Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 1 of 161




                        EXHIBIT 11
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 2 of 161



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

      Plaintiffs,                            *

      v.                                     *         Civil Case No. 16-cv-3311-ELH

LAWRENCE HOGAN, et al.,                      *

      Defendants.                            *

*     *      *      *      *      *      *       *     *      *      *      *      *         *


                    DECLARATION OF DANIEL W. WEBSTER

      I, Daniel W. Webster, under penalty of perjury, declare and state:

      1.     I am Professor of Health Policy and Management, Director of the Health and

Public Policy Ph.D. Program, Deputy Director for Research at the Center for the Prevention

of Youth Violence, and Director of the Johns Hopkins Center for Gun Policy and Research

at the Johns Hopkins Bloomberg School of Public Health. I am more than 18 years of age

and am competent to testify, upon personal knowledge, to the matters stated below.

      2.     I began my career in public safety research in 1985 as a Research Associate

at the University of Michigan’s School of Public Health, and have devoted most of my

research since then to gun-related injuries and violence. I have a Master of Public Health

degree from the University of Michigan and a doctorate in Health Policy and Management

from the Johns Hopkins School of Public Health. This graduate training included many

advanced courses in epidemiology, research methods, and statistical analysis.



                                             1
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 3 of 161



       3.     Immediately prior to joining the faculty at Johns Hopkins, I directed a

program on violence research at the Washington (D.C.) Hospital Center. I joined the

faculty of the Johns Hopkins School of Public Health in 1992, and since 2010 have been a

tenured Professor of Health Policy and Management with a joint appointment in the School

of Education’s Division of Public Safety Leadership. I teach graduate courses on violence

prevention and research and evaluation methods at Johns Hopkins, direct the PhD program

in Health and Public Policy, and serve on the steering committee of a pre- and post-doctoral

training program in violence prevention research funded by the National Institutes of

Health.

       4.     I have directed numerous studies related to gun violence and its prevention.

I have published 121 articles in scientific, peer-reviewed journals, the vast majority of these

addressed some aspect of violence and/or firearm injuries and their prevention. I am the

lead editor of a recent book entitled Reducing Gun Violence in America: Informing Policy

with Evidence and Analysis by Johns Hopkins University Press (2013), and I am the lead

author for two chapters and co-author on three other chapters in this book. My curriculum

vitae, detailing these publications, is attached as Exhibit 1 to this Declaration.

       5.     The Johns Hopkins Center for Gun Policy and Research was established to

conduct rigorous research into gun policy questions, look objectively at all available data,

and analyze and report the results. Where the data and research, considered objectively,

support a particular policy, we say so. Where the data and research do not support a

particular policy, we say that as well. Our goal is not to advance any particular policy or

agenda, but to use data and research to inform public policy decisions.

                                              2
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 4 of 161



       6.     I have been retained by the State of Maryland to render expert opinions in

this case. I make this declaration on the basis of my training and expertise, the research

discussed herein and in my expert report attached hereto as Exhibit 2, and the work that I

have done in this case to date.

       7.     It is my opinion that laws that require citizens to obtain a permit to purchase

a firearm (“PTP” laws), including Maryland’s requirement for a handgun qualification

license (“HQL”), promote public safety and reduce firearms violence.

       8.     PTP laws are designed to reduce firearms violence in several ways. First,

such laws discourage the diversion of legally-purchased firearms for criminal use by way

of “straw purchases.” Straw purchases are transactions in which persons who are legally

prohibited from purchasing a firearm (due to criminal history or other disqualifying events)

recruit third-parties to purchase guns for them.

       9.     Without a PTP law, these straw purchases can be relatively quick, low-risk

transactions. By contrast, many PTP laws, including Maryland’s HQL law, require

prospective purchasers to be fingerprinted and complete firearms safety training. This

increases the risk, time and money required to complete an illegal straw purchase and is

therefore likely to deter individuals from participating in such a transaction.

       10.    Fingerprinting of firearms purchasers also promotes public safety by

enabling law enforcement agencies to identify HQL holders who are subsequently

convicted of offenses that disqualify them from owning a handgun. This allows police to

remove firearms from the possession of such criminals.



                                              3
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 5 of 161



       11.    Maryland’s HQL law also promotes public safety and reduces firearms

violence by requiring applicants to complete a four-hour firearms safety training course

that includes instruction on the proper way to store handguns. This training is designed to

increase proper firearm storage practices in the home and reduce the risk of accidental

shootings, teen suicides, and shootings by troubled teens in schools and other settings. The

majority of school shootings are committed by minors with guns brought from their homes.

Surveys of gun owners show that unsafe gun storage is common and that gun owners who

complete firearms safety training are more likely to store their guns locked and unloaded.

       12.    PTP laws can also reduce firearms violence by reducing impulse purchases

of firearms by individuals who are angry or despondent and are considering taking a life.

Requiring purchasers to be fingerprinted and take safety training means that purchasers

need to engage in planning over a number of days, which can result in impulse buyers

changing their minds. This is particularly important in the case of suicides because many

suicidal acts take place within minutes or hours of a suicidal thought.

       13.    As set forth in my expert report, attached hereto as Exhibit 2, empirical

evidence demonstrates that PTP laws are an effective means of reducing (1) the diversion

of guns for criminal purposes; 1 (2) firearm homicides; and (3) suicides with firearms. Data

also suggests that PTP laws may reduce serious injuries and death among law enforcement

officers.


       1
        Exhibit 3, Daniel Webster et al., Preventing the Diversion of Guns to Criminals
through Effective Firearm Sales Laws, in Reducing Gun Violence in America: Informing
Policy with Evidence and Analysis 109-22 (Webster, et al., eds., Johns Hopkins Univ. Press
2013)

                                             4
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 6 of 161



       14.     A study of Connecticut’s PTP law found that the licensing requirement to

purchase a firearm was associated with a statistically significant reduction in Connecticut’s

firearm homicide rates during the first decade that the law was in place, with no similar

reduction in non-firearm homicides. 2        Connecticut’s law has features similar to

Maryland’s, including a requirement that applicants be fingerprinted for enhanced

background checks for handguns sold by private sellers and licensed firearm dealers, and

a requirement that applicants complete an approved handgun safety course.

       15.     By contrast, another study showed an abrupt increase in firearm-related

homicides in Missouri after that state repealed its handgun licensing requirement in 2007.

The increase in firearm-related homicide in Missouri occurred at a time when there was no

similar increase in surrounding states or the nation as a whole, and the state experienced

an increase in the percentage of crime guns recovered by police that had been originally

sold by in-state retailers. 3

       16.     Studies of Missouri’s and Connecticut’s laws also have found the presence

of firearm licensing requirements to be associated with lower rates of firearm-related

suicides. 4




       2
       Exhibit 4, Kara E. Rudolph, et al., Association Between Connecticut’s Permit-to-
Purchase Handgun Law and Homicides, 105 Am. J. of Public Health 8, e49 (Aug. 2015).
       3
       Exhibit 5, Daniel Webster, et al., Effects of the Repeal of Missouri’s Handgun
Purchaser Licensing Law on Homicides, 91 J. of Urban Health 2, 293 (2014).
       4
        Exhibit 6, Cassandra K. Crifasi, et al., Effects of Changes in Permit-to-Purchase
Handgun Laws in Connecticut and Missouri on Suicide Rates, 79 Preventive medicine 43
(2015).

                                             5
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 7 of 161



       17.    My colleagues and I studied the effects of several state firearm policies on

homicide rates in large urban counties and found that adopting permit to purchase (PTP)

requirements for handguns was associated with a statistically significant 11% reduction in

firearm homicide rates. Using the data from this study, I derived separate estimates for the

initial effects of Maryland's Firearm Safety Act (“FSA”) that included the HQL

requirement on homicide rates. Because the study period included 2015, when firearm

homicide rates surges in Baltimore City immediately following the riots over the in-

custody death of Freddie Gray, Jr., estimates of the law's impacts in Baltimore or statewide

would be biased in the direction of more homicides due to the historical confounder of

major riots. Therefore, we specified statistical models that allowed the effects of the

FSA/HQL requirement to vary between Baltimore City and the other large urban counties

(Anne Arundel, Baltimore, Montgomery, and Prince Georges). The model estimates a

statistically significant (p<.001) 48 percent reduction in firearm homicide rates in these

large urban counties associated with Maryland's FSA law and HQL requirement and 28

percent higher firearm homicide rates in Baltimore City (due to the post-riot surge). 5




       5
         Exhibit 7, Cassandra K. Crifasi, et al., Association between firearm laws and
homicide in large, urban U.S. counties, 95(3) Journal of Urban Health 383-390 (2018). As
explained in my supplemental expert report, this analysis reflects revised data submitted in
an erratum to the Journal of Urban Health. The estimated effects of the FSA/HQL law on
homicide rates in Maryland’s large, urban counties did not change in any significant way
as a result of the revised data. Under both the original and revised data, the findings
revealed an estimated 48 percent reduction in firearm homicide rates in counties other than
Baltimore City and a 28 percent increase in Baltimore City. See Decl. Ex. 2 at 17-18.

                                             6
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 8 of 161



       18.      I coauthored another recent study assessing the impact of the FSA, which

included the HQL requirement, on the supply of handguns diverted to criminal use in

Baltimore. 6 That study showed that the FSA with its HQL requirement was associated

with a 76 percent reduction in the number of handguns originally sold in Maryland that

were (1) recovered by police in connection with a crime within one year of retail sale; and

(2) where the person from whom the gun was recovered was not the same as the person

who purchased the gun originally. This shows a strong association between the adoption

of Maryland’s HQL law and a reduction in the number of handguns diverted to criminals

in Baltimore.

       19.      This study also included data showing that a significant percentage of

surveyed criminals in Baltimore believe that the FSA has made it more difficult for

criminals to obtain handguns. We surveyed 195 Maryland men who were on parole or

probation in May and June of 2016. This was a high-risk population evidenced by the fact

that 63 percent reported that they had been shot or shot at, 48 percent had been shot or shot

at multiple times. The data showed that 41 percent of these respondents reported that

Maryland’s new gun law had made it more difficult to obtain a gun, and 40 percent reported

that the law had made it more costly to obtain a gun. Of the 172 who responded to the

question with a “yes” or “no”, 38 percent said the law made it more difficult to get someone

to buy a gun on their behalf. These survey findings are consistent with the findings from



       6
        Exhibit 8, Cassandra K. Crifasi et al., The initial impact of Maryland’s Firearm
Safety Act of 2013 on the supply of crime guns in Baltimore, 3(5) The Russel Sage
Foundation Journal for the Social Sciences 128-140 (2017).

                                             7
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 9 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 10 of 161




                  Declaration Exhibit 1
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 11 of 161
                                                                                              1

                                                                              November 2017
                                  CURRICULUM VITAE

                                  Daniel William Webster

PERSONAL DATA

5413 Harwood Road                          Department of Health Policy & Management
Bethesda, MD 20814                         Johns Hopkins Bloomberg School of Public Health
(301) 652-1042                             624 N. Broadway, Room 593
                                           Baltimore, MD 21205
                                           (410) 955-0440 (office)
                                           (301) 646-1739 (mobile)
                                           e-mail: dwebster@jhsph.edu

EDUCATION AND TRAINING

Doctor of Science, 1991, The Johns Hopkins University, School of Hygiene and Public Health,
Department of Health Policy and Management.

Masters of Public Health, 1985, The University of Michigan, School of Public Health,
Department of Health Planning and Administration.

Bachelors of Arts, 1982, The University of Northern Colorado, Psychology.


PROFESSIONAL EXPERIENCE

Bloomberg Professor of American Health, 2018 - . Professor, 2010 – present; Director,
Health and Public Policy Program 2013-2015; Associate Professor, 2001-2010; Assistant
Professor 1995-2001; Instructor, 1992-1995. Department of Health Policy and Management,
Johns Hopkins Bloomberg School of Public Health, Baltimore, MD.

Professor, 2010 – present, Division of Public Safety Leadership, School of Education, Johns
Hopkins University, Baltimore, MD.

Research Center Participation at Johns Hopkins Bloomberg School of Public Health
Center Director, 2012 – present, Co-Director, 2001–2012. Johns Hopkins Center for Gun
Policy and Research.

Team Co-Lead, 2016 - . Violence Prevention Workgroup, Bloomberg American Health
Initiative.

Deputy Dir. for Research, 2005–present, Faculty, 2000-present. Center for the Prevention of
Youth Violence.

Core Faculty, 2016 – present. Center for Mental Health and Substance Abuse Policy Research,
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 12 of 161
                                                                                                   2

Core Faculty, 1992 - present. Center for Injury Research and Policy. JHBSPH.
Director of Violence Research, 1990-1992. Washington Hospital Center, Trauma, Surgical
Critical Care, and Emergency Medicine Department, Washington, DC.

Graduate Research/Teaching Assistant, 1987-1990. The Johns Hopkins University, Injury
Prevention Center and Department of Pediatrics, Baltimore, MD.

Guest Researcher, 1988. National Institute on Aging; Epidemiology, Demography, and Biometry
Program, Bethesda, MD.

Injury Control Analyst, 1986 - 1987. American National Red Cross, Washington, DC.

Research Associate II, 1985 - 1986. Program for Urban Health Research, Department of
Epidemiology, School of Public Health, The University of Michigan, Ann Arbor.

Research Associate I, 1984-1985. Systems Analysis Division, The University of Michigan
Transportation Research Institute, Ann Arbor.

Research Assistant I, 1983-1984. Department of Health Behavior and Health Education, School of
Public Health, The University of Michigan, Ann Arbor.

Social Worker, 1982-1983. Department for Social Services, Cabinet for Human Resources,
Commonwealth of Kentucky, Warsaw, Kentucky.

Society Membership and Leadership
American Public Health Association, Injury Control and Emergency Health Services Section, Policy
Committee, Faculty for training seminar on Design & Evaluation of Violence Prevention Programs.

American Society of Criminology, Firearms Program Chair 2009.

Participation on Advisory Panels and Task Forces
Founding member and Co-Chair, advisory board for Safe Streets Baltimore, Baltimore City Health
Dept., 2016 - present.

Director, Johns Hopkins-Baltimore Collaborative for Violence Reduction, 2016 – present.

Director, Baltimore Homicide Review Commission. City of Baltimore, 2014 – 2015.

Advisory Committee on Violent Media and Gun Violence to the Directorate of the Social, Behavioral
and Economic Sciences Division, National Science Foundation, 2013.

Institute of Medicine, Planning Committee for Workshop on Evidentiary Base for Violence
Prevention across the Lifespan and Around the World, 2012-2013.

Invited participant to the Baltimore City GunStat project to provide technical assistance to law
enforcement officials on gun law enforcement strategies, 2007 to present.

Expert reviewer, Child Death Review Capacity Building Project, Harborview (University of
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 13 of 161
                                                                                                       3

Washington) Injury Prevention and Research Center, 2006.

Advisory Council to the California Department of Justice for planning gun violence prevention
campaign, 2005 - 2009.

Lethality Assessment Committee, advisory group for the Maryland Network Against Domestic
Violence to develop a model lethality assessment protocol for police and providers of services to
victims of intimate partner violence, 2003 to present.

Johns Hopkins Univ. President’s Council on Urban Health, Violence Working Group, 1998-2000.

Baltimore City Task Force on Gunshot Wound Lethality, 1996-1997.

Grant Review
National Center for Injury Control and Prevention, Centers for Disease Control and Prevention,
Youth Violence Prevention Through Community-Level Change, April 2004.

National Center for Injury Control and Prevention, Centers for Disease Control and Prevention, May
2001. (Also selected for NCIPC-CDC review panel, June 1998)

National Institutes of Health, Clinical Sciences Special Emphasis Panel, Small Business Innovation
Research Program, March 1999.

National Institute for Mental Health, Behavioral Science Track Award for Rapid Transition
B/START) Program, April 1998.

Consultations
Violence Prevention Research Program, University of California, Davis, 2014 – present. Identify
state background check policies for firearm purchasers and develop plans for evaluating the laws’
effects on violence and injuries.

John Jay School of Criminal Justice, 2014 – present. Advise team evaluating Cure Violence public
health interventions in New York to reduce shootings and other serious violence.

Police Executive Research Forum, 2012-2014. Advise PERF and law enforcement officials in four
cities on strategies to combat gun violence as part of a USDOJ Bureau of Justice Assistance project.

California Dept. of Justice, Firearms Division, 2005-2006. Provide advice about how the state should
use funds from its litigation against Wal-Mart to advance gun violence prevention.

The Robert Wood Johnson Foundation, 2005-2006. Prepare advice and white papers on the
prevention of youth violence and the prevention of intimate partner violence.

National Association for the Advancement of Colored People, 1999-2000. Assistance with gun
violence victimization survey of NAACP members for use in lawsuit against the gun industry.

Duke University and Georgetown University, 1998-1999. Consultation on project to estimate the
economic costs associated with firearm injuries.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 14 of 161
                                                                                                     4


Consortium of Virginia Urban Municipalities on strategies to reduce violence, 1992.

Center to Prevent Handgun Violence, Washington, DC, 1991-1993. Conducted survey of
pediatricians on materials being developed for education families about firearm injury prevention.

Testimony
Testimony before U.S. House Gun Violence Prevention Task Force’s Forum: “No More Silence:
Commonsense Solutions to Address the Gun Violence Epidemic.” December 8, 2015.

Congressional staff briefing on “Guns, Public Health, and Mental Illness: An Evidence-Based
Approach to Federal Policy. U.S. House of Representatives, December 11, 2013.

Testimony in Support of SB 281 – Firearm Safety Act of 2013, and SB 266, Maryland Senate
Judicial Proceedings Committee, February 6, 2013.

Testimony in support of HB 1092 – Public Safety – Regulated Firearms – Reporting Lost or Stolen.
Maryland House of Delegates, Judicial Proceedings Committee Hearings, March 5, 2013

United States House of Representatives Democratic Gun Violence Prevention Task Force on
Strengthening Federal Law on Background Checks for Firearm Purchases Friday March 15, 2013.

Proposals to Reduce Gun Violence: Protecting Our Communities While Respecting the Second
Amendment. U.S. Senate, Subcommittee on the Constitution, Civil Rights, and Human Rights,
February 12, 2013.

Congressional Briefing: Gun Violence: Lessons from Research and Practice. U.S. House of
Representatives, February 22, 2012.

Maryland Senate. SB 512, Regulated Firearms – Database – Applications for Dealer’s License –
Record 2 Keeping and Reporting Requirements. February 23, 2012.

District of Columbia Council, Hearing on gun laws, January 30, 2012.

Maryland Senate and House of Delegates, SB 162 / HB 330, Bill to reduce maximum capacity of
detachable ammunition magazines, Feb. – March, 2011.

Maryland Senate and House of Delegates, SB 161 / HB 1043, Bill to provide state police with greater
authority to regulate licensed handgun dealers, Feb. – March, 2011.

Maryland Senate and House of Delegates, SB 239 / HB 241, Bill to create a minimum sentence of 18
months for all defendants convicted of illegal possession of a loaded firearm, Feb. – March, 2011.

Maryland Senate and House of Delegates, SB 240 / HB 252, Bill to allow longer sentences for felons
illegally possessing firearms and extend prohibitions to include long guns, Feb. – March, 2011.

U.S. House of Representatives, Forum on the Gun Show Loophole Act of 2009. July 14, 2010.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 15 of 161
                                                                                                     5


Chicago City Council, Committee on Police and Fire Departments, Hearing on a new legislation to
replace the city’s handgun ban with comprehensive gun regulations. June 29, 2010.

Maryland Senate and House, SB 645 and HB 820, Firearms Safety Act of 2010, March 2010.

District of Columbia Council, Committee on Public Safety and the Judiciary, Hearing on a bill to
rewrite many provisions of its firearms laws. October 1, 2008.

District of Columbia Council, Committee on Public Safety and the Judiciary, Hearing on the revision
of the District’s gun laws in response to the Supreme Court’s ruling that the law was unconstitutional.
July 2, 2008.

Maryland Senate, SB 642 Restrictions on pretrial release for offenses involving firearms. Mar. 2008.

Maryland Senate, SB586 Restrictions on Possession of Firearms - Conviction of Disqualifying Crime
and Protective Order Respondent, March 2008.

Maryland Senate, SB585 Reporting Lost or Stolen Firearms, March 2008.

Baltimore City Council, Law to Establish a Registry for Gun Offenders, August 2007.

United States Congress, House Committee on Government Oversight and Reform, May 10, 2007.

Connecticut Senate, RB 5600, Act to Require Reporting of Theft or Loss of a Firearm. March 2004.

Maryland Senate, SB 83, Law Enforcement – Forfeited Property and Agency-Owned Handguns –
Disposition; SB 528, Firearm Loss and Theft Reporting; SB 494 Assault Weapons Ban; Feb. 2003.

Maryland Senate, SB 224 Gun Accountability Act of 2002; SB 225 Gun Safety Act of 2002; SB 969
Minors Access to Firearms, March 12, 2002.

Maryland Senate, SB 448, Bodywire Evidence and Illegal Gun Sales, February 22, 2002.

Maryland Senate, SB 384, Minors’ Access to Firearms - Felony. March 13, 2001.

Maryland House of Delegates, HB 1131, Mandatory Licensing of Handgun Purchasers, March 2000.
California State Assembly, Committee on Public Safety, hearing on a right-to-carry handgun law,
November 18, 1997. (Written)

Baltimore City Grand Jury Commission on the Prevention of Gun Violence, March 25, 1993.

Maryland Senate, SB 326, Assault Pistols Act of 1993, March 17, 1993.

EDITORIAL ACTIVITIES
Scientific Journal Peer Review
American Journal of Epidemiology
American Journal of Preventive Medicine
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 16 of 161
                                                                                              6

American Journal of Public Health
Annals of Emergency Medicine
Annual Reviews of Public Health (Special Symposium Editor 2014-2015)
Archives of Pediatric and Adolescent Medicine
Canadian Medical Association Journal
Epidemiologic Reviews (Special Issue Editor 2015-2016)
Guide to Clinical and Preventive Services
Health Education and Behavior (Special Issue Editorial Board Member)
Health Education Research
Injury Prevention (Editorial Board, 2005-2010)
JAMA (Journal of the American Medical Association)
Journal of Crime and Delinquency
Journal of Criminal Justice
Journal of General and Internal Medicine
Journal of Health Politics, Policy, and Law
Journal of Interpersonal Violence
Journal of Policy Analysis & Management
Journal of Quantitative Criminology
Journal of Trauma
Journal of Urban Health
Journal of Women’s Health
New England Journal of Medicine
Pediatrics
Politics and Policy
Preventive Medicine (Co-editor, special issue on gun violence, 2015)
Social Science & Medicine
Sothern Economic Journal
Western Criminology Review

HONORS AND AWARDS

Johns Hopkins University Distinguished Alumni Award, 2017.

Injury Free Coalition for Kids, Pioneer Award, 2017.

Leon Robertson Award for best 2016 article in Injury Epidemiology, co-author, 2017.

Baltimore City Health Equity Leadership Award, 2016.

David Rall Award for Science-Based Advocacy, American Public Health Association, 2015.

Finalist for The Baltimore Sun’s award for Marylander of the Year, 2013.

Selected for Institute of Medicine Planning Committee for the Evidentiary Base for Violence
Prevention Across the Lifespan and Around the World Workshop, 2012.

Delta Omega Honorary Society in Public Health – Alpha Chapter, Johns Hopkins Bloomberg School
of Public Health, Faculty induction, 2005.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 17 of 161
                                                                                                         7


Education Award from the Maryland Network Against Domestic Violence, 2004.

Delta Omega Honorary Society - Alpha Chapter Certificate of Merit, 1989.

William Haddon Memorial Fellowship, The Johns Hopkins School of Public Health, 1988-1989.

Public Health Traineeship, The Johns Hopkins School of Public Health, 1987-1989.


PUBLICATIONS

Peer Reviewed Journal Articles
Crifasi CK, Merrill-Francis M, McCourt A, Vernick JS, Wintemute GJ, Webster DW. Association
between Firearm Laws and Homicide in Large, Urban U.S. Counties. Journal of Urban Health, 2018
May 21. doi: 10.1007/s11524-018-0273-3. [Epub ahead of print] PMID: 29785569.

Barry CL, Webster DW, Stone E, Crifasi CK, Vernick JS, McGinty EE. Four Years after Newton:
Public Support for Gun Violence Prevention Policies among Gun Owners and Non-Gun Owners.
American Journal of Public Health. 2018 May 17:e1-e4. doi: 10.2105/AJPH.2018.304432. [Epub
ahead of print] PMID: 29771617.

Crifasi CK, McGinty EE, Douchette M, Webster DW, Barry CL. Storage practices of U.S. gun
owners in 2016. American Journal of Public Health, 2018; 108:532-537. doi:
10.2105/AJPH.2017.304262. Epub 2018 Feb 22. PMID: 29470124.

Crifasi CK, Frances M, Vernick JS, Webster DW. Changes in the legal environment and
enforcement of firearm transfer laws in Pennsylvania and Maryland. Injury Prevention January 13,
2018 [Epub ahead of print] doi:10.1136/injuryprev-2017-042582. PMID: 29331990.

Zeoli AM, McCourt A, Buggs S, Lilley D, Frattaroli S, Webster DW. Analysis of the strength of
legal firearms restrictions for perpetrators of domestic violence and their impact on intimate partner
homicide. American Journal of Epidemiology 2017 E-pub before print November 29.
https://doi.org/10.1093/aje/kwx362 PMID: 29194475.

Kagawa RM, Rudolph KE, Cerda M, Castillo AC, Shev BA, Webster DW, Vernick JS, Crifasi CK,
Wintemute GJ. Repeal of comprehensive background check policies and firearm homicide and
suicide. Epidemiology, in press.

Castillo AC, Kagawa RM, Webster DW, Vernick JS, Cerda M, Wintemute GJ. Comprehensive
Background Check Policy and Firearm Background Checks in Three States. Injury Prevention 2017;
doi:10.1136/injuryprev‐2017‐042475.

Webster DW, Buggs SAL. Can an Efficacious Strategy for Curtailing Illegal Drug Sales Be
Counted on to Reduce Violent Crime? Criminology & Public Policy 2017;16: 821-825.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 18 of 161
                                                                                                      8

Stuart EA, Crifasi C, McCourt A, Vernick JS, Webster D. Differing perspectives on analyzing data
related to firearms and suicide. American Journal of Public Health. 2017 Aug;107(8):e26. doi:
10.2105/AJPH.2017.303890.

Crifasi CK, Choksey S, Buggs S, Webster DW. The initial impact of Maryland’s Firearm Safety
Act of 2013 on the supply of crime guns in Baltimore. The Russel Sage Foundation Journal for the
Social Sciences, in press.

Crifasi CK, Pollack K, Webster DW. Assaults against U.S. law enforcement officers in the line-of-
duty: Situational context and predictors of lethality. Injury Epidemiology 2016; 3:29.
PMID: 27885587.

Tung GJ, Vernick JS, Stuart EA, Webster DW, Gielen AC. Federal Actions to Incentivize State
Adoption of 0.08g/dl Blood Alcohol Concentration Laws. Injury Prevention 2016 Oct 31. doi:
10.1136/injuryprev-2016-042087. PMID: 27799290.

Milam AJ, Buggs S*, Furr-Holden CD, Leaf P, Bradshaw CP, Webster D. Changes in Attitudes
towards Guns and Shootings following Implementation of the Baltimore Safe Streets Intervention. J
Urban Health 2016 Jun 13. [Epub ahead of print] PMID: 27294969.

Masho SW, Schoeny M, Sigel E, Webster D. Outcomes, data, and indicators of violence at the
community level. Journal of Primary Prevention 2016;37:121-39. doi: 10.1007/s10935-016-0429-4.

Wintemute GJ, Frattaroli S, Wright MA, Claire BE, Vittes KA, Webster DW. Firearms and the
incidence of arrest among respondents to domestic violence restraining orders. Injury Epidemiology,
2015; 2:14. doi: 10.1186/s40621-015-0047-2.

Riedel LE, Barry CL, McGinty EE, Bandara SN, Webster DW, Toone RE, Huskamp HA. Improving
Health Care Linkages for Persons: The Cook County Jail Medicaid Enrollment Initiative. J Correct
Health Care. 2016 Jul;22(3):189-99. doi: 10.1177/1078345816653199. PMID: 27302704.

Messing JT, O’Sullivan CS, Webster D, Campbell J. Are Abused Women’s Protective Actions
Associated with Reduced Threats, Stalking, and Violence Perpetrated by their Male Intimate
Partners? Violence Against Women 2016 Apr 26. pii: 1077801216640381. [Epub ahead of print]
PMID: 27118689.

Parker EM, Gielen AC, Castillo R, Webster D, Glass N. Intimate partner violence and patterns of
safety strategy use among women seeking temporary protective orders: a latent class analysis.
Violence Against Women 2016 Mar 6. pii: 1077801216631436. [Epub ahead of print] PMID:
26951307.

Messing JT, Campbell J, Webster DW, Brown S, Patchell B, Wilson JS. The Oklahoma lethality
assessment study: A quasi-experimental evaluation of the Lethality Assessment Program. Social
Service Review 2015: 89: 499-530. DOI: 10.1086/683194.

Webster DW, Cerdá M, Wintemute GJ, Cook PJ. Epidemiologic evidence to guide the
understanding and prevention of gun violence. Epidemiologic Reviews 2016; 38(1):1-4. doi:
10.1093/epirev/mxv018. Epub 2016 Feb 10. PMID: 26905892.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 19 of 161
                                                                                                    9

Milam AJ, Furr-Holden CD, Leaf P, Webster D. Managing Conflicts in Urban Communities: Youth
Attitudes Regarding Gun Violence. J Interpersonal Violence 2016; Mar 27. pii: 0886260516639584.
[Epub ahead of print] PMID: 27021734.

Bushman BJ, Newman K, Calvert SL, Downey G, Drezde M, Gottfredson M, Jablonski NG, Masten
AS, Morrill C, Neil DB, Romer D, Webster DW. Youth violence: what we know and what we need
to know. American Psychologist 2016;71:17-39. doi: 10.1037/a0039687.

Wintemute GJ, Frattaroli S, Wright MA, Claire BE, Vittes KA, Webster DW. Firearms and the
incidence of arrest among respondents to domestic violence restraining orders. Injury Epidemiol.
2015;2(1):14. Epub 2015 Jun 23. PMID: 27747746

Bandara SN, Huskamp HA, Riedel LE, McGinty EE, Webster D, Toone RE, Barry CL. Leveraging
the Affordable Care Act to enroll justice-involved populations in Medicaid: an inventory of state and
local efforts. Health Affairs 2015;34:2044-51. doi: 10.1377/hlthaff.2015.0668. PMID: 26643624.

Crifasi CK, Pollack K, Webster DW. The influence of state-level policy changes on the risk
environment for law enforcement officers. Injury Prevention 2015 Dec 30. pii: injuryprev-2015-
041825. doi: 10.1136/injuryprev-2015-041825. [Epub ahead of print] PMID: 26718550.

Kennedy-Hendricks A, Richey M, McGinty EE, Stuart EA, Barry CL, Webster DW. Opioid
Overdose Deaths and Florida’s Crackdown on Pain Clinics. Am J Public Health 2015 Dec 21:e1-e8.
[Epub ahead of print] PMID: 26691121.

Rutkow L, Chang HY, Daubresse M, Webster DW, Stuart EA, Alexander GC. Effect of Florida’s
prescription drug monitoring program and pill mill laws on opioid prescribing and use. JAMA
Internal Med 2015; online August 17, 2015. doi:10.1001/jamainternmed.2015.3931.

Crifasi CK, Meyers JS, Vernick JS, Webster DW. Effects of changes in permit-to-purchase handgun
laws in Connecticut and Missouri on suicide rates. Preventive Med. Jul 23, 2015. pii: S0091-
7435(15)00229-7. doi: 10.1016/j.ypmed.2015.07.013. [Epub ahead of print] PMID: 26212633.

McGinty EE, Sell TK, Wolfson JA, Webster DW. Political communication about firearm policy in
the United States: Competing news media messages about background check proposals in the year
following the Newtown shooting. J Health Politics, Policy, and Law, 2015 Nov 13. pii: 3445592.
[Epub ahead of print] PMID: 26567381.

Barry CL, Kennedy Hendricks A, Gollust SE, Niederdeppe J, Bachhuber MA, Webster D, McGinty
EE. Understanding Americans' Views on Opioid Pain Reliever Abuse. Addiction. 2015 Jul 25. doi:
10.1111/add.13077. [Epub ahead of print] PMID: 26212522

Rudolph KE, Stuart EA, Vernick JS, Webster DW. Association between Connecticut’s permit-to-
purchase handgun law and homicides. American Journal of Public Health, 105(8):e49-54.
doi:10.2105/AJPH.2015.302703.

Barry C, McGinty EE, Vernick JS, Webster DW. Two Years after Newtown - Public Opinion on
Gun Policy Revisited. Preventive Medicine 2015 May 18. pii: S0091-7435(15)00166-8. doi:
10.1016/j.ypmed.2015.05.007.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 20 of 161
                                                                                                   10

Webster DW, Wintemute GJ. Effects of policies designed to keep firearms from high-risk
individuals. Annual Reviews of Public Health. 2015;36:21-37. PMID: 25581152.

McGinty EE, Frattaroli S, Appelbaum P, Bonnie R, Grilley A, Horwitz J, Swanson J, Webster DW.
Using research evidence to reframe the policy debate around mental illness and guns: Process and
recommendations. Am J Public Health. 2014;104(11):e22-6. doi: 10.2105/AJPH.2014.302171.

Webster DW, Crifasi CK, Vernick JS. Effects of the repeal of Missouri’s handgun purchaser
licensing law on homicides. J Urban Health 2014;91:293-302. Erratum: J Urban Health 2014;
91:598-601.

McGinty EE, Webster DW, Jarlenski ML, Barry CL News media framing of serious mental illness
and gun violence in the United States, 1997-2012 Am J Public Health 2014;104:406-13. doi:
10.2105/AJPH.2013.301557.

Cavanaugh CE, Messing JT, Amanor-Boadu Y, O’Sullivan CS, Webster D, Campbell J. Intimate
partner sexual violence: a comparison of foreign-born versus U.S.-born physically abused Latinas. J
Urban Health 2014;91:122-35. PMID: 23959640.

McGinty EE, Webster DW, Barry CL. Gun policy and serious mental illness: Priorities for future
research and policy. Psychiatric Services 2014;65:50-8. doi: 10.1176/appi.ps.201300141

Tung GJ, Vernick JS, Stuart EA, Webster DW. Political factors affecting the enactment of clean
indoor air laws. Am J Public Health. 2014;104(6):e92-7. doi: 10.2105/AJPH.2013.301689.

Whitehill JM, Webster DW, Frattaroli S, Parker EM. Interrupting violence: How the CeaseFire
program prevents imminent gun violence through conflict mediation. J Urban Health 2014;91:84-95.
doi: 10.1007/s11524-013-9796-9.

Wintemute GJ, Frattaroli S, Wright MA, Claire BE, Vittes KA, Webster DW. Identifying armed
respondents to domestic violence restraining orders and recovering their firearms: process evaluation
of an initiative in California. Amer J Public Health 2014;104:e113-8. doi: 2013.301484. PMID:
24328660

Vittes KA, Webster DW, Frattaroli S, Claire BE, Wintemute GJ. Removing guns from batterers:
Findings from a survey of domestic violence restraining order recipients in California. Violence
Against Women 2013; 19:602-16. doi: 10.1177/1077801213490561.

Milam AJ, Furr-Holden D, Bradshaw CP, Webster DW, Leaf PJ. Alcohol environment, perceived
safety, and exposure to alcohol, tobacco, and other drugs in early adolescence. Journal of
Community Psychology 2013;41:867-883.

McGinty EE, Webster DW, Barry CL. Dangerous People or Dangerous Guns? Effects of news
media messages about mass shootings on attitudes toward persons with serious mental illness and
public support for gun control policies. American Journal of Psychiatry 2013;170:494-501.

Barry CL, McGinty EE, Vernick JS, Webster DW. After Newtown – public opinion on gun policy
and mental illness. New England Journal of Medicine 2013;368:1077-1081. doi: 10.1056.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 21 of 161
                                                                                                   11


Vittes KA, Vernick JS, Webster DW. Common sense gun policy reforms for the United States.
British Medical Journal 2012; 345:e8672. doi: 10.1136 /bmj.e8672.

Alexander GC, Webster DW, Kruszewski SP. Rethinking opioid prescribing to protect patient
safety and public health. JAMA 2012;308:1865-6. doi: 10.1001 /jama.2012.14282.

Whitehill JM, Webster DW, Vernick JS. Street conflict mediation to prevent youth violence: conflict
characteristics and outcomes. Injury Prev 2013; 19:204-9. doi: 10.1136 /injuryprev-2012-040429.

Vittes KA, Vernick JS, Webster DW. Legal status and source of offenders’ firearms in states with
the least stringent criteria for gun ownership. Injury Prevention 2013;19:26-31. doi:
10.1136/injuryprev-2011-040290.

Kercher C, Swedler DI, Pollak KM, Webster DW. Homicides of law enforcement officers
responding to domestic disturbance calls. Injury Prevention 2013; 19:331-5.

Webster DW, Whitehill JM, Vernick JS, Curriero FC. Effects of Baltimore’s Safe Streets Program
on gun violence: a replication of Chicago’s CeaseFire program. J Urban Health 2013;90:27-40. doi:
10.1007/s11524-012-9731-5.

Webster DW, Vernick JS, Bulzacchelli MT, Vittes KA. Recent federal gun laws, gun dealer
accountability and the diversion of guns to criminals in Milwaukee. J Urban Health 2012;89:87-97.

Yang C, German D, Webster DW, Latkin C. Experiencing violence as a predictor of drug use
relapse among former drug users in Baltimore, Maryland. J Urban Health 2011;88:1044-51.

Vernick JS, Rutkow L, Webster DW, Teret SP. Changing the constitutional landscape for firearms:
the Supreme Court’s recent second amendment decisions. Amer. J Public Health 2011;101;2021-6.

Franklin FA II, Pan WK, Webster DW, LaVeist TA. Alcohol outlets and violent crime in the
nation’s capital. Western Journal of Emergency Medicine 2010;11:283-290.

Wintemute GJ, Hemenway D, Webster DW, Pierce G, Braga AA. Gun shows and gun violence:
fatally flawed study yields misleading results. American Journal of Public Health 2010;100:1856-60.

Wright MA, Wintemute GJ, Webster DW. Factors affecting a recently-purchased handgun's risk for
use in crime under circumstances that suggest gun trafficking. J Urban Health 2010; 87:352-364.

Zeoli AM, Webster DW. Effects of domestic violence policies, alcohol taxes and police staffing
levels on intimate partner homicide in large U.S. cities. Injury Prevention 2010;16:90-95.

Webster DW, Frattaroli S, Vernick JS, O’Sullivan C, Roehl J, Campbell JC. Women with protective
orders report failure to remove firearms from their abusive partners: Results from an exploratory
study. Journal of Women’s Health 2010;19:93-98.

Webster DW, Vernick JS. Keeping firearms from drug and alcohol abusers. Injury Prevention
2009;15:425-7.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 22 of 161
                                                                                                 12

Webster DW, Vernick JS, Bulzacchelli MT. Effects of state-level firearm seller accountability
policies on firearms trafficking. Journal of Urban Health 2009;86:525-537.

Snider C, Webster D, O’Sullivan CS, Campbell JC. Intimate partner violence: Development of a
Brief Risk Assessment for the Emergency Department. Academic Emergency Medicine 2009;16:1-8.

Rutkow L, Vernick JS, Webster DW, Lennig DJ. Violence against women and the Supreme Court:
recent challenges and opportunities for advocates and practitioners. Violence Against Women
2009;15:1248-1258.

Campbell JC, Webster DW, Glass N. The Danger Assessment: Validation of a Lethality Risk
Assessment Instrument for Intimate Partner Femicide. J Interpersonal Violence 2009;24:653-674.

Hu G, Webster DW, Baker SP. Hidden homicide trends in the U.S., 1999-2004. J Urban Health
2008;85:597-606.

Bulzacchelli MT, Vernick JS, Sorock GS, Webster DW, Lees PS. Circumstances of Fatal
Lockout/Tagout- Related Injuries in Manufacturing. Amer J Industrial Medicine 2008;51:728-734.

Outwater A, Campbell JC, Webster DW, Mgaya E. Homicide death in Sub-Saharan Africa: A
review 1970-2004. African Safety Promotion 2008;5:31-44.

Vernick JS, Hodge J , Webster DW. The ethics of restrictive licensing for handguns:
Comparing the United States and Canadian approaches to handgun regulation. Journal of Law,
Medicine, and Ethics 2007;35:668-678.

Bulzacchelli MT, Vernick JS, Webster DW, Lees PS. Effects of OSHA’s Control of Hazardous
Energy (Lockout/Tagout) Standard on Rates of Machinery- Related Fatal Occupational Injury. Injury
Prevention 2007;13:334-338.

Vernick JS, Webster DW. Policies to prevent firearms trafficking. Injury Prevention 2007;13:78-79.

Weiner J, Wiebe DJ, Richmond TS, and other including Webster D. Reducing firearm violence: a
research agenda. Injury Prevention 2007;13:80-84.

Vernick JS, Webster DW, Bulzacchelli MT. Regulating firearms dealers in the United States: an
analysis of state law and opportunities for improvement. J Law Med and Ethics 2006;34:765-775.

Vernick JS, Teret SP, Smith GA, Webster DW. Counseling About Firearms: Proposed Legislation
is a Threat to Physicians and Their Patients. Pediatrics 2006; 118:2168-72.

Manganello J, Webster DW, Campbell JC. Intimate partner violence and health provider training
and screening in the news. Journal of Women’s Health 2006; 43:21-40.

Webster DW, Zeoli AM, Bulzacchelli MT, Vernick JS. Effects of police stings of gun dealers on the
supply of new guns to criminals. Injury Prevention 2006;12:225-230.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 23 of 161
                                                                                                      13

Webster DW, Vernick JS, Bulzacchelli MT. Effects of a gun dealer’s change in sales practices on
the supply of guns to criminals. Journal of Urban Health 2006; 83:778-787.

Koziol-McLain J, Webster DW, MacFarlane J, Block CR, Glass N, Campbell JC. Risk factors for
femicide-suicide in abusive relationships: results from a multi-site case control study. Violence &
Victims 2006;21:3-21.

Vernick JS, Johnson SB, Webster DW. Firearm suicide in Maryland: characteristics of older versus
younger suicide victims. Maryland Medicine, 2005; 6(3):24-27.

Lewin NL, Vernick JS, Beilenson PL, Mair JS, Lindamood LM, Teret SP, Webster DW. Using
local public health powers as a tool for gun violence prevention: the Baltimore youth ammunition
initiative. American Journal of Public Health 2005; 95:762-765.

Webster DW, Vernick JS, Zeoli AM, Manganello JA. Effects of youth-focused firearm laws on
youth suicides. JAMA 2004; 292:594-601.

Vernick JS, O’Brien M, Hepburn LM, Johnson SB, Webster DW, Hargarten SW. Unintentional and
undetermined firearm deaths: a preventable death analysis of 3 safety devices. Injury Prev 2003;
9:307-11.

Vernick JS, Pierce MW, Webster DW, Johnson SB, Frattaroli S. Technology to detect concealed
weapons: 4th Amendment limits on a public health and law enforce tool. J Law, Med. and Ethics
2003; 31:567-579.

Campbell JC, Webster DW, Koziol-McLain J, et al. Risk factors for femicide within physically
abusive intimate relationships: Results from a multi-site case control study. Am J Public Health
2003; 93:1089-97.

Campbell JC, Webster DW, Koziol-McLain J, et al. Assessing risk factors for intimate partner
homicide. NIJ Journal 2003;250:14-19.

Roche KM, Webster DW, Alexander CS, Ensminger ME. Neighborhood variations in the salience
of parental support to boys’ fighting. Adolescent and Family Health 2003;3:55-63.

Solomon BS, Duggan AK, Webster DW, Serwint JR. Pediatric resident firearm safety counseling
during adolescent health maintenance visits. Arch Pediatric and Adolescent Med 2002;156:769-775.

Webster DW, Vernick JS, Hepburn LM. Effects of Maryland's law banning Saturday night special
handguns on homicides. American Journal of Epidemiology 2002;155:406-412.

Webster DW, Freed LH, Frattaroli S, Wilson MH. How delinquent youth acquire guns: Initial
versus most recent gun acquisitions. Journal of Urban Health 2002;79:60-69.

Frattaroli S, Webster DW, Teret SP. Unintentional gun injuries, firearm design, and prevention: A
perspective on urban health. Journal of Urban Health 2002;79:49-59.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 24 of 161
                                                                                                 14

Sachs CJ, Kosiol-McLain J, Glass N, Webster DW, Campbell JC. A population-based survey
assessing support for mandatory domestic violence reporting by healthcare personnel. Women and
Health 2002;35:121-133.

Webster DW, Vernick JS, Hepburn LM. The relationship between licensing, registration and other
state gun sales laws and the source state of crime guns. Injury Prevention 2001;7:184-189.

Sharps PW, Campbell JC, Campbell D, Gary F, Webster D. The role of alcohol use in intimate
partner femicide. American Journal on Addictions, 2001;10:122-135.

Freed LH, Webster DW, Longwell JJ, Carrese J, Wilson MH. Deterrents to gun acquisition and
carrying among incarcerated adolescent males. Arch Pediatric and Adoles Med 2001;155:335-341.

Webster DW, Starnes M. Reexamining the association between child access prevention gun laws
and unintentional firearm deaths among children, Pediatrics, 2000;106:1466-1469.

Vernick JS, Webster DW, Hepburn LM. Maryland's law banning Saturday night special handguns:
Effects on crime guns. Injury Prevention 1999; 5:259-263.

Howard KA, Webster DW, Vernick JS. Beliefs about the risks of firearms in the home: Analysis of
a national survey (U.S.A.). Injury Prevention 1999;5:284-289.

Teret SP, Webster DW. Reducing gun deaths in the United States: Personalized guns would help –
and would be achievable. British Medical Journal 1999:318:1160-1161.

Teret SP, Webster DW, Vernick JS, et al. Public support for innovative gun policies: The results of
two national surveys. New England Journal of Medicine 1998;339:813-818.

Webster DW, Vernick JS, Ludwig J. No proof that right-to-carry laws reduce violence, American
Journal of Public Health, 1998;88:982-983.

Webster DW, Vernick JS, Ludwig J, Lester KJ. Flawed gun policy research could endanger public
safety. American Journal of Public Health 1997;87:918-921.

Vernick JS, Teret SP, Webster DW. Regulating firearm advertising promising home protection: The
legal basis for a public health intervention. JAMA 1997;277:1391-1397.

Webster DW, Wilson MEH. Gun violence among youth and the pediatrician's role in primary
prevention. Pediatrics 1994;94:617-622.

Webster DW. The unconvincing case for school-based conflict resolution programs for adolescents.
Health Affairs 1993;12(4):126-141.

Webster DW, Gainer PS, Champion HR. Weapon carrying among inner-city junior high school
students: Defensive behavior vs aggressive delinquency. Amer J Public Health 1993; 83:1604-1608.

Gainer PS, Webster DW, Champion HR. A youth violence prevention program description and
preliminary evaluation. Archives of Surgery 1993;128:303-308.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 25 of 161
                                                                                                  15


Webster DW, Champion HR, Gainer PS, Sykes L. Epidemiologic changes in gunshot wounds in
Washington, DC, 1983-1990. Archives of Surgery 1992;127:694-698.

Oschner MG, Hoffman AP, DiPasquale D, Cole FJ, Webster DW, Champion HR. Associated aortic
rupture-pelvic fracture: an alert for orthopedic and general surgeons. J Trauma, 1992;33:429-34.

Webster DW, Wilson MEH, Duggan AK, Pakula LC. Parents' beliefs about preventing gun injuries
to children. Pediatrics 1992;89:908-914.

Webster DW, Wilson MEH, Duggan AK, Pakula LC. Firearm injury prevention counseling: a
study of pediatricians' beliefs and practices. Pediatrics 1992;89:902-907.

Harburg E, DiFrancesco W, Webster DW, Gleiberman L, Schork MA: Familial transmission of
alcohol use: II. Imitation of and aversion to parent drinking (1960) by adult offspring (1977);
Tecumseh, Michigan. Journal of Studies on Alcohol 1990;51:245-256.

Webster DW, Harburg E, Gleiberman L, Schork MA, DiFrancesco W: Familial transmission of
alcohol use: I. Parent and adult offspring alcohol use over 17 years, Tecumseh, Michigan. Journal of
Studies on Alcohol 1989;50:557-566.

Wagenaar AC, Webster DW, Maybee RG: Effects of child restraint laws on traffic fatalities in
eleven states. Journal of Trauma 1987;27:726-732.

Wagenaar AC, Webster DW: Preventing injuries to children through compulsory automobile safety
seat use. Pediatrics 1986;78:662-672.

Invited Commentaries in Scientific Journals
Webster DW, Buggs SAL. Can an efficacious strategy for curtailing illegal drug sales be counted on
to reduce violent crime? Criminology & Public Policy 2017; 16:821-825. DOI: 10.1111/1745-
9133.12326.

Webster DW. The true impact of mass shootings on Americans. Annals of Internal Medicine. 2017;
Annals of Internal Medicine. 2017 May 2. doi: 10.7326/M17-0943. PMID: 28462426.

McGinty EE, Webster DW. The role of alcohol and drugs in firearm violence. JAMA Internal Med.
2017 Jan 3. doi: 10.1001/jamainternmed.2016.8192. [Epub ahead of print] PMID: 28055044

Webster DW. Lessons from Australia’s National Firearms Agreement. JAMA. 2016;316:279-81.
doi: 10.1001/jama.2016.8819. PMID: 27332736.

Hemenway D, Webster DW. Increasing knowledge for the prevention of firearm violence.
Preventive Medicine, Jun 8, 2015. pii: S0091-7435(15)00198-X. doi: 10.1016/j.ypmed.2015.06.001.

Webster DW. Commentary: Evidence to guide gun violence prevention in America. Annual
Reviews of Public Health. 2015;36:1-4. PMID: 25581156.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 26 of 161
                                                                                                16

Frattaroli S, Wintemute GJ, Webster DW. Implementing a public health approach to gun violence
prevention: The importance of physician engagement. Ann Internal Medicine, 2013; 159:306-7.

Journal Articles Not Peer-Reviewed
Webster DW, Chaulk CP, Teret SP, Wintemute GJ. Reducing firearm injuries. Issues in Science &
Technology 1991; 7 (Spring): 73-79.

Webster DW. Suicide in the subway: case consultation: suicide and mass transit: commentary.
Journal of Suicide and Life-Threatening Behavior 1991;21:209-212.


Books and Book Chapters
McGinty EE, Webster DW. “Defining the problem: the relationship between mental illness and gun
violence,” in Gold LH, Simon RI., eds. Gun Violence and Mental Illness. Arlington, VA: American
Psychiatric Press, 2015.

Webster DW, Vernick JS, Eds. Updated Evidence and Policy Developments on Reducing Gun
Violence in America. Baltimore, MD: Johns Hopkins University Press, 2014.

Webster DW, Vernick JS, Eds. Reducing Gun Violence in America: Informing Policy with Evidence
and Analysis. Baltimore, MD: Johns Hopkins University Press, 2013.

Chapters contributed to in Reducing Gun Violence in America: Informing Policy with Evidence and
Analysis. Baltimore, MD: Johns Hopkins University Press, 2013:

Webster DW, Vernick JS, McGinty EE, Alcorn T. “Preventing the Diversion of Guns to Criminals
through Effective Firearm Sales Laws,” pp. 109-122.

Webster DW, Vernick JS. “Spurring Responsible Firearms Sales Practices through Litigation: The
Impact of New York City’s Lawsuits Against Gun Dealers on Interstate Gun Trafficking,” p. 123-32.

Vittes KA, Webster DW, Vernick JS. “Reconsidering the Adequacy of Current Conditions on Legal
Firearm Ownership,” pp. 65-76.

McGinty EE, Webster DW, Vernick JS, Barry CL. “Public Opinion on Proposals to Strengthen U.S.
Gun Laws: Findings from a 2013 Survey,” pp. 239-257.

Vernick JS, Webster DW, Vittes KA. “Law and Policy Approaches to Keeping Guns from High
Risk People” in Culhane J. ed. Reconsidering Law and Policy Debates: A Public Health Perspective.
New York: Cambridge University Press, 2011.

Vernick JS, Webster DW. Amicus Brief to U.S. Supreme Court regarding District of Columbia vs.
Heller for the petitioner. Written on behalf of American Public Health Assoc., American College of
Preventive Medicine, American Trauma Society, and the American Assoc. of Suicidology, Jan. 2008.

Webster DW. Child Access Prevention (CAP) Laws. In Gregg Lee Carter (Ed.) Entry in
Encyclopedia of Guns in American Society. Santa Barbara, CA: ABC-CLIO, 2003.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 27 of 161
                                                                                                          17

Reports
Webster DW, Buggs SAL, Crifasi CK. Estimating the Effects of Law Enforcement and Public
Health Interventions to Reduce Gun Violence in Baltimore. Johns Hopkins Center for Gun Policy
and Research, Johns Hopkins Bloomberg School of Public Health, January 2018.

Webster DW, Crifasi CK, Vernick JS, McCourt A. Concealed Carry of Firearms: Facts vs. Fiction.
Johns Hopkins Center for Gun Policy and Research, November 2017.

Webster DW, Donohue JJ III, Klarevas L, Crifasi CK, Vernick JS, Jernigan D, Wilcox HC, Johnson
SB, Greenberg S, McGinty EE. Firearms on College Campuses: Research Evidence and Policy
Implications. Johns Hopkins Center for Gun Policy and Research, Johns Hopkins University,
October 15, 2016.

Braga AA, Webster DW, White MD, Saizow H. Gun Violence: Smart Policing Initiative Spotlight
on Evidence-Based Strategies and Impacts. Alexandria, VA: CNA Analysis & Solutions, Mar. 2014.

Bushman B, Newman K, Calvert S, Downey G, Dredze M, Gottfredson M, Jablonski NG, Masten A,
Morrill C, Neil DB, Romber D, Webster D. Predictors of Youth Violence. Report prepared at the
request of the National Sciences Foundation, December 2013.

American Psychological Association Panel of Experts Report – (alphabetical listing of contributors) Cornell D,
Evans AC Jr., Guerra NG, Kinscherff R, Mankowski E, Randazzo MR, Scrivner E, Sorenson SB, Tynan WD,
Webster DW. Gun Violence: Prediction, Prevention and Policy. American Psychological Association,
Washington, DC, December 2013.

Consortium for Risk-Based Firearm Policy (DW Webster contributing member). Guns, Public
Health, and Mental Illness: An Evidence-Based Approach to State Policy. December 2013.

Consortium for Risk-Based Firearm Policy (DW Webster contributing member). Guns, Public
Health, and Mental Illness: An Evidence-Based Approach to Federal Policy. December 2013.

Webster DW. Evaluation of Baltimore’s Strategies for Reducing Gun Violence. Report prepared for the
Baltimore Police Department, Smart Policing Initiative grant, U.S. Bureau of Justice Assistance, Aug. 2013.

Webster DW, Vernick JS, Vittes KA, McGinty EE, Teret SP, Frattaroli S. The Case for Gun Policy Reforms
in America. Johns Hopkins Center for Gun Policy and Research, Johns Hopkins Bloomberg School of Public
Health, Baltimore, MD, October 2012.

Webster DW. Whitehill JM, Vernick JS, Parker E. Evaluation of Baltimore’s Safe Streets Program:
Effects on Attitudes, Participants’ Experiences, and Gun Violence. Johns Hopkins Center for the
Prevention of Youth Violence, January 2012.

Webster DW, Illangasekare SL. Best Practices for the Prevention Youth Homicide and Serious
Violence. Johns Hopkins Urban Health Institute, October 2010.

Webster DW, Vernick JS, Mendel J. Interim Evaluation of Baltimore’s Safe Streets Program. Johns
Hopkins Center for the Prevention of Youth Violence, Jan. 2009.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 28 of 161
                                                                                                    18


Webster DW, Mendel J. Effects of Baltimore’s Operation Safe Kids on Re-Arrest. Johns Hopkins
Center for the Prevention of Youth Violence, June 2008.

Webster DW. Interventions to reduce deaths and injuries associated with youth violence. White
paper commissioned by the Robert Wood Johnson Foundation. May 2006.

Webster DW. Preventing intimate partner violence. White paper commissioned by the Robert
Wood Johnson Foundation. June 2006.

Webster DW, Vernick JS, Teret SP. How Cities Can Reduce Illegal Guns and Gun Violence. Johns
Hopkins Center for Gun Policy and Research, April 2006. Updated January 2008.

Campbell JC, Webster DW, O’Sullivan C, Roehl J, Mahoney P, White M, Guertin K. Intimate
Violence Risk Assessment Validation Study. Report submitted to the National Institute of Justice,
September, 2004. 2000WTVX0011.

Webster DW, Kim A. Evaluation of the Maryland Gun Violence Act of 1996: Effects on the Illicit
Gun Market. Prepared for the U.S. Bureau of Alcohol, Tobacco, and Firearms, September 2003.

Webster DW, Vernick JS, Kaljee L, Cameron DD, Frattaroli S, Johnson S. Public attitudes About
New Law Enforcement Technologies and Related to Strategies to Reduce Gun Violence. Report by
the Johns Hopkins Center for Gun Policy and Research to the National Institute of Justice, 2002.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 29 of 161
                                                                                                19


                                    CURRICULUM VITAE

                                 Daniel W. Webster, Sc.D., M.P.H.

                                            PART II
TEACHING

Classroom Instruction
Instructor:    Understanding and Preventing Violence, 1993- present.
               Graduate Seminar in Injury Research and Policy, 2005 – present.
               Graduate Seminar in Health and Public Policy, 2012 – 2014.
Co-Instructor: Research and Evaluation Methods for Health Policy, 2008 – 2010.
Lead Instructor: Research and Evaluation Methods for Health Policy, 2011-2015.

Lecturer in these JHU courses:      Epidemiology and Evidence-Based Policy
                                    Public Health Policy
                                    Health Policy I: Social & Economic Determinants of Health
                                    Proposal Writing (Health Policy & Management)
                                    Introduction to Urban Health
                                    Suicide as a Public Health Problem
                                    Adolescence and Adolescent Health
                                    Issues in Injury and Violence Prevention
                                    Methodological Issues in Injury and Violence
                                    Applications in Program Monitoring and Evaluation
                                    Alcohol, Society, and Health
                                    Baltimore and “The Wire”: A Focus on Major Urban Issues
                                    Community Health Practicum

Advising and Thesis Committees
Primary advisor to:         Kim Ammann Howard, PhD, 1997
                            Jennifer Manganello, PhD, 1999-2003
                            Allegra Kim, PhD 2001 – 2006
                            April Zeoli, PhD, 2002 - 2007
                            Elizabeth Saylor, PhD candidate, 2003 - 2007
                            Jennifer Mendel Whitehill, PhD, 2006 – 2011
                            Jillian Fry, PhD, 2007 – 2012
                            James Saltzman, MPH, 2007-2008
                            Gayle Nelson, MPH, 2007-2009
                            Summer Venable, MPH, 2008-2010
                            Jeane Garcia Davis, MPH, 2008-2011
                            Donald Chalfin, MPH, 2010 – 2014
                            Dara Johnson, MPH, 2011 – 2012
                            Janis Sethness, MPH, 2011 – 2012
                            Cassandra Kercher, PhD, 2011–2014
                            Shani Buggs, PhD, 2013 –
                            Christine McKenna, MPH, 2013-2014
                            Alexander McCourt, PhD, 2014 -
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 30 of 161
                                                                                                20


Co-advisor to:               Leonardo Goe (MHS Health Policy), 1997-98
                             Rachel Garfield (MHS Health Policy), 1998-
                             Emma (Beth) McGinty, PhD, 2010-2013

Thesis committees:           Kathleen Roche, PhD in MCH, 1998
                             Shannon Frattaroli, PhD in HPM, 1998
                             Li-Hui Chen, PhD in HPM, 1999
                             Marsha Rosenberg, PhD in Mental Hygiene, 2001
                             Lisa Hepburn, PhD in HPM, 2001
                             Swapnil P. Maniar, PhD in PFHS, 2005
                             Maria Bulzacchelli, PhD in HPM, 2006
                             April Zeoli, PhD in HPM, 2007
                             Anne Outwater, PhD in Nursing, 2007
                             Donna Ansara, PhD in PFHS, 2008
                             Vanessa Kuhn, PhD in HPM, 2010
                             Susan Ganbarpour, DrPH, 2011
                             Mahua Mandel, PhD, 2012
                             Lareina La Flair, PhD, 2012
                             Gregory Tung, PhD, 2012
                             Michael Kim, PhD, 2013
                             Elizabeth Parker, PhD, 2013
                             Nicole Lunardi, MSPH, 2014

Preliminary oral exam        Shannon Frattaroli, Marguerite Roe, Li-Hui Chen, Mary Beth Skupien,
committees:                  Monique Shepard, Beth Hooten, Farfifteh Duffy, Mary Garza, Lisa
                             Hepburn, Marc Starnes, Jennifer Manganello, Allegra Kim, Christina
                             Pallitto, Swapnil Maniar, Christine Koth, Maria Bulzacchelli, Margaret
                             Haynes, Frank Franklin, Donna Ansara, Vanessa Kuhn, Susan
                             Ghanbarpour, Greg Tung, Adam, Milam, Michael Kim, Beth McGinty,
                             Erin Pearson.

Post-Doctoral Mentoring      Lorraine Freed, MD, MPH, RWJ Clinical Scholar 1996-98
                             Shannon Frattaroli, Kellogg Community Health Scholar, 1999-2000
                             Barry Solomon, MD, Pediatric Fellow, 1999-2002
                             Erica Sutton, MD, NIMH Violence Research Fellow, 2003-2005
                             Lareina LaFlair, NIDA Drug Dependency Epidemiology, 2012-2013

Program Management / Training Program Involvement
Program Head, PhD program in Health and Public Policy, 2006–2007; 2012 -2014.

Faculty Director, Certificate Program in Injury Control, 1999- 2012.

Executive Committee and Core Faculty, Interdisciplinary Research Training Program on Violence
Research (pre- and post-doctoral training program funded by NICHD), 2008-2015.

Executive Committee and Core Faculty, Interdisciplinary Research Training Program on Violence
(pre- and post-doctoral training program funded by NIMH), 1999-2008.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 31 of 161
                                                                                                   21


Core Faculty, Drug Dependency Epidemiology Program (pre- and post-doctoral training program
funded by NIDA), 2011-present.

Resource Faculty, Alcohol, Injury and Violence Training Program (pre-doctoral training program
funded by NIAAA), 2001-2007.


ACADEMIC COMMITTEES

Appointments and Promotions Committee, School of Public Health, 2012 – 2015.
Conflict of Interest Committee, School of Public Health, 2011 – 2012
Academic Policy and Admissions Committee, HPM, 2006 – 2007, 2012 – 2014
Faculty Development Committee, HPM, 2010 - present
Qualifying Exam Committee, HPM, 1998- 1999, 2001 – 2008, Chair 2004 – 2008
HPM Doctoral Admissions Committee, 2006 – 2007.
Affirmative Action Committee, School, 2005 – 2010.
6 Ad Hoc Committees for Appointments and Promotions, 2006 – present.
Search Committee, Leon Robertson Chair in Injury Control, 2005 – 2006.
Academic Policy and Admissions Committee, HPM, 1997- 1999
Ad-Hoc Committee on Statistics Training, HPM, 1997-1998
Research Policy Committee, HPM, 1995-97

RESEARCH GRANT PARTICIPATION

Active Support
Title:                 Johns Hopkins-Baltimore Collaborative for Violence Reduction
Dates:                 1/1/16 – 9/30/18
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Abell Foundation and The Annie E. Casey Foundation
Funding Level:         $875,000
Effort:                30%
Main Objectives:       Assess police efforts to reduce violent crime and enhance training to promote
                       more effective policing.

Title:                 Study of Baltimore’s Underground Gun Market
Dates:                 7/1//15 – 6/30/17
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Everytown for Gun Safety
Funding Level:         $240,245
Effort:                15%
Main Objectives:       Collect and analyze data from surveys of offenders, crime gun trace data, and
                       gun-related arrests to describe Baltimore’s underground gun market and assess
                       evidence that 2013 state gun laws affected the diversion of guns to criminals.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 32 of 161
                                                                                                     22


Title:                 Effects of Universal Background Check Laws for Handgun Sales in Maryland
                       and Pennsylvania
Dates:                 8/1//15 – 7/31/18
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:         $357,000
Effort:                18%
Main Objectives:       Describe the implementation and enforcement of universal background check
                       laws for handgun purchases in Maryland and Pennsylvania and estimate the
                       effects of the laws and enforcement practices on gun violence.

Title:                  Estimating Effects of Gun Policies on Intimate Partner Homicides
Dates:                  8/1/15 – 6/30/17
Principal Investigator: Daniel W. Webster, subcontract to Michigan State University
Sponsoring Agency: The Joyce Foundation
Funding Level:          $267,276
Effort:                 10%
Main Objectives:        To estimate the impact of firearm sales laws on intimate partner homicides and
                        examine factors relevant to successful enforcement of those laws.

Title:                 Promoting Evidence-based Policies to Reduce Domestic Violence Involving
                       Guns
Dates:                 7/1/15 – 6/30/16
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Norman Raab Foundation
Funding Level:         $25,000
Effort:                2%

Title:                 Analysis of the Strength of Legal Firearms Restrictions for Perpetrators of
                       Domestic Violence and their Impact on Intimate Partner Homicide
Dates:                 8/1/15 – 1/31/18
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:         $176,389
Effort:                10%
Main Objectives:       Describe the implementation and enforcement of domestic violence related
                       firearm laws and their impact on intimate partner homicides.

Title:                 Baltimore Homicide Review Commission
Dates:                 9/1/14 – 12/31/15
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Baltimore City Mayor’s Office
Funding Level:         $135,000
Effort:                15%
Main Objectives:       Conduct in-depth reviews of homicides in three police districts in Baltimore to
                       identify determinants of lethal violence and develop recommendations for
                       policies, procedures, and programs to prevent homicides.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 33 of 161
                                                                                                   23


Title:                 Study of Baltimore’s Underground Gun Market
Dates:                 7/1//14 – 6/30/15
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Norman Raab Foundation
Funding Level:         $50,000
Effort:                5%
Main Objectives:       Gather data about how criminals access firearms, how they connect with
                       suppliers, what barriers they face, and their perceptions of gun laws.

Title:                 Effects of Drug and Gun Law Enforcement on Violence in Baltimore
Dates:                 1/1/14 – 12/31/15
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Abell Foundation
Funding Level:         $144,918
Effort:                15%
Main Objectives:       Estimate the effects of law enforcement activities directed at drug and gun law
                       violations on violent crime in Baltimore from 1986 through 2012.

Title:                 Gun Owners Perspectives on Safe Gun Ownership and Sales Practices
Dates:                 10/01/2013 – 03/31/16
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Harold B. Simmons Foundation
Funding Level:         $411,421
Effort:                20%
Main Objectives:       Study gun owners’ attitudes relevant to safe firearm sales and storage.

Title:                 Johns Hopkins Center for the Prevention of Youth Violence
Dates:                 9/15/11 – 9/14/16
Principal Investigator: Philip Leaf
Sponsoring Agency: Centers for Disease Control and Prevention
Funding Level:         $6 million
Main Objectives:       Develop, implement, and evaluate a comprehensive community intervention to
prevent youth violence in the Park Heights neighborhood of Baltimore.
Effort:                20% to 25%

Prior Support
Title:                 Prescription Opioid Addiction Research Study
Dates:                 09/01/2012 – 08/31/2014
Principal Investigator: Colleen L. Barry
Sponsoring Agency: AIG
Funding Level:         $430,655
Main Objectives:       To assess of the growing problem of prescription opioid addiction, and to
                       identify promising policy and clinical approaches to address the problem.
Effort:                10%

Title:                 National Gun Violence Research Center - subcontract
Dates:                 05/01/13 – 05/31/14
Principal Investigator: Daniel W. Webster
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 34 of 161
                                                                                                     24


Sponsoring Agency:    Police Executive Research Forum
Funding Level:        $41,762
Effort:               20%
Main Objectives:      Assist PERF with designing and conducting studies of innovative policing
                      strategies to combat gun violence.

Title:                 Evaluation of the Effects of Permit to Purchase Handgun Laws
Dates:                 9/1/12 - 8/31/14
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:         $222,242
Main Objectives:       To evaluate the effects of changes in permit to purchase handgun laws in
                       Connecticut and Missouri on homicides and the diversion of guns to criminals.
Effort:                25%

Title:                 Gun Violence Reduction Program
Dates:                 1/01/11 – 12/31/13
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Bloomberg Philanthropies
Funding Level:         $500,000
Main Objectives:       Conduct research, policy analysis, and technical assistance to inform efforts to
                       reduce the availability of illegal guns and gun violence.
Effort:                5% to 40%

Title:                 Evaluation of Baltimore Policing Strategies to Reduce Gun Violence
Dates:                 10/1/2010 – 3/31/2012.
Principal Investigator: Daniel W. Webster
Sponsoring Agency: U.S. Dept. of Justice, Bureau of Justice Assistance
Funding Level:         $60,000
Main Objectives:       Develop unbiased estimates of the impact of 3 strategies being implemented by
                       Baltimore police to reduce violence.
Effort:                15%

Title:                  Impact of Safe Streets’ Outreach Workers on the Lives of Their Clients
Dates:                  12/1/09 – 6/30/10
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Baltimore City Health Department
Funding Level:          $72,000
Main Objectives:        Measure the impact of the Safe Streets program on program participants and
                        analyze of the relationships between program activities and gun violence.
Effort:                 25%

Title:                 Effects of the Lethality Assessment Program on Intimate Partner Violence
Dates:                 3/15/10 – 3/14/12
Principal Investigator: Daniel Webster
Sponsoring Agency: Centers for Disease Control and Prevention (through Center grant to JHU)
Funding Level:         $388,282
Main Objectives:       Estimate the effects of the Maryland Lethality Assessment program on
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 35 of 161
                                                                                                    25


                      intimate partner homicide and repeat intimate partner violence.
Effort:               20%

Title:                 Gun Violence Reduction Program
Dates:                 1/01/08 – 12/31/10
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Anonymous donor
Funding Level:         $500,000

Main Objectives:      Conduct research, policy analysis, and technical assistance to inform efforts to
                      reduce the availability of illegal guns and gun violence.
Effort:               25%

Title:                 Analyzing and Developing Policies to Limit Firearm Access by High-Risk People
Dates:                 5/1/09 – 4/30/11
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:         $179,971
Main Objectives:       Research and describe state laws pertaining the potential public safety gains for
                       expanding current prohibition categories for firearm purchase and possession.

Title:                 Data for Combating Illegal Guns
Dates:                 1/01/08 – 12/31/08
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Maryland Governor’s Office for Crime Control and Prevention
Funding Level:         $75,419
Main Objectives:       Assist Baltimore and Maryland State Police to collect and analyze data on
                       crime guns and illegal gun trafficking.

Title:                 Analyzing & Assisting Innovative City-Level Efforts to Prevent Gun Violence
Dates:                 5/1/07 – 4/30/09
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:         $175,000
Main Objectives:       Analyze data on illegal gun trafficking and provide consultation to enhance
                       data to inform efforts to stem gun trafficking in Milwaukee. Case study of
                       Chicago Police Department’s efforts to thwart gun trafficking.

Title:                 Evaluation of the California Firearms Domestic Violence Intervention Project
Dates:                 1/15/07 – 1/14/10
Principal Investigator: Garen Wintemute (UC Davis) and Shannon Frattaroli (JHBSPH)
Sponsoring Agency: California Department of Justice
Funding Level:         $31,481 subcontract from UC Davis for first year
Main Objectives:       Evaluate a program in 2 California counties to enhance implementation of state
                       laws prohibiting certain domestic violence offenders from possessing firearms.
Effort:                10%
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 36 of 161
                                                                                                     26


Title:                 Baseline Data for Evaluating a Community Initiative to Reduce Youth
                       Homicides
Dates                  3/01/07 – 2/28/09
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Baltimore City Health Department
Funding Level:         $75,122
Main Objectives:       Collect and analyze baseline data on violent crime and youths’ attitudes
                       relevant to gun violence in intervention and comparison neighborhoods.
Effort:                6%

Title:                 Evaluation of a community gun violence prevention initiative in Baltimore.
Dates:                 9/1/05 – 8/31/10
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Centers for Disease Control and Prevention
Funding Level:         $745,352
Main Objectives:       Estimate the impact of the initiative on youth gun violence victimization and
                       perpetration and attitudes and behaviors of high risk youth.
Effort:                25%-30%

Title:                 Effects of a Formal Danger Assessment and Risk Communication Intervention
                       on Actions Taken to Reduce Risks of Intimate Partner Violence
Dates:                 9/1/04 – 8/31/09
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Centers for Disease Control and Prevention
Funding Level:         $485,000
Main Objectives:       Determine whether a formal, quantitative assessment of danger, and a standard
                       protocol for communicating the assessed risk of future partner violence and
                       scientific support for protection strategies is more effective than current
                       procedures in motivating protective actions and lowers risk for future violence.
Effort:                20%-25%

Title:                 Reducing Illegal Gun Trafficking Through Research and Technical Assistance
Dates:                 5/1/05 – 4/30/08
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Joyce Foundation
Funding Level:         $181,117
Main Objective:        Disseminate research findings to law enforcement agencies, advocates, and the
                       media on policies shown to reduce illegal gun trafficking.
Effort:                25%-30%

Title:                 Effects of Police Stings of Gun Dealers on the Illegal Gun Market
Dates:                 11/1/03 - 10/31/04
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The Overbrook Foundation
Funding Level:         $37,000
Main Objectives:       Assess the impact of police stings of 12 gun dealers suspected of making
                       illegal gun sales in Chicago on the flow of new guns into the illicit gun market.
Effort:                20%
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 37 of 161
                                                                                                       27



Title:                 Evaluating and Developing Policies to Regulate Licensed Gun Dealers
Dates:                 4/1/02 - 3/31/04
Principal Investigator: Daniel W. Webster
Sponsoring Agency: The John D. and Catherine T. MacArthur Foundation
Funding Level:         $260,000
Main Objectives:       1) Document state policies and practices for regulation and oversight of
                       licensed gun dealers; 2) Assess effects of those measures on gun trafficking;
                       and 3) Recommend strategies for deterring diversions of guns to criminals.
Effort:                35%

Title:                 Working with Health Commissioners to Reduce Gun Violence
Dates:                 7/01/03 - 6/30/04
Principal Investigator: Jon S. Vernick
Sponsoring Agency: Richard and Rhoda Goldman Fund
Funding Level:         $100,000
Main Objective:        Identify and provide technical assistance to city or county health
                       commissioners in order to use public health powers to shut down corrupt gun
                       dealers who endanger the public’s health.
Effort:                15%

Title:                  Separating Kids from Guns Program
Dates:                  10/01/01 - 9/30/03
Principal Investigator: Shannon Frattaroli
Co-PI:                  Daniel W. Webster
Sponsoring Agency: The David and Lucille Packard Foundation
Funding Level:          $300,000
Main Objective:         Conduct research, perform policy analysis, disseminate information relevant to
                        protecting children and adolescents from unsupervised access to guns.
Effort:                 25%

Title:                 Johns Hopkins Center for Gun Policy and Research
Dates:                 01/01/99 - 4/30/04
Sponsoring Agency: The Joyce Foundation
Principal Investigator: Stephen P. Teret (1995-2001), Jon S. Vernick (2001-present)
Co-Prin. Invest.:      Daniel W. Webster (2001-present)
Funding Level:         2001-2003: $600,000
Main Objective:        Develop and analyze policies to reduce firearm injuries.
Responsibilities:      Co-direct Center, initiate and conduct research and analysis relevant to gun
                       policy; develop and analyze gun policy surveys; assist groups working to
                       reduce gun violence; serve as resource to media and policymakers.
Effort:                15% (05/01/03 - 4/30/04)
                       35% (05/01/01 - 4/30/03)
                       25% (01/01/00 - 4/30/01)
                       35% (01/01/96 - 12/31/99)
                       20% (01/01/95 - 12/31/96)
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 38 of 161
                                                                                                        28


Title:                 Effects of Minimum Age Restrictions on Handgun Purchase and Possession –
                       Center for the Prevention of Youth Violence
Dates:                 10/01/00 - 9/30/05
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Centers for Disease Control and Prevention
Funding Level:         $306,695
Main Objective:        Estimate the effects of minimum age restrictions on handgun purchases and
                       possession on youth homicide offending and suicides

Title:                  Evaluation of Instruments to Assess Risk for Intimate Partner Violence
Dates:                  08/01/00 - 03/31/04
Principal Investigator: Jacquelyn C. Campbell
Sponsoring Agency: National Institute of Justice
Funding Level:          $619,792
Main Objective:         Determine the sensitivity, specificity, and predictive value of four instruments
                        designed to assess future risk for violent victimization by an intimate partner.
Effort:                 20%

Title:                 The Center for Injury Research and Policy:
Dates:                 1987-2005
Sponsoring Agency: Centers for Disease Control and Prevention
Principal Investigator: Ellen MacKenzie
Funding Level:         1999-2003: $750,000 per year.
Main Objective:        One of the eight regional injury control research centers.
Responsibilities:      Evaluate state-level gun policies, direct study of risk factors for serious injuries
                       from intimate partner assaults, develop research proposals, serve as resource to
                       students, media, practitioners, and policy makers.
Effort:                10% (09/03/03 - 8/31/04)                       20% (04/01/94 - 08/31/94)
                       10% (09/01/00 - 8/31/01)                       50% (07/01/92 - 03/31/94)
                       20% (09/01/99 - 8/31/00)                       100% (04/01/92 - 06/30/93)
                       25% (09/01/94 - 08/31/98)                      10% (09/01/98 - 08/31/99)

Title:                 Developing and Analyzing Data for Effective Gun Law Enforcement
Dates:                 03/01/01 - 02/28/02
Principal Investigator: Daniel W. Webster
Sponsoring Agency: Governor’s Office of Crime Control and Prevention
Funding Level:         $102,911
Main Objective:        Develop databases for information about the sources of crime guns and the
                       prosecution of gun crimes
Effort:                35%

Title:                 Developing a Dataset of State Gun Laws
Dates:                 12/01/00 - 11/30/01
Principal Investigator: Jon S. Vernick
Sponsoring Agency: Annie E. Casey Foundation
Funding Level          $45,000
Main Objective:        Determine the presence and effective dates of specific types of gun laws in
                       each of the 50 U.S. states and the District of Columbia. Create a dataset with
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 39 of 161
                                                                                                      29


                      this information and provide the information to interested researchers.
Effort:               10%

Title:                 Effects of Personalized Guns in Maryland
Dates                   9/1/99 - 8/31/00
Sponsoring Agency: The Abell Foundation
Funding Level:         $40,533
Principal Investigator: Stephen Teret
Main Objective:        Assess likely effects of a law to require personalized guns in Maryland
Effort:                10%


Title:                  Risk Factors for Homicide in Violent Intimate Relationships
Dates:                  09/01/96 - 02/28/00
Sponsoring Agency: NIDA, NIMH, CDC, NIJ, NIA
Principal Investigator: Jacquelyn Campbell
Funding Level:          $1,267,744
Main Objective:         Determine risk factors for homicide or attempted homicide among women
                        involved in violent intimate relationships and develop predictive screening
                        devices for clinicians, shelter workers, and the courts.
Effort:                 10% (09/01/99 - 02/28/00)
                        25% (09/01/98 - 08/31/99)
                        10% (09/01/97 - 08/31/98)
                        15% (09/01/96 - 08/31/97)

Title:                 Preventing Firearm Suicide and Unintentional Deaths Through Safer Gun
                       Design
Dates:                 01/01/00 - 12/31/00
Principal Investigator: Jon S. Vernick
Sponsoring Agency: Funders' Collaborative for Gun Violence Prevention
Funding Level:         $176,755
Main Objective:        Evaluate potential benefits of safer gun designs
Effort:                10%

Title:                  Public Attitudes About New Law Enforcement Technologies
Dates:                  06/01/97 – 05/31/99
Sponsoring Agency: National Institute of Justice
Principal Investigator: Daniel W. Webster
Funding Level:          $266,625
Main Objectives:        Assess public attitudes relevant to law enforcement strategies to detect
                        concealed weapons in high-crime areas including the use of new technology,
                        concerns about safety, privacy, and fairness in the way that law enforcement
                        officials apply new technology. Qualitative study of residents of a high-crime
                        neighborhood in Baltimore and a national phone survey of urban residents.

Title:             Evaluation of the California Violence Prevention Initiative
Dates:             07/01/93 - 04/15/96
Sponsoring Agency: The California Wellness Foundation
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 40 of 161
                                                                                                     30


Principal Investigator: Stephen P. Teret
Co-Prin. Investigator: Daniel W. Webster
Funding Level:          $3.1 million
Main Objectives:        Conduct process and outcome evaluation of a statewide violence prevention
                        initiative.
Effort:                 50%

Title:                 Evaluation of Violence Prevention Public Education Campaign
Dates:                 04/01/94 - 03/31/95
Sponsoring Agency: The California Wellness Foundation
Principal Investigator: Daniel W. Webster
Funding Level:         $40,000
Main Objectives:       The describe all facets of the campaign and the political and social context in
                       which the campaign is conducted and evaluate the effects of the campaign on
                       public opinion, opinion leaders, the media, and policy makers.
Effort:                20%

Title:                 Planning "The Consortium on Gun Policy and Information"
Dates:                 04/01/94 - 10/31/94
Sponsoring Agency: The Joyce Foundation
Principal Investigator: Stephen P. Teret
Funding Level:         $40,000
Main Objectives:       To assess the need for a "Consortium on Gun Policy and Information" that
                       would provide factual information on firearms and the public's health to
                       various consumers. Examine the feasibility of creating a Consortium, explore
                       the policy role that such an organization might fulfill, and describe the methods
                       by which accurate information could be disseminated.
Effort:                10%


PRESENTATIONS

Scientific Meetings
Webster DW. Research and public safety collaborations focused on reducing gun violence in
Baltimore. Presented at the Annual meeting of the American Society of Criminology, New Orleans,
November 2016.

Webster DW. What have we learned about the impact of states’ gun policies. Plenary session
presentation at the annual meeting of the American Public Health Association, Denver, Nov. 2016.

Webster DW, Crifasi CK, Meyers JS, Vernick JS. Effects of changes in permit-to-purchase handgun
laws on suicide rates. Presented at the Annual Meeting of the American College of Epidemiology,
Atlanta, GA, September 29, 2015.

Webster DW, Meyers JS, Buggs S. Access to firearms among youth in the United States: Patterns,
consequences, and prevention strategies. Presented at the Institute of Medicine’s Forum on Global
Violence Prevention, Workshop on Lethal Means of Violence, Washington, DC, December 18, 2014.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 41 of 161
                                                                                                   31


Webster DW. State of the science and need for additional research to prevent gun violence in
America. Presentation at the Martha May Elliott Forum at the American Public Health Association
Annual Meetings, New Orleans, November 2014.

Webster DW. Community Involvement in the Evaluation of Baltimore’s Safe Streets Program to
Reduce Youth Violence. Presented at the annual meetings of the Society for Prevention Research,
Washington, DC May 29, 2014.

Webster DW. Mental health and means of violence. Presented at Workshop on Violence and
Mental Health: Opportunities for Prevention and Early Intervention, Institute of Medicine’s Forum on
Global Violence Prevention, February 26, 2014.

Webster DW. Effects of Missouri’s permit to purchase handgun licensing law on the diversion of
firearms to criminals and homicides. Presented at the annual meetings of the American Public Health
Association, Boston, November 2013.

Vittes KA, Webster DW, Vernick JS. Associations between state gun sales laws and the source of
criminals’ handguns they used to commit crime. Presented at the annual meetings of the American
Public Health Association, Boston, November 2013.

Webster DW. Effects of Baltimore’s Safe Streets Program on Gun Violence and Youth Attitudes
toward Resolving Conflicts with Guns. Presented at the World Health Summit, Berlin, Germany,
October 2013.

Webster DW. Safe Streets Baltimore – program effects on gun violence, youth attitudes, and the
lives of program participants. Presented at the meetings of the Society for the Advancement of
Violence and Injury Research, Baltimore, June 2013.

Parker EM, Gielen AC, Castillo R, Webster DW. Intimate Partner Violence and Patterns of Safety
Strategy Use among Women Seeking Temporary Protective Orders: A Latent Class Analysis.
Presented at the meetings of the Society for the Advancement of Violence and Injury Research,
Baltimore, June 2013.

Webster DW. Priorities for public health efforts to reduce gun violence. Presentation to the Institute
of Medicine’s Workshop on Priorities for Public Health Research Agenda to Reduce Firearm-Related
Violence, Washington, DC, April 2, 2013

Webster DW. State gun laws’ effects on the intra- and interstate diversion of guns used by
criminals. Presented at the annual meetings of the American Society of Criminology, Washington,
DC, November 2011.

Webster DW. Effects of state gun sales laws on the exportation of guns used by criminals.
Presented at the annual meetings of the American Public Health Association Meetings, Washington,
DC, November 2011.

Webster DW, Mendel JS, Vernick. Evaluating Baltimore’s Safe Streets Program’s effects on
violence. Presented at the annual meetings of the Amer. Public Health Assoc., Denver, Nov. 2010.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 42 of 161
                                                                                                    32


Webster DW, Vernick JS, Mendel JS. Interim evaluation of Baltimore's Safe Streets initiative:
Effects on gun violence. Presented at the Annual Meetings of the American Public Health
Association, Philadelphia, November 2009.

Webster DW. Impact of danger assessment screening and safety education on abused women's
perceived risk of serious re-abuse. Presented at the Annual Meetings of the American Public Health
Association, Philadelphia, November 2009.

Mendel JS, Webster DW, Vernick JS. Street outreach to prevent gun violence in Baltimore: An
analysis of high-risk conflict mediation. Presented at the Annual Meetings of the American Public
Health Association, Philadelphia, November 2009.

Vernick JS, Webster DW. An environmental approach to preventing firearm violence: targeting
illegal gun trafficking. Annual Meetings of Amer. Public Health Assoc., Philadelphia, Nov. 2009.

Vittes KA, Webster DW. Potential effects of expanding firearm prohibitions in the U.S.: analysis of
data from a national survey of prisoners. Presented at the Annual Meetings of the American Public
Health Association, Philadelphia, November 2009.

Webster DW, Vernick JS, Bulzacchelli MT. Effects of Policies to Promote Firearm Dealer and
Owner Accountability on Firearm Trafficking. Presented at the Annual Meeting of the American
Public Health Association, Washington, DC, November 2007.

Webster DW. Firearm violence roundtable: Data collection, data quality, and data access.
Roundtable discussion led at the Annual Meeting of the American Public Health Association,
Washington, DC, November 2007.

Webster DW, Vernick JS. Implementation of a Community Gun Violence Prevention Program: A
Focus on Outreach Workers' Efforts. Presented at the Annual Meeting of the American Public Health
Association, Washington, DC, November 2007.

Webster DW, Mahoney P, Campbell JC, Ghanbarpou S, Stockman J. Factors associated with
seeking a long term protective order and staying away among women seeking temporary protective
orders against a male partner. Presented at the Annual Meeting of the American Public Health
Association, Washington, DC, November 2007.

Webster DW, Mahoney P, Campbell JC, Ghanbarpou S. Communicating empirically-based
information about risks and protection strategies to survivors of intimate partner violence. Presented
at the Annual Meeting of the American Public Health Association, Washington, DC, Nov. 2007.

Webster DW, Vernick JS, Bulzacchelli MT. Association Between Regulations and Oversight of
Firearm Dealers and Gun Trafficking. Presented at the Annual Meeting of the American Society of
Criminology, Atlanta, November 2007.

Campbell JC, O’Sullivan C, Roehl J, Webster DW, Mahoney P, White M, Eliacin J, Guertin K.
What battered women know and do to protect themselves from abuse: results and methodological
challenges from the domestic violence risk assessment validation experiment. Paper presented at the
9th International Family Violence Research Conference, Portsmouth, NH, July 2005.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 43 of 161
                                                                                                   33



Webster DW, Vernick JS, Manganello JA, Zeoli AM. Effects of youth-focused firearm laws on
youth suicides. Paper presented at the annual meeting of the American Public Health Association,
Washington, DC, November 2004.

Vernick JS, Webster DW, Pierce MW, Johnson SB, Frattaroli S. Judging the constitutionality of
injury interventions using empirical data: The case of concealed weapons detectors. Paper presented
at the annual meeting of the American Public Health Association, Washington, DC, November 2004.

Vernick JS, Lewin NL, Beilenson PL, Mair JS, Lindamood MM, Teret SP, Webster DW. Using
local public health powers as a tool for gun violence prevention: The Baltimore Youth Ammunition
Initiative. Paper to be presented at the annual meeting of the American Public Health Association,
Washington, DC, November 2004.

Webster DW. Cracking down on corrupt gun dealers in Chicago: Effects on the illicit gun market.
Paper presented at the annual meeting of the American Public Health Association, San Francisco,
November 2003.

Campbell JC, Webster DW, Mahoney P, Rhoel J, O’Sullivan C. Domestic violence risk assessment
and history of injury. Presented at the Annual Meeting of the American Public Health Association,
San Francisco, November 2003.

Kim A, Webster DW. Effects of a one-gun-a-month purchase limit on illicit gun trafficking and
availability. Presented at the Annual Meeting of the American Public Health Association, San
Francisco, November 2003.

Campbell JC, Webster DW, Chouaf K, et al. “If I can’t have you, no one can”: Further exploration
of estrangement increasing risk of intimate partner femicide. Presented at the Annual Meetings of the
American Society of Criminology, Chicago, November 2002.

Kim A, Webster DW. The effects of the 1996 Maryland Gun Violence Prevention Act on Illicit Gun
Markets. Presented at the Annual Meeting of Amer. Public Health Assoc., Philadelphia, Nov. 2002.

Webster DW, Vernick JS, Hepburn L. The association between licensing, registration, and other
gun sales laws and the state-of-origin of crime guns. Presented at the National Association for Injury
Control Research Centers meeting, Pittsburgh, May 2001.

Webster DW, Vernick JS, Hepburn L. The association between licensing, registration, and other
complementary gun sales laws and the state-of-origin of crime guns. Presented at the annual
meetings of the American Public Health Association, Boston, November 2000.

Campbell JC, Webster DW, et al. Risk factors for intimate partner femicide among women in
physically abusive relationships. Presented at the annual meetings of the American Public Health
Association, Boston, November 2000.

Webster DW, Vernick JS, Hepburn L. Can comprehensive gun control and enforcement keep guns
from being used in crime? Presented at the annual meetings of the American Society of Criminology,
Toronto, Ont., November 1999.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 44 of 161
                                                                                                34



Roche K, Webster DW, Alexander C, Ensminger M. Neighborhood effects on the association
between parenting and youth fighting. Presented at the American Sociological Association Annual
Meetings, 1999.

Webster DW. Assessing sources of data on risk factors for intimate partner homicide: Proxy
respondent surveys versus police records. Femicide Research Working Meeting, Chapel Hill NC,
February 1999.

Webster DW, Campbell JC, Curry MA. Issues of using proxy informants in femicide research.
Annual meetings of the American Society of Criminology, Washington DC, November 1998.

McFarlane J, Webster DW, Campbell JC, Block CR, Ulrich Y. Femicide with and without suicide
by an intimate partner: A comparative analysis. Annual meetings of the American Society of
Criminology, Washington DC, November 1998.

Webster DW, Vernick JS, Huang K. The effects of Maryland’s law banning Saturday Night
Specials on homicides. American Public Health Assoc. Annual Meeting, Washington DC, Nov. 1998.
Vernick JS, Webster DW, Huang K. Maryland’s 1988 law banning Saturday Night Special
handguns: Effects on intermediate outcomes. American Public Health Association Annual Meeting,
Washington DC, November 1998.
Webster DW. Investigating a sudden increase in the lethality of shootings in Baltimore: A case
study. American Public Health Association Annual Meeting, Indianapolis IN, November 1997.

Freed LH, Wilson MHS, Longwell JJ, Carrese J, Webster DW. Deterrent to gun carrying among
incarcerated adolescent males. Presented at the Annual Meeting of the Robert Wood Johnson
Clinical Scholars Meeting, November 1998.

Webster DW, Kaljee L, Vernick JS, Cameron DD. Attitudes about new law enforcement
technologies and strategies for detecting concealed weapons in a high-crime urban community.
Presented at the National Institute of Justice Annual Research and Evaluation Meetings, Washington
DC, July 1998.

Webster DW, Campbell JC. Issues in using case-control methods in homicide research. Annual
Meetings of the American Society of Criminology, San Diego CA, November 1997.

Webster DW. Methodological challenges to evaluating the Brady Law. Annual Meetings of the
Homicide Research Working Group, Shepherdstown, WV, June 9 1997.

Webster DW. Modifying guns tor reduce child and adolescent mortality: A Risk Analysis.
American Public Health Association Annual Meeting, New York, November 1996.

Webster DW. School-based efforts to reduce adolescent violence. Presented at Children Harmed and
Harmful: Risks and Risk-Taking Among 10-15 Year-Olds, Working Conference. Chicago, September 1994.

Webster DW. Tackling the problem of gun carrying among youth: Behavior change vs.
environmental change. Paper presented at the National Conference on Risk-Taking Behaviors
Among Children and Adolescents. Arlington, VA, June 1994.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 45 of 161
                                                                                                       35



Webster DW. Individual vs. community perspective on the study and prevention of youth weapon
carrying. Public Health Service Annual Professional Meetings, Baltimore, MD, April 1994.

Webster DW, Wilson MEH. The role of primary care pediatricians in preventing firearm injuries to children
and youth. Johnson & Johnson Pediatric Institute Conference on the Pediatrician's Role in Violence
Prevention, Dulles, VA, March 1994.

Webster DW, Gainer PS, Champion, HR. Determinants of weapon carrying within a sample of
inner city junior high school students. Paper to be presented at the American Public Health
Association Annual Meetings, Washington, DC, November 1992.

Webster DW. Short-term effects of a primary prevention program for youth violence. American
Psychiatric Association Annual Meetings, Washington, DC, May 1992.

Webster DW, Sykes L, Champion HR, Gainer PS. The effects of Washington D.C.'s epidemic of gun
violence on trauma center admissions and wound profiles. American Public Health Association Annual
Meetings, Atlanta, GA, November 1991.

Champion HR, Oschner MG, Webster DW. A retrospective review of over 300 abdominal gunshot
wounds at an urban Level I trauma center. International Society of Surgery Conference, Stockholm,
Sweden, August 1991.

Wilson MEH, Webster DW, Duggan AK, Pakula LC. Firearm injury prevention counseling: are
pediatricians and parents ready? American College of Physicians Annual Meetings, April 1991.

Webster DW, Wilson MEH, Duggan AK. Parental beliefs and practices concerning firearm injury
prevention. American Public Health Association Annual Meetings, New York, October 1990.

Webster DW, Wilson MH, Duggan AK. Determinants of pediatrician firearm injury prevention
counseling practices. American Public Health Assoc. Annual Meetings, New York, October 1990.

Webster DW, Wilson MH, Duggan AK. Pediatrician attitudes and practices concerning firearm
injury prevention counseling. Amer. Pediatric Soc./Soc. Pediatric Research Meetings, Chicago, 1990.

Waller AE, Webster DW, Baker SP. Homicide and suicide among children, United States, 1980-
1985. American Public Health Association Annual Meeting, Chicago, October 1989.

Keyl PM, Webster DW, Smith GS, Baker SP. The effect of Maryland's seat belt law on fatality
risks. SAE Conference on the Evaluation of Trends in Auto Safety, National Highway Traffic Safety
Administration, Washington, DC, May 1989.

Invited Presentations / Seminars / Webinars
A Roadmap for Reducing Gun Violence in America. 28th Annual Herbert Lourie Memorial Lecture
on Health Policy, Maxwell School of Citizenship and Public Affairs, Syracuse University, Oct. 2016.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 46 of 161
                                                                                                 36


Gun Violence in America: How Culture and Politics Shape Our Response. Public Health Models for
Reducing Gun Violence. 22nd Annual Rosemary Flanigan Lecture, Center for Practical Bioethics,
KU School of Medicine, The University of Kansas, August 2016.

Lessons from Baltimore’s Safe Streets Program on Community Efforts to Reduce Gun Violence.
National Academies of Science, Engineering, and Medicine Workshop on Community Violence
Prevention. Brooklyn, NY, June 16, 2016.

Effects of Extending Background Check Requirements to Firearm Sales by Private Gun Owners.
White House meeting for state and local officials on strategies to reduce gun violence. Washington,
DC, May 24, 2016.

Priorities for Advancing Research on Gun Violence. American Association for the Advancement of
Science Forum on Science and Technology Policy, Washington, DC, April, 2016.

Evidence to Guide Public Health Efforts to Reduce Gun Violence. Keynote presentation at Gun
Violence: A Public Health Crisis Symposium, Washington University of St. Louis, April 5, 2016.

Effects of drug law enforcement practices on gun violence in Baltimore, 2003-2015. Presentation at
2016 National High-Intensity Drug Trafficking Areas Conference, Washington, DC, Feb. 18, 2016.

Public health approaches to reducing gun violence in America. Presentation at Moving from Crisis to
Action: A Public Health Approach to Reducing Gun Violence, Mother Emanuel A.M.E. Church,
Charleston, SC, Dec. 4, 2015.

Evidence on policies to keep guns from high-risk individuals. The Brady Center for Gun Violence
Prevention and the American Public Health Association’s Summit. Washington, DC, Oct. 27, 2015.

Charting a Course Toward Fewer Gun Deaths in America. National Public Health Week Grand
Rounds Lecture, Drexel University, School of Public Health, Philadelphia, April 8, 2015.

Evidence to Guide Gun Violence Prevention in America. National Public Health Week Grand
Rounds, University of Delaware, Newark, DE, April 6, 2015

Research on Policies to Keep Firearms from Dangerous People. Forum on Gun Violence Prevention.
American Public Health Association and Brady Campaign to Prevent Gun Violence. Washington,
DC, March 2, 2015.

Why Collective Efficacy Makes us Safer than “Good Guys with Guns.” Q Commons Baltimore.
Baltimore. February 26, 2015.

Evidence that State Gun Policies Can Reduce Gun Availability to Criminals and Gun Violence. Gun
Violence Prevention Summit for State Legislators, Arlington, VA, December 9, 2014.

Opportunities and Challenges for Prosecutors Combatting Gun Violence in America. Keynote
presentation to the first meeting of Prosecutors Against Gun Violence, Atlanta, Oct. 21, 2014.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 47 of 161
                                                                                                  37


Evidence-Based Strategies to Reduce Gun Violence in America. Presentation as part of the
Distinguished Guest Faculty Seminars, University of Michigan Injury Research Center, Ann Arbor,
Oct. 21, 2014.

Evidence-Based Strategies for Reducing Gun-Related Violence and Injuries Among Youth. Grand
Rounds Presentation, Department of Pediatrics and Adolescent Medicine, Johns Hopkins University,
School of Medicine. Sept. 24, 2014.

America’s Path to Fewer Gun Deaths. Presented at TEDMED Conference, Washington, DC, Sept.
10, 2014.

Evidence-Based Policies to Reduce Gun Violence in America. George Mason University, Center for
Evidence-Based Crime Policy’s 2014 Symposium, June 23, 2014.

Using Research Evidence to Strengthen Maryland’s Gun Laws. Mid-Atlantic Public Health Grand
Rounds, Johns Hopkins Bloomberg School of Public Health, June 18, 2014.

Evidence to Support Efforts to Reform America’s Gun Laws. The Brady Campaign Summit.
Washington, DC, November 2013.

A Way Forward for Policies to Reduce Gun Violence in America. Invited to be a William J. Clinton
Distinguished Lecturer for the Clinton School of Public Service, University of Arkansas, Little Rock,
Sept. 10, 2013.

Public Health Approaches to Reducing Gun Violence. The Group Dynamics Seminar Series,
Institute for Social Research, University of Michigan, Ann Arbor, MI, October 7, 2013.

Preventing Intimate Partner Homicides by Keeping Firearms from Perpetrators of Domestic
Violence. Summit on Civil Protection Orders, National Council of Juvenile and Family Court Judges,
Washington, DC, June 2013.

Data and Informatics needs for gun violence prevention research. Webinar for the Public Health
Informatics Working Group for the American Medical Informatics Association. June 2013.

Webinar: Gun Violence: The Healthcare Providers Role in Prevention, National Healthcare
Collaborative on Violence and Abuse., June 2013.

Firearm Policy and Gun Violence Prevention. Webinar for California Public Health Grand Rounds,
May 2013.

Public Health Interventions to Reduce Gun Violence to Youth. Keynote session, Pediatric Academic
Societies Annual Meeting, May 2013.
Priorities for a Public Health Research Agenda to Reduce the Threat of Firearm-Related Violence:
Workshop. Institute of Medicine, Washington, DC, April 2013.

Preventing Violence with Policies to Keep Guns from High-Risk People. George Washington
University, School of Public Health, Forum – From Dialogue to Action: Preventing Gun Violence,
April 5, 2013.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 48 of 161
                                                                                                 38



Research to Inform Policies to Keep Guns from High Risk People. The United States General
Accountability Office, April 3, 2013.

Policy Priorities for Reducing Youth Gun Violence: A Way Forward. Semi-annual meeting of the
Maternal and Child Health Section of the American Public Health Association, February 2013.

Importance of Assessing Threats to Study Validity: Cautions About Applying Questionable Evidence
to Policies and Programs to Reduce Violence. Evidence for Violence Prevention Across the Lifespan
and Around the World: A Workshop of the Forum on Global Violence Prevention, Institute of
Medicine, Washington, DC, January 23-24, 2013.

Preventing Gun Violence to Youth. Keynote presentation, King Holiday Celebration, Martin Luther
King, Jr. Center for Non-Violence, New York, NY, January 2013.

Changing the Code of the Street in Baltimore’s Most Violent Neighborhoods: Evaluation of a
CeaseFire-like Intervention. Patricia F. Waller Lecture. University of North Carolina, October 2012.

Reducing Risk for Reassault of Victims of Intimate Partner Violence. Network for Public Health
Law’s Eastern Region Symposium. University of Maryland Law School, Baltimore, June 26, 2012.

Firearm Seller Accountability Measures and the Diversion of Guns to Criminals. Congressional
briefing organized by George Mason University’s Center for Evidence Based Crime Policy,
Washington, DC, February 2012.

Research with Victims of Intimate Partner Violence: Risks, Benefits, and Safety Strategies. Plenary
session, Advancement of Ethical Research Conference, National Harbor, MD, December 2011.

Evaluating Baltimore’s Replication of Chicago’s CeaseFire Program: Effects on Youth Attitudes
and Gun Violence. Centers for Disease Control and Prevention, Atlanta, January 7, 2010.

Public Health Approaches to Gun Violence Prevention. Conference on Promoting Community
Safety and Preventing Violence: Integrating Lessons from Research and Practice. Ohio State
University, Columbus, OH, June 2009.

Keys to States Keeping Guns From Criminals and Reducing Gun Violence. Meeting of State
Legislators Against Gun Violence, Gracie Mansion, New York, May 8, 2009.

Effects of Baltimore’s Safe Streets Program: A Public Health Approach to Reducing Gun Violence.
Trauma Seminar Series, Johns Hopkins Hospital, March 2009.

Effective Strategies for Combating Illegal Guns and Gun Violence. Roundtable on Gun Violence
Prevention, International Association of Chiefs of Police, Chicago, IL, November 2008.

Research Supporting the Lethality Assessment Program. Maryland Judicial Conference, Linthicum
Heights, MD, June 20, 2008.

Evidence-Based Strategies for Reducing Illegal Guns and Gun Violence. Seminar for the Baltimore
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 49 of 161
                                                                                                   39


Police Department Command Staff Training, Baltimore, May 22, 2008.

Preventing Gun Violence. Invited seminar for the Baltimore City Circuit Court Judges, April 2008.

How Cities Can Reduce Gun Violence. Mid-Atlantic Regional Meeting, Mayors Against Illegal
Guns, March 2007.Strategies to Reduce Illegal Gun Trafficking. Harvard Injury Control Research
Center, January 2007.

Expert Panel, Midwest meeting of Mayors Against Illegal Guns, Chicago, October 2006.

Expert Panel for Mayors Against Illegal Guns Summit. New York, April 2006.

Promising Approaches for Violence Prevention. Association of Baltimore Area Grantmakers,
Baltimore, March 2006.

Evidence of the Effectiveness of Gun Policies. Graduate Seminar in Injury Research and Policy,
Johns Hopkins Bloomberg School of Public Health, February 2004.

Recent Research on Gun Violence Prevention. Seminar at the 2003 Child Advocacy Leadership
Institute, Advocates for Children and Youth, Washington, DC, November 2003.

Gun Policy: Understanding the Research and Defending the Data. Seminar at 2002 Child Advocacy
Leadership Institute, National Association of Child Advocates, Washington, DC, November 2002.

Preventing Gun Violence Among Youth. Seminar for the University of Maryland Journalism
Fellowship in Child and Family Policy, Washington, DC, November 2002.

Opportunities for Preventing Gun Violence in the U.S. Robert W. Leraas Lecture, St. Olaf College,
Northfield MN, October 2002.

The Impact of Gun Safe Storage Laws on Firearm Mortality Risks among Youth. National Academy
of Sciences, Institute of Medicine Meeting on Youth and Gun Violence. Washington, DC, Sept 2002.

Recent Research on the Effectiveness of Gun Policies. Citizens’ Conference to Stop Gun Violence.
Arlington, VA, February 2002.

How Criminally-Involved Youth Obtain Their Guns. Citizens’ Conference to Stop Gun Violence.
Arlington, VA, February 2002.

The Role of Alcohol in Interpersonal Violence. Johns Hopkins University, Center for Injury
Research and Policy Seminar, October 2001.

Risk Factors for Near Fatal Intimate Partner Assaults. Johns Hopkins University, Department of
Mental Hygiene’s Seminar Series on Violence Research, September 2001.

Effects of child access prevention gun laws on unintentional gun deaths to children. Presented at the
annual meeting of the Handgun Epidemic Lowering Plan (HELP) Network, Atlanta, April 2001.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 50 of 161
                                                                                                      40


Public health models for reducing gun violence. Grand rounds presentation at George Washington
University School of Medicine, Washington, DC, April 2000.

Methodological challenges to studying risk factors for intimate partner homicide. Seminar for the
Center for Injury Research and Policy, Johns Hopkins School of Public Health, March 1999.

School-based interventions to reduce youth violence: Do our programs fit the problem? Annual
conference of Maryland State School Health Council, Ocean City MD, April 1998.

The role of health professionals in the prevention of youth violence. Continuing medical education
seminar at Bethesda Memorial Hospital, Boynton Beach, FL, February 1998.

Determinants of youth violence and scientific support for interventions. Best Practices in Adolescent
Health Conference, Annapolis MD, May 1996.

Media advocacy and public health: A case study of a campaign to increase support for handgun
restrictions. Johns Hopkins University School of Public Health Seminar, April 1995.

The evaluation of the policy program of the California Wellness Foundation’s Violence Prevention
Initiative, MPH Seminar, November 1995.

The limitations of skill-focused conflict resolution curricula for reducing youth violence. Handgun
Epidemic Lowering Plan (HELP) Network Annual Meeting. Chicago, September 1994.

Promising public health approaches to violence prevention. Presentation to the Board of Directors,
Physicians for Social Responsibility, Bethesda, MD, March 1994.

The ability of gun laws to reduce deaths and injuries. Presentation to the Maryland State Office of
Strategic Drug Enforcement Coordination, Columbia, MD, January 1994.

The limitations of conflict resolution curricula for adolescents. National Symposium on Violence,
Safety, and Health in Urban Schools. Sponsored by the Council of Great City Schools, Washington,
DC, December 1993.

The role of public health in violence prevention. JHU Seminar sponsored by the Department of
Mental Hygiene and The Injury Prevention Center, December 1993.

Research on Strategies to Prevent Youth Violence. Creative Solutions to Problem of Urban Violence.
Symposium sponsored by the Baltimore Urban League and the YMCA. Baltimore, April 6, 1993.

Public Health Professionals' Role in Reducing Injuries from Violence. Preventive Medicine in
Minority Communities: First or Last Resort? Symposium sponsored by the Student National
Medical Association of The Johns Hopkins School of Medicine. Baltimore, MD, April 3, 1993.

Health Professionals' Role in Limiting Children's Access to Firearms. Surgeon General's Invitational
Workshop. Keeping Kids Safe: Strategies for Preventing Violence and Injury, Columbia, MD,
November 19, 1992.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 51 of 161
                                                                                                     41


A Legislative Agenda for Violence Reduction. Consortium of Virginia Urban Municipalities,
Williamsburg, VA, July 10, 1992.

Keynote Address: The epidemiology of violence and public health approaches to the problem. 13th
Annual Institute of the Virginia Organization of Health Care Social Workers, Richmond, June 1992.

Research Objectives
To study the causes and prevention of interpersonal and self-inflicted violence and associated
injuries; to study the effectiveness interventions intended to reduce severe forms of violence; to
develop and assess instruments designed to assess the risk for future violence.

Keywords
violence, violence prevention, firearm injuries, gun policy, domestic violence, substance abuse

Community Involvement:
Coach, Bethesda-Chevy Chase Baseball Youth League 2001- 2010.

Served as Co-Chair of Social Justice Committee and as a member of the Board of Trustees at Temple
Emanuel, Kensington, MD, 2004- 2007.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 52 of 161




                    Declaration Exhibit 2
       Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 53 of 161




                      EXPERT REPORT OF DANIEL WEBSTER, ScD

        I have been retained as an expert by the Maryland Attorney General’s Office to provide

an opinion on the research evidence relevant to the provision of the Firearm Safety Act of 2013

that requires purchasers of regulated firearms to obtain a Handgun Qualification License, a

policy that is generally referred to a Permit to Purchase (PTP) or handgun purchaser licensing

law.

                                RELEVANT CREDENTIALS

        I am Professor of Health Policy and Management, Co-Director for Research at the Center

for the Prevention of Youth Violence, and Director of the Johns Hopkins Center for Gun Policy

and Research at the Johns Hopkins Bloomberg School of Public Health. Additionally, I head the

Johns Hopkins-Baltimore Collaborative for Violence Reduction, a technical assistance and

applied research support to the Baltimore Police Department and the State’s Attorney for

Baltimore City.

        I began my career in public safety research in 1985 as a Research Associate at the

University of Michigan’s School of Public Health directing ground-breaking research on the

association between alcohol use patterns of parents and their offspring during adulthood as part

of longitudinal community health cohort study. I have devoted most of my research since then on

studies relevant to gun-related injuries and violence. I have a Master of Public Health degree

from the University of Michigan (1985) and a doctorate in Health Policy and Management from

the Johns Hopkins School of Public Health (1991). This graduate training included many

advanced courses in epidemiology, research methods, and statistical analysis.



                                                1
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 54 of 161



        Immediately prior to joining the faculty at Johns Hopkins, I directed a program on

violence research at the Washington Hospital Center in Washington, DC. I joined the faculty of

the Johns Hopkins School of Public Health in 1992, and since 2010 have been a tenured

Professor of Health Policy and Management with a joint appointment in the School of

Education’s Division of Public Safety Leadership. I teach graduate courses on violence

prevention. Previously, I taught courses in research and evaluation methods at Johns Hopkins

and served on the steering committee of a pre- and post-doctoral training program in violence

prevention research funded by the National Institutes of Health and as core faculty on a NIH

funded pre- and post-doctoral research program in drug dependence epidemiology.

        I have directed numerous studies related to gun violence and its prevention. I have

published over 100 articles in scientific, peer-reviewed journals, the vast majority of these

addressed some aspect of violence and/or firearm injuries and their prevention. I am the lead

editor of a book entitled Reducing Gun Violence in America: Informing Policy with Evidence

and Analysis by Johns Hopkins University Press (2013), and am the lead author for two chapters

and co-author on three other chapters in this book. In addition, I served as special editor or co-

editor of three special issues on gun violence for top tier public health journals. My curriculum

vita, detailing these publications, is attached.

        The Johns Hopkins Center for Gun Policy and Research was established to conduct

rigorous research into gun policy questions, look objectively at all available data, and analyze

and report the results. Where the data and research, considered objectively, support a particular

policy, we say so. Where the data and research do not support a particular policy, we say that as

well. Our goal is not to advance any particular policy or agenda, but to use data and research to

inform public policy decisions.



                                                   2
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 55 of 161



        In the past four years I have testified as an expert in the following cases:

               a.       Rocky Mountain Gun Owners v. Hickenlooper,
                        Case No. 13CV33879, (City & Cty. of Denver Dist. Ct.)

               b.       Wrenn vs. District of Columbia,
                        Civil Action No. 15-00162 (CKK) (D.D.C.)

               c.       Heller vs. District of Columbia,
                        Civil Action No. 08-01289 (RMU) (D.D.C.)

               d.       Norberg v. Badger Guns, Inc.,
                        No. 10 CV 020655 (Cir. Ct. of Wis., Milwaukee Cty.)

               e.       Lopez vs. Badger Guns, Inc.,
                        No. 10 CV 018530 (Cir. Ct of Wis., Milwaukee Cty.,)

               f.       Cook v. Hickenlooper,
                        Civil Action No. 13-CV-1300-MSK-MJW (D. Colo.)

               g.       Kolbe v O’Malley,
                        No.: 1:13-cv-02841-CCB (D. Md.)

        I am being compensated at a rate of $350 per hour.

        THEORY AND RESEARCH EVIDENCE RELEVANT TO MARYLAND’S
           HANDGUN QUALIFICATION LICENSING REQUIREMENTS

   In this report, I will present the underlying theory and empirical evidence that demonstrates

that Permit to Purchase (PTP) laws, of which Maryland’s HQL requirements is a type, are an

effective means of preventing: 1) the diversion of guns for criminal purposes (e.g., straw

purchases), 2) homicides, 3) suicides, and 4) possibly, serious injuries and deaths to law

enforcement officers.

   I.      Theory of How Firearm Purchaser Permit/License Requirements Could Reduce
           Firearm Violence
   Requiring all purchasers of handguns and other firearms to acquire a permit or license could

reduce the risk of firearm violence in a number of ways. A common way in which firearms are

diverted for criminal misuse is through illegal straw purchases, i.e., when someone who is not


                                                  3
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 56 of 161



prohibited from possessing a firearm buys one for someone who is prohibited or who is planning

on using the firearm for criminal purposes (ATF 2000). Without a purchase permit requirement,

straw purchases are relatively quick, low-risk encounters for the straw purchaser with the

promise of immediate payment for the services by individuals who are legally prohibited from

purchasing firearms. Even in states that have a waiting period for handgun purchases, straw

purchasers simply have to go into a gun shop, present a government-issued ID, complete a form

that the gun shop owner or employee transmits to the FBI and/or state law enforcement agency to

complete the transaction. Most states do not require background checks or record-keeping for

firearms transfers between non-licensed sellers and purchasers, thus the transfer from the straw

purchaser to the prohibited possessor bears little risk or cost to the straw purchaser. States that do

have such requirements, but without a purchaser permit or license requirement (as was the case

in Maryland prior to the Firearm Safety Act of 2013), rarely prosecute individuals for failure to

comply with gun laws. 1 While purchasers must produce government-issued identification, gun

shop owners and employees often have no means to verify the authenticity of the ID or to verify

that the person wishing to make the purchase is the same as the person identified in the document

presented.

    In contrast, many PTP laws, including the HQL provision of the Maryland’s FSA require

purchase applicants be fingerprinted and complete safety training requirements. In addition to

reducing straw purchases and ensuring proper identification of handgun purchasers, requiring

fingerprinting of firearm purchasers can also aid in prosecutions of individuals who use a gun in

a violent crime or illegally transfer the firearm because it can refute a claim by the defendant that


1
  Crifasi CK, Frances M, Vernick JS, Webster DW. (2018) Changes in the legal environment and enforcement of
firearm transfer laws in Pennsylvania and Maryland. Injury Prevention January 13, 2018 [Epub ahead of print] as
10.1136/injuryprev-2017-042582.

                                                        4
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 57 of 161



someone else purchased the gun using the defendant’s identification. Further, requiring

fingerprinting of firearm purchasers allows for identification of HQL holders who are convicted

of prohibiting offenses subsequent to purchase and the removal of firearms from those

individuals. Thus, the HQL requirement allows police to disarm dangerous individuals.

    Among the public safety benefits of the firearm safety training is the potential to positively

influence the storage practices of handgun owners in the home by encouraging owners to store

handguns unloaded and locked up so that the handguns are not accessible to minors or to thieves.

Storing firearms locked and unloaded decreases the risk of youth being injured or killed due to

unintentional shootings and suicides (Grossman et al., 2005; Webster et al., 2004), 2, 3and would

likely reduce the risk of school shootings committed by minors because the majority of school

shootings committed by minors involve firearms the youthful shooters brought from their

homes. 4 Surveys of gun owners reveal that unsafe gun storage is common and that gun owners

who take gun safety courses are more likely to store their guns locked and unloaded (Crifasi

2018). 5

    Another reason that PTP laws can reduce firearm violence is that the laws are likely to reduce

impulse purchases when an individual is angry or despondent and is considering taking a life.

Requiring that someone go to be fingerprinted for identity verification and take a safety course




2
  Grossman DC, Mueller BA, Riedy C, Dowd MD, Villaveces A, Prodzinski J, et al. Gun storage practices and risk of
youth suicide and unintentional firearm injuries. JAMA. 2005;293(6):707–14. https://doi-
org.proxy1.library.jhu.edu/10.1001/jama.293.6.707.
3
  Webster DW, Vernick JS, Zeoli AM, Manganello JA. (2004) Effects of youth-focused firearm laws on youth
suicides. JAMA 292:594-601.
4
  Everytown for Gun Safety, Analysis of School Shootings, January 1, 2013—December 31, 2015 (2016), finding that
of shootings perpetrated by minors at primary and secondary schools and for which the source of the firearm was
known, more than half of the minors obtained the gun at home (13 of 24 incidents).
5
  Crifasi, CK, Doucette, ML, McGinty, EE, Webster, DW, Barry, CL. (2018) Storage Practices of US Gun Owners.
American Journal of Public Health 108(4): 532-537.

                                                        5
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 58 of 161



requires intention and planning over a matter of days, providing time for the potential impulse

buyer to change his or her mind. This is particularly important in the case of suicides because

many suicidal acts occur within minutes or hours of a suicidal thought.

    II.      Evidence That Handgun Purchaser Licensing Laws Reduce the Diversion of
             Guns for Criminal Use
    There have been a number of published research studies of the diversion of guns into the

underground market for criminal use that rely upon crime gun trace data. In many law

enforcement agencies, police routinely submit information to the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF) about the guns that they recover from criminal suspects or crime

scenes that allows them to trace the path a gun takes from factory assembly line, to wholesale

distributor, to retail gun shop, a purchaser and, ultimately, to a criminal gun possessor. Using the

make, model, caliber, and serial number of the firearm, the ATF contacts actors in the supply

chain down to the retail seller in order to determine who purchased the firearm and when they

purchased it. The ATF 6 and many leading firearm researchers use crime gun trace data to

monitor and study markers of illegal diversion, especially illegal straw purchases and other

methods of diverting new guns into the underground market. 7 A team of top scholars who study

the diversion of guns to criminals and have been recognized with numerous honors for their

scholarship on this and related topics, thoroughly refuted claims and criticism made by Gary

Kleck 8 about the validity of using proxies for illegal transfers from gun trace data such as

relatively brief intervals between retail sale and the guns recovery by law enforcement



6
  Bureau of Alcohol, Tobacco and Firearms (ATF). Following the Gun: Enforcing Federal Laws Against Firearms
Traffickers. Washington: Bureau of Alcohol, Tobacco and Firearms; 2000.
7
  Braga AA, Wintemute GJ, Pierce GL, Cook PJ, Ridgeway G. (2012) Interpreting the empirical evidence on illegal
gun market dynamics. Journal of Urban Health 89(5):779-793. DOI 10.1007/s11524-012-9681-y.
8
  Kleck G, Wang S-YK. The myth of big-time gun trafficking and the overinterpretation of gun tracing data. (2009)
UCLA Law Review. 2009; 56: 1233–1294.

                                                         6
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 59 of 161



commonly referred to as “time to crime” (TTC). This study by Braga and colleagues

demonstrated that: 1) illegal straw purchases account for 41.5% of guns in ATF gun trafficking

investigations, 2) that guns traced to crime are “disproportionately concentrated among newer

guns” than is the stock of guns owned by civilians, 3) that most of those relatively new crime

guns were connected to criminal possessors who were not the original purchasers of the guns,

and 4) “data on obliterated serial numbers are very limited and must be used with great caution

to avoid incorrect conclusions about illegal gun market dynamics.”

       The other key variables in crime gun trace data for understanding how state gun sales

regulations are related to the diversion of guns for criminal use are the state in which the firearm

was sold and the state in which the firearm was recovered by law enforcement. If a state’s gun

laws are relatively effective in keeping firearms from being used in crime, any criminal that does

access firearms would have to be more reliant upon guns that are trafficked across state lines.

Conversely, if a state’s firearm laws provided inadequate deterrence against illegal diversions of

guns, a larger share of its crime guns would come from within-state sources and they would

export more guns for criminal use into other states, especially those states with laws that prevent

illegal diversions into the criminal market.

       A series of studies consistently show negative associations between the presence of PTP

or handgun purchaser licensing laws and the share of crime guns with short time-to-crime

intervals and with exporting guns for criminal use, and positive associations between PTP laws

and the share of crime guns which originated in out-of-state sales. Each of these associations is

consistent with the notion that PTP laws deter illegal diversions of guns for criminal use. In a

study I published with colleagues in 2009, we analyzed data from the years 2000-2002 in 54 U.S.

cities that participated in the Youth Crime Gun Interdiction Initiative (YCGII; Washington, DC,

                                                 7
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 60 of 161



which essentially banned all handgun sales from 1977 to June 2008, was excluded). 9 Each

YCGII city agreed to submit information to the ATF for all crime guns recovered by local law

enforcement agencies, thus reducing the potential problem of guns being selectively traced (e.g.,

only guns recovered from drug-selling groups). The primary outcome of interest was the

percentage of all crime guns that were recovered within 12 months of a retail sale that took place

in the same state as the gun was recovered by police, and the purchaser of record was not the

criminal possessor. Of the seven cities with the lowest indicator of within-state diversion under

1 year TTC, six (Camden, NJ; Newark, NJ; New York, Boston, Jersey City, St. Louis) had

handgun purchase licensing systems. None of the ten cities with the highest level of the intrastate

diversion had a handgun purchaser licensing or PTP law. After controlling for other key gun

laws, distance to states with weak gun laws, and the number of people living in states with

weaker gun laws living within a 50-mile radius of the city, the strongest form of handgun

purchaser licensing (allows discretion to deny permits if the background check reveals something

indicating the applicant could be dangerous) was associated with 68 percent lower levels of

intrastate diversions of guns for criminal use.

         We undertook a somewhat similar study using crime gun trace data aggregated at the

state level for 2009 to examine the association between state gun sales laws and per capita rate of

crime guns exported to criminals in other states after controlling for potential confounders. 10 We

found PTP laws were strongly associated with lower levels of crime gun exports. Per capita

exporting of crime guns was negatively associated with laws that allowed law enforcement



9
  Webster DW, Vernick JS, Bulzacchelli MT. Effects of state-level firearm seller accountability policies on firearms
trafficking. Journal of Urban Health 2009; 86:525-537.
10
   Webster DW, Vernick JS, McGinty EE, Alcorn T. (2013) “Preventing the Diversion of Guns to Criminals through
Effective Firearm Sales Laws,” pp. 109-122. In Webster DW, Vernick JS, Eds. Reducing Gun Violence in America:
Informing Policy with Evidence and Analysis. Baltimore, MD: Johns Hopkins University Press.

                                                          8
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 61 of 161



discretion to deny applications based on dangerousness in applicant’s record (-76%, p=.001) and

PTP laws that did not allow discretionary denial but did require fingerprinting (-45%, p=.02).

Nondiscretionary PTP laws without fingerprinting of applicants were associated with 25% lower

levels of crime gun exporting, but the difference was not statistically significant (p=.15). These

effects were independent of other laws that the states had including universal background check

requirements.

        A recent study used crime gun data aggregated at the state level for the years 2006-2016

to examine the association between state gun laws and the share of the state’s crime guns that

originated from within state retail sales. 11 Again, if state gun laws are effective in preventing the

diversion of guns for criminal use, a smaller share of their crime guns will have been sold by in-

state firearm dealers. In addition to finding strong negative associations between the strength of

a state’s gun laws and the share of crime guns originating from in-state gun sales, the researchers

found that PTP laws had the strongest bi-variate association with lower levels of in-state crime

guns and one of the strongest overall protective effects after controlling for the presence of other

gun laws. These findings are consistent with those of prior studies. 12

     Most of the studies examining the association between PTP and other gun sales regulations

and indicators of diversion or trafficking of guns have not focused on longitudinal associations –

whether the gun diversion indicators change when PTP laws change. Observing these

longitudinal or temporal associations is critical to the internal validity of a study and to the




11
     Collins T, Greenberg R, Siegel M, Xuan Z, Rothman EF, Cronin SW, Hemenway D. (2018) State Firearm Laws and
Interstate Transfer of Guns in the USA, 2006–2016. Journal of Urban Health. Published online 18 April 2018.
12
   Webster DW, Vernick JS, Hepburn LM. (2001) Relationship between licensing, registration, and other gun sales
laws and the source state of crime guns. Injury Prevention 7:184–189.


                                                      9
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 62 of 161



ability to draw causal inferences from the associations. 13 There have been two opportunities to

measure changes in measures of gun diversion for criminal use in response to changes in PTP

laws and both have demonstrated strong and clear associations in the direction consistent with

PTP laws being protective against such diversions. First, Missouri had a PTP law for handguns

that dated back to the 1920s. But state lawmakers repealed Missouri’s PTP law as of August 28,

2007. In a 2013 study I used ATF crime gun trace data for the period 2002-2011 for guns

recovered in Missouri to depict a sharp increase in the share of crime guns that had been sold a)

less than three months prior to police recovery of the weapon, b) three to twelve months prior to

recovery, and c) one to two years prior to recovery. What is evident by inspection of the data in

Table 8.1 below copied from Webster and Vernick (2013) are sharp increases that coincide with

the repeal of Missouri’s PTP law. 14 The less than three months TTC guns jump from 3.4% in

2006 to 4.5% in 2007 (four months of which included post-PTP repeal) to 9.4% in 2008, nearly

2.8 times as high as the figure for 2006, and remained elevated through 2011. The shift upward

in the crime guns with TTC in the 3 to 12 months range increased sharply beginning in 2008, the

first full year the PTP law had been repealed, the levels during 2008-2011 being 2.4 times higher

than the levels during the 2002-2006 period when the PTP was in effect (mean of 13.9% vs.

5.7%). The share of Missouri crime guns with a TTC of between one and two years takes a

similarly large and abrupt shift upward beginning in 2009, the date of crime guns sale (2007-

2008) coinciding with the date of the PTP repeal. Through the most recent year of data available




13
   Ward AC. (2009) The role of causal criteria in causal inferences: Bradford Hill's "aspects of association.
Epidemiological Perspectives and Innovations. 6:2 Published online 2009 Jun 17. doi: 10.1186/1742-5573-6-2.
14
   Webster DW, Vernick JS, McGinty EE, Alcorn T. (2013) “Preventing the Diversion of Guns to Criminals through
Effective Firearm Sales Laws,” pp. 109-122. In Webster DW, Vernick JS, Eds. Reducing Gun Violence in America:
Informing Policy with Evidence and Analysis. Baltimore, MD: Johns Hopkins University Press.


                                                       10
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 63 of 161



(2016), the share of Missouri crime guns with TTCs under 12 months is 23.7%, which is 2.7

times higher than the pre-PTP-repeal share of 8.7%. 15

      Table 8.1   Percentage of Missouri Crime Guns with Short Time Intervals between Retail
                          Sale and Recovery by Police for Years 2002–2011
                         Up to             3–12              1–2
                           3              mont              year
         Year
                         mont             hs (%)             s
                         h (%)                               (%)
         2002             2.9               5.2               5.2
         2003             3.2               5.3               6.1
         2004             2.1               5.6               5.7
         2005             3.3               5.1               6.6
         2006             3.2               7.5               7.2
         2007             4.5               7.9               7.1
         2008             9.4              12.6               6.7
         2009             8.1              15.0             12.7
         2010             7.6              13.7             13.0
         2011             8.5              14.3             12.7



Also consistent with the argument that Missouri’s repeal of its PTP law was facilitating criminal

access to firearms is the fact that the share of crime guns that had been sold in retail transactions

within Missouri began trending upward at the time of the repeal from a steady 55%-57% during

the 2002-2006 period before the law was repealed to eventually 75% in 2014.




15
  Bureau of Alcohol, Tobacco, Firearms and Explosives. Firearms Trace Data, 2016: Missouri. Accessed May 15,
2018. https://www.atf.gov/firearms/docs/undefined/2016tracestatsmissouripdf/download

                                                      11
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 64 of 161




        I was senior author of a recent study led by Dr. Cassandra Crifasi that was published in a

special issue of the Russell Sage Foundation Journal for Social Sciences that focused on the

latest research on underground gun markets. 16 The study assessed whether crime gun trace

diversion metrics changed in response to Maryland’s Firearm Safety Act (FSA) of 2013 and its

adoption of the HQL requirement. We used granular (gun-level) data from ATF trace of each

crime gun recovered by Baltimore Police Department from January 1, 2007 through September

30, 2015 and excluded guns that were found or turned in by citizens but not linked to a crime.

We created a time-series of the number of crime handguns that met our primary measure of

diversion shortly after a retail sale (sale to crime interval under 1 year and the criminal possessor

was not the legal purchaser of record) for handguns sold by licensed dealers in Maryland based

on the month in which the handgun was sold by the retailer. We used negative binomial

regression models that controlled for baseline trends in the outcome variables, calendar month



16
  Crifasi CK, Choksey S, Buggs S, Webster DW. (2017) The initial impact of Maryland’s Firearm Safety Act of 2013
on the supply of crime guns in Baltimore. The Russel Sage Foundation Journal for the Social Sciences, 3(5):128-140.

                                                        12
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 65 of 161



(to adjust for potential seasonality), and the overall number of handguns recovered by the

Baltimore Police Department during the twelve months following a sales month observation (to

account for variation in BPD’s focus on illegal gun possession arrests). The models also

controlled for the number of months handguns sold in a given month were at risk of being

recovered by police in order to adjust for the relatively short observation period following the

law’s implementation and the truncated follow-up period for handguns sold after October 1,

2014. Based on this analysis, the FSA with its HQL requirement was associated with a 76

percent reduction in the number of handguns originally sold in Maryland that were recovered

within one year of retail sale and the purchaser was not the same as the possessor. Not

surprisingly, this large effect was statistically significant (p<.05). Because the HQL could also

potentially prevent persons who are legally qualified to purchase firearms from acquiring a gun

for criminal purposes, we also measured the effect of the law on criminal involvement of a

handgun within 12 months of its purchase within the state of Maryland and found the FSA was

associated with a 59 percent reduction in this outcome.

       This study also examined whether the FSA of 2013 prompted a shift towards more crime

guns originating outside the state as the supply of new Maryland handguns in the underground

market was constrained. As was revealed following the repeal of Missouri’s PTP law, short TTC

metrics can change abruptly following an important change in state gun sales regulations, but

changes in the ratio of within-state versus out-of-state crime guns occur more gradually due to

the fact that the average age of a crime gun is 8 to 12 years. In the case of Maryland’s FSA of

2013, we observed a 20 percent increase in the number of out-of-state handguns recovered by

police; however, this was not statistically significant. We obtained additional crime gun trace




                                                13
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 66 of 161



data through April 2018 from the Baltimore Police Department which revealed the continued

shift toward a greater share of crime guns originating from outside of the state (see below).

   This study was the first of its kind to combine data from crime gun traces with survey data

from persons on parole or probation by the State to assess their experiences and perceptions of

the effect of a gun control law on the ease of acquiring a firearm. We surveyed 195 men who

were recruited outside Maryland State parole and probation offices in Baltimore during May and

June 2016. Men who asserted that they were over the age of eighteen, currently on parole or

probation, and Baltimore residents were invited to complete an anonymous survey after

eligibility was determined via screening questions. Surveys were self-administered using a

closed-ended computerized survey instrument with audio assistance to ensure confidentiality and

prevent low literacy from affecting survey participation. This was a high-risk population

evidenced by the fact that 63 percent reported that they had been shot or shot at, 48 percent had

been shot or shot at multiple times. Forty-one percent of respondents reported that the new gun

laws had made it more difficult to get a gun and forty percent indicated that the law had made it

more costly to acquire a gun. Of the 172 who responded to the question with a “yes” or “no”,

38% said the law made it more difficult to get someone to buy a gun on their behalf. These

survey findings are consistent with the findings from the analyses of crime gun trace data that

demonstrate a dramatic decline in guns diverted into the criminal market soon after retail

purchase.

   III.     Evidence that Handgun Purchaser Licensing Laws Reduce Homicides
   A number of studies, as well as new data I present in this report below use a variety of

methodologies and provide evidence that handgun purchaser licensing or Permit to Purchase

(PTP) laws reduce homicides committed with firearms. Currently, ten states and the District of


                                                14
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 67 of 161



Columbia has some form of purchaser licensing or permitting requirement for handguns. Efforts

to estimate the impacts of these laws are difficult because the laws were implemented over a

century. Thus many studies designed to estimate the effects of PTP laws over a defined time

study period include data for states that had PTP laws throughout the study period and thus there

were no changes to observe and data from other states that changed their PTP law status over the

study period. I start with a study I co-authored with Cassandra Crifasi that was just published in

the Journal of Urban Health. 17 We used death certificate data from Centers for Disease Control

and Prevention for the period 1984-2015 to track annual firearm homicides in large metropolitan

counties (136 US Census urbanizations codes of “Large Central Metro” and “Large Fringe

Metro,” and populations greater than 200,000). We focused on these counties because firearm

homicide is highest in urban areas. To estimate the effects of PTP and several other laws directly

relevant to gun violence (comprehensive background check requirements absent PTP, firearm

prohibitions for violent misdemeanants, Shall Issue Right to Carry laws that make it easy for

civilians to carry concealed firearms, and so-called Stand Your Ground Laws) while also

controlling for factors associated with homicide including poverty, unemployment, population

that were Black males ages 15-24 years, changes in incarceration rates, and law enforcement

expenditures. The mixed-effects Poisson regression models also included random intercepts for

counties and year fixed effects to account for national trends. Through these analyses we

estimate that PTP laws were associated with a statistically significant 14% reduction in firearm

homicide rates. If PTP laws were also associated with reductions in homicides that did not

involve firearms, we would be concerned that the estimate was biased due to omitted variables


17
  Crifasi CK, Merrill-Francis M, McCourt A, Vernick JS, Wintemute GJ, Webster DW. Association between Firearm
Laws and Homicide in Large, Urban U.S. Counties. Journal of Urban Health, Published online 21 May 2018.
https://doi.org/10.1007/s11524-018-0273-3


                                                      15
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 68 of 161



that were associated with PTP laws and homicides. However, PTP laws were not associated

with changes in rates of non-firearm homicides which is consistent with the hypothesis that the

reduction in firearm homicides coincident with PTP is causal and that the protective effects are

not negated by homicide method substitution.

    Because the specific effect of Maryland’s PTP law was not the goal of this study, we did not

report any Maryland-specific findings in our research article. We did, however, examine the

PTP law effects on Maryland urban jurisdictions in subsequent analyses for the purposes of this

report and to respond to arguments put forth by the plaintiff’s experts that Maryland’s PTP/HQL

requirements do not confer public safety benefits. Drs. Kleck and Moody claim that the HQL

requirement of the FSA could not possibly be having a positive impact because homicides in

Baltimore City and the state have risen during 2015-2017. Baltimore City has historically been

the local jurisdiction with the majority of the state’s homicides involving firearms. Many things

affect homicide trends in Baltimore including changes in illegal drug markets, conflicts between

gangs, and what is going on in policing. It is well known that Baltimore City experienced

dramatic riots and civic unrest in late April and May 2015 following the in-custody death of

Freddie Gray. These events occurred 18 months after the HQL requirement went into effect in

October 2013. It is commonly known and well-documented that dramatic civil unrest prompted

by actions taken by police are often followed by sharp increases in violent crime. Such sharp and

dramatic increases in violent crime following such events has been attributed to “de-policing”

and to a crisis in the legitimacy of law enforcement in alienated minority communities where gun

violence is concentrated. 18 Indeed, the phenomena of de-policing followed by surge in violent


18
   Rosenfeld R, Gaston S, Spivak H, Irazola S. Assessing and Responding to the Recent Homicide Rise in the United
States. National Institute of Justice, U.S. Department of Justice, NCJ 251067, November 2017.


                                                        16
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 69 of 161



crime has been documented specifically for Baltimore City following the riots in 2015. 19 Given

these well-known facts, it is surprising that Dr. Moody’s analyses neglected to consider the

important historical confounders in Maryland’s 2015 and 2016 firearm homicide rates that were

exclusive to Baltimore City. Indeed, Dr. Moody does note that the reduction in Maryland’s

firearm homicide rate in 2014, prior to the riots in Baltimore City, was much steeper than the

comparison states in his synthetic control analysis. “Clearly, the drop in the firearm homicide

rate in Maryland in 2014 is highly unusual and would indicate a great success if it had

continued.” (Moody report 7).

     Thus, in our study of homicide rates in large urban counties, we created separate variables to

estimate the unique effects of Maryland’s FSA and HQL requirement on Baltimore City versus

the other large metropolitan counties (Anne Arundel, Baltimore County, Montgomery County,

Prince George’s County). The coefficients converted into Incident Rate Ratios from this analysis

are copied below and reveal 1) that the FSA with its HQL requirement was associated with a

large 48 percent reduction in firearm homicide rates in the urban jurisdictions that were not

Baltimore City (variable label PTP_MDnobaltcity), and 2) the same law was associated with a

28 percent increase in Baltimore City (variable label PTP_MDbaltcity). Both of the estimated

Maryland PTP law effects are highly significant, i.e., there is an extremely low probability that

the observed effects were due to chance fluctuations in firearm homicides. But the estimate for

Baltimore City is clearly biased toward more homicides because the post-PTP period overlaps

with the post-unrest surge in homicides that has haunted the city through 2017. Indeed, a study

that I led of homicides and nonfatal shooting trends in Baltimore City during 2004-2017 that


19
  Morgan SL, Pally JA. (2016) Ferguson, Gray, and Davis: An Analysis of Recorded Crime Incidents and Arrests in
Baltimore City, March 2010 through December 2015. Johns Hopkins University.
http://socweb.soc.jhu.edu/faculty/morgan/papers/MorganPally2016.pdf

                                                        17
       Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 70 of 161



accounted for the impacts of a variety of policing and prevention efforts directed at gun violence

in Baltimore neighborhoods estimated that the unrest increased homicides by 51%-55% and

nonfatal shootings by 58%-64%. 20 Thus, the estimated 28 percent increase in firearm homicide

rates in Baltimore City during the period in which the PTP law was in place is not surprising and

does not reflect true causal effects of the law change.



Output from Stata from mixed-effects Poisson regression analysis of firearm homicide
rates for 136 urban counties.
Mixed-effects Poisson regression                                 Number of obs       =         4,206

Group variable: countycode                                       Number of groups    =           136

                                                                 Obs per group:

                                                                                  min =           25

                                                                                  avg =         30.9

                                                                                  max =           31

Integration points =         7                                Wald chi2(42)          =      18944.17

Log likelihood = -19882.965                                   Prob > chi2            =        0.0000

----------------------------------------------------------------------------------

 firearmhomicide |               IRR     Std. Err.           z      P>|z|        [95% Conf. Interval]

-----------------+----------------------------------------------------------------

           PTP_noMD |      .8911427      .0229988       -4.47       0.000        .8471869       .9373792

PTP_MDnobaltcity |         .5242726       .059731       -5.67       0.000         .419352        .655444

       PTP_baltcity |      1.281044      .1085327          2.92     0.003        1.085047       1.512445

           CBC_only |      1.158632      .0129142       13.21       0.000        1.133595       1.184222

           RTC_any |        1.04536      .0102931          4.51     0.000        1.025379        1.06573

                SYG |      1.072739      .0123357          6.11     0.000        1.048832      1.097191

                  VM |     1.144021      .0131459       11.71       0.000        1.118543      1.170079

     AAMaleYouthPer |      1.533046      .0209053       31.33       0.000        1.492615       1.574573

     povrate_county |      .9995003      .0021285       -0.23       0.814        .9953373       1.003681



20
  Webster DW, Buggs SAL, Crifasi CK. Estimating the Effects of Law Enforcement and Public Health Interventions
to Reduce Gun Violence in Baltimore. Johns Hopkins Center for Gun Policy and Research, Johns Hopkins
Bloomberg School of Public Health, January 2018.

                                                      18
    Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 71 of 161



unemprate_county |   1.004281   .0020225        2.12   0.034   1.000325   1.008253

     incarc_rate |   .9999652   .0000414    -0.84      0.400   .9998841   1.000046

  leo_expend100k |   .9945243   .0001629   -33.52      0.000   .9942051   .9948436

        yearcode |

          1985   |   1.013614   .0174395        0.79   0.432   .9800032   1.048378

          1986   |   1.136108   .0190907        7.59   0.000     1.0993   1.174148

          1987   |   1.122748    .019263        6.75   0.000   1.085621   1.161145

          1988   |    1.26369   .0216667    13.65      0.000    1.22193   1.306878

          1989   |    1.37544   .0238321    18.40      0.000   1.329514   1.422952

          1990   |   1.614118   .0271746    28.44      0.000   1.561726   1.668268

          1991   |   1.705069   .0283562    32.09      0.000   1.650388   1.761561

          1992   |    1.66259   .0282574    29.91      0.000   1.608119   1.718907

          1993   |   1.729868    .030083    31.51      0.000     1.6719   1.789845

          1994   |   1.632285   .0295349    27.08      0.000   1.575412   1.691211

          1995   |   1.426321    .027121    18.68      0.000   1.374143    1.48048

          1996   |    1.25451   .0248359    11.45      0.000   1.206765   1.304144

          1997   |   1.155818   .0237346        7.05   0.000   1.110223   1.203286

          1998   |   1.024061   .0220055        1.11   0.269   .9818269   1.068112

          1999   |   .9418771   .0209189    -2.70      0.007   .9017564   .9837829

          2000   |   .9566648   .0213991    -1.98      0.048   .9156294   .9995393

          2001   |   .8171034   .0176464    -9.35      0.000   .7832389   .8524322

          2002   |   1.023366   .0217487        1.09   0.277   .9816151   1.066893

          2003   |   .8306659   .0173861    -8.86      0.000   .7972792   .8654507

          2004   |   .9971146   .0217538    -0.13      0.895   .9553766   1.040676

          2005   |   1.060781   .0234798        2.67   0.008   1.015746   1.107814

          2006   |   1.096444   .0246662        4.09   0.000    1.04915   1.145871

          2007   |   1.066003   .0243311        2.80   0.005   1.019366   1.114774

          2008   |   1.007524   .0228908        0.33   0.741   .9636433   1.053403

          2009   |   .9032997   .0208078    -4.41      0.000    .863424   .9450169

          2010   |   .8747842   .0203588    -5.75      0.000   .8357782   .9156107

          2011   |   .8474495   .0196532    -7.14      0.000   .8097923   .8868579

          2012   |   .8802334   .0202548    -5.54      0.000   .8414165   .9208409

          2013   |   .8474369    .019932    -7.04      0.000   .8092578   .8874173

          2014   |   .8477609   .0208556    -6.71      0.000   .8078545   .8896387


                                           19
       Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 72 of 161



                      |

              _cons |       .0000182       1.26e-06     -156.89      0.000         .0000158        .0000208

     ln(Population) |                1     (exposure)

------------------------------------------------------------------------------

     Random-effects Parameters         |     Estimate     Std. Err.          [95% Conf. Interval]

-----------------------------+------------------------------------------------

countycode: Identity                   |

                          sd(_cons) |       .7345803      .0460396           .6496665        .8305925

------------------------------------------------------------------------------

LR test vs. Poisson model: chibar2(01) = 32744.22                       Prob >= chibar2 = 0.0000



. estat ic



      A separate study of state-level homicide rates during 1980-2011 attempted to estimate the

effects of PTP laws and found a negative association between PTP laws and homicide rates that

was not statistically significant. 21 However, in that study, the researcher coded California and

Nebraska as each having PTP laws when they do not. In neither of these states is it a requirement

that handgun purchasers first obtain a permit or license to purchase a handgun before they can

legally purchase a firearm from a licensed dealer. The researcher also coded Missouri as having

adopted PTP in 1981 when the state has had a PTP requirement for handguns dating back to the

1920s. As a result of these basic errors of measuring PTP laws, the estimates of the impact of

PTP laws on homicides from this study are not valid.

      Firearm ownership by domestic violence offenders can elevate the risk of intimate partner

homicides by five-fold above that of unarmed abusers after controlling for other factors. 22 Many




21
   Gius M. (2017) Effects of Permit-to-Purchase Laws on State-Level
Firearm Murder Rates. Atlantic Economic Journal 45:73–80. DOI 10.1007/s11293-016-9529-z
22
   Campbell JC, Webster DW, Koziol-McLain J, et al. (2003) Risk factors for femicide within physically abusive
intimate relationships: Results from a multi-site case control study. American Journal of Public Health 93:1089-97.

                                                        20
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 73 of 161



domestic violence offenders are prohibited from possessing firearms; however, weaknesses in

laws such as gaps in background check requirements and lack of a licensing system for firearm

purchasers can weaken the effects of such laws. In a recent study that I co-authored with Dr.

April Zeoli and others, we studied state-level variation in rates of intimate partner homicide for

the years 1980-2013. 23 We statistically controlled for state fixed effects, percentage of the

population that was married, percentage that was divorced, the ratio of women to men aged 25

years and older with a college education, poverty levels, the level of monetary aid (adjusted for

inflation) to low-income families of four through Aid to Families with Dependent

Children/Temporary Assistance to Needy Families, funding each state received each year from

the federal STOP Violence Against Women Grant Program, unemployment levels, the number of

police officers per capita lagged by one year, proxy measures for gun ownership, and the rate of

non-intimate partner homicides for adults aged 25 years and older to control for general

homicide trends in the states over time. We found several firearm restrictions to be significantly

and negatively associated with intimate partner homicide rates including PTP laws. PTP laws

were independently associated with an 11 percent reduction in intimate partner homicide rates

(p=.040).

     As explained above, the ability to make causal inferences from observed associations

between interventions such as firearm laws, requires that the associations be temporal in nature,

i.e., that statistical tests focus on how outcomes such as homicides change in relation to change

in the laws. In addition to Maryland’s PTP law in 2013, the most recent PTP law changes were

Connecticut’s adoption of PTP that went into effect October 1, 2015 and Missouri’s repeal of its


23
  Zeoli AM, McCourt A, Buggs S, Lilley D, Frattaroli S, Webster DW. (2017) Analysis of the strength of legal firearms
restrictions for perpetrators of domestic violence and their impact on intimate partner homicide. American
Journal of Epidemiology E-pub before print 2017 November 29. https://doi.org/10.1093/aje/kwx362

                                                         21
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 74 of 161



PTP law effective August 28, 2007. My colleagues and I estimated the impact of Connecticut’s

PTP law on homicides during the first 10 years the law was in effect in a study published in the

American Journal of Public Health. 24 This study applied a research design and analytic technique

known as synthetic control analysis that has been widely adopted in policy impact studies where

some potential non-intervention comparison units (e.g., states that do not adopt the policy

change) are far better matches with the states with the policy changes under study. The method

uses values of the outcome variable (e.g., homicide rates) as well as covariates associated with

the outcome variable to develop weights that minimize prediction error for the outcomes under

study. Using this method with the following covariates - population size, population density (log-

transformed), proportion aged 0 to 18 years, proportion aged 15 to 24 years, proportion Black

(log-transformed), proportion Hispanic (log-transformed), proportion aged 16 years or older

living at or below poverty, income inequality, per capita individual income, number of jobs per

adult, proportion of population living in metropolitan statistical areas, law enforcement officers

per 100,000 residents, and robbery rates – were used to generate the weights for states in the

comparison pool (all states that did not have a PTP law in 1995) that minimize prediction error

during the pre-law period 1984-1994. The model for firearm homicide rates for Connecticut

produced prediction error that was one tenth the prediction error that would have occurred if all

data from all non-PTP states were used to predict Connecticut’s firearm homicide rate, validating

the strength of this analytic technique. Using this methodology to estimate the counterfactual,

we found that Connecticut’s PTP law was associated with a 40 percent reduction in its firearm

homicide rate over the first 10 full years the law was in effect. We used placebo permutation

tests for the non-PTP comparison states to determine how unique Connecticut’s reduction in


24
  Rudolph KE, Stuart EA, Vernick JS, Webster DW. (2015) Association between Connecticut’s permit-to-purchase
handgun law and homicides. American journal of public health 105(8):e49-e54.

                                                     22
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 75 of 161



firearm homicide rates were. In the 26 comparison states with acceptable model fit, none

experienced greater change in predicted firearm homicide rates than did Connecticut. Consistent

with the theory that PTP laws prevent homicides by limiting firearm access to high-risk

individuals and evidence that the causal factor is specific to firearms, Connecticut’s PTP law was

not associated with a significant change in non-firearm homicide rates.

   There have been several studies of the impact of Missouri’s repeal of its PTP law on August

28, 2007 on homicide rates that will be reviewed below. Each study identifies an abrupt increase

in Missouri’s firearm homicide rate beginning in 2008 and, contrary to the claims by Gary

Kleck, this is not a one-year blip but is sustained over study periods that include up to eight years

of post-repeal data and is statistically unique rather than due to random fluctuation. Below is a

graph of Missouri’s firearm homicide rate minus the firearm homicide rate of the rest of the

states and the District of Columbia. During the recent years in which Missouri’s PTP law was in

place (1999-2006), Missouri’s rate per 100,000 population hovered around 0.5 higher than that

of the other states and then abruptly jumps to 2.0 higher than in 2008, the first full year the PTP

law was not in place. Missouri’s firearm homicide rate relative to the other states drifts

downward to 1.4 by 2013, but then increases again at a new level greater than 3.0 in 2015 and

2016. The next figure depicts Missouri’s firearm homicide rate, the population-weighted rate for

other states in the Midwest, and the rate for the US overall. This also reveals a separation in

Missouri’s firearm homicide rate from that of national or regional comparisons that increases

abruptly in 2008 and is sustained through 2016.




                                                 23
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 76 of 161




                                 24
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 77 of 161




   Indeed, only one state experienced a larger increase in per capita firearm homicide rates

between the baseline period of 1999-2006 and the post-PTP repeal period of 2008-2016 than has

Missouri (Delaware). The distribution of changes in the average per capita age-adjusted firearm

homicides across states and the District of Columbia is depicted in the graph below between the

time period before and after Missouri repealed its PTP law. Most states either had essentially no

change over this period and many had reduced firearm homicide rates from the baseline period.




   In 2014, my colleagues and I published a study in the American Journal of Public Health that

estimated the effects of Missouri’s repeal of its PTP law. In this study, we estimate the impact of

the law during a period of relative stability in firearm homicide rates across states (1999-2012).

Prior studies of firearm laws that include the period of 1985-1995 have been vulnerable to bias


                                                25
        Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 78 of 161



from omitted variables, most importantly the crack cocaine epidemic that led to surging firearm

homicide rates, especially among non-White urban youth, but affected homicides differently

across states and across time. We used regression analyses to estimate policy change effects

while controlling for changes in rates of unemployment, poverty, incarceration, burglary, law

enforcement officers per capita, and the presence of four other types of state laws potentially

most directly relevant to lethal violence for which there was significant change during the study

period. These laws included so-called Stand Your Ground laws, right-to-carry (RTC) laws, bans

of unsafe handguns including so-called Saturday Night Specials, and firearm prohibitions for

young adults resulting from convictions for serious crimes adjudicated in juvenile courts. Using

CDC data from death certificates our analyses found that the repeal of Missouri’s PTP laws was

associated with a 25 percent increase in the firearm homicide rate (an average annual increase of

1.18 firearm homicides per 100,000 population) through 2010 representing 68 additional firearm

homicides annually. The PTP repeal was unrelated to changes in non-firearm homicide rates.

Using data from the FBI’s Uniform Crime Reports data from law enforcement agencies available

through 2012, Missouri’s PTP repeal was associated with a 14 percent increase in annual murder

rates or 0.81 additional murders per 100,000 population representing 49 additional murders per

year.

   There have been additional studies that use additional years of data and different analytic

methods, but each confirms that the repeal of Missouri’s PTP law led to significant increases in

firearm homicide rates of the approximate magnitude of my 2014 study. In one such study I co-

authored with lead author Raiden Hasegawa and Dylan Small, both statisticians from the

University of Pennsylvania’s Wharton School, we use a statistical technique known as




                                                26
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 79 of 161



bracketing to generate estimates of the repeal of PTP in Missouri on homicide rates in the state. 25

Most studies of gun laws and other public policies use some form of a comparative interrupted

time-series design and a difference-in-difference estimator. The estimates from such approaches

can be biased for estimating the causal effects if there is an interaction between historical

confounders (unmeasured conditions that result in changes in the outcome variable under the

treatment condition that are unique to the treated versus controls) and study group (law versus no

law) during the post-law period. For example, Missouri’s repeal of PTP coincided with the Great

Recession and the effect of that economic shock could potentially be different between Missouri

compared to surrounding states. Missouri also had higher baseline (pre-repeal) firearm homicide

rates than its neighboring states. When there is no control state that is completely comparable to

the state with the intervention (e.g., Missouri), a bracketing approach is recommended to

distinguish the law’s true effects from plausible biases by using one comparison group of states

that tends to be higher than the state with the intervention and one comparison group than tends

to be lower than the intervention state on the outcome. 26 To avoid regression to the mean, we use

data from 1994-1998 to choose the upper and lower control groups. The lower control group is

Iowa, Kansas, Kentucky, Nebraska and Oklahoma and the upper control group is Arkansas,

Illinois and Tennessee. The population-weighted firearm homicide rate in the before period of

1999-2007 is 5.2/100,000 population for the upper control group, quite comparable to Missouri’s

4.7, and 2.7 in the lower control states respectively. Using annual data for the years 1994-2016

and a standard difference-in-difference estimator we find that Missouri’s PTP law is associated



25
   Hasegawa RB, Webster DW, Small DS. Time-Series Design to Address Concerns about History Interacting with
Group: Evaluating Missouri’s Handgun Purchaser Law. Under review Epidemiology.
26
   Campbell, Donald T. (1969) Prospective: Artifact and control. In Artifacts in Behavioral Research: Robert
Rosenthal and Ralph L. Rosnow’s Classic Books, pages 351–382. Academic. Also, Rosenbaum, Paul R. (1987) The
role of a second control group in an observational study. Statistical Science, 2(3):292–306.

                                                     27
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 80 of 161



with a 24 percent increase in firearm homicide rates (an additional 1.2 firearm homicides per

100,000 population per year) and the 95% confidence interval for the estimate is +18% to +31%.

Using the bracketing approach, we estimate the PTP repeal effect was a 27% increase in firearm

homicide rates (95% confidence interval: +19 to +35%) using the upper control border states and

a 17% increase using the lower control border states (95% confidence interval: +11% to 23%).

To rule out concerns about a possible “Ferguson Effect” resulting from the riots that occurred in

August 2014 in Ferguson, Missouri might bias our estimates upward, we estimated the models

with data only through 2013. The estimates did not materially affect the point estimate for PTP

law effects on firearm homicide rates nor inferences about statistical significance.

     Another new study examines the effects of Missouri’s PTP law repeal through the year 2013

and extends prior research on extensions of the synthetic control method for estimating the

intervention effects in observational studies and how the effects vary among subgroups of

interest. Using this approach, economist Morgan C. Williams, Jr. (City University of New York

and National Bureau of Economic Research) derives an estimate of the overall effect of

Missouri’s repeal of PTP as a 17% increase in murders (an additional 0.97 murders per 100,000

population per year). 27 The harmful effects estimated in Williams’ study were particularly

concentrated among Black victims who had an increase of 5.17 additional deaths per 100,000

over the post-repeal period that was associated with the PTP repeal. Among Black youth ages

15-24, the PTP repeal was linked with a 33 percent increase in firearm homicide rates, 29

additional deaths per 100,000 population. Through this study, Dr. Williams also documents

evidence that the change in law in 2007 led to an increase in the availability of firearms among



27
  Williams, Morgan C., Jr. Gun Violence in Black and White: Evidence from Policy Reform in Missouri. April 17,
2018. http://morganwilliamsjr.com/wp-content/uploads/2015/06/WilliamsJr_Morgan_WP_April_2018.pdf

                                                       28
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 81 of 161



Missourians based on increases in the ratio of firearm suicides to total suicides and unusually

high numbers of firearm sales as indicated by background checks. Considering this evidence

along with the data presented in the section above showing an increased rate of diversion of guns

for criminal use shortly after a retail sale, there is ample evidence that the repeal of the PTP law

increased Missourians’ exposure to firearms, a likely mechanism for increasing firearm

homicides but not changing non-firearm homicides.

     Regardless of methodology, several studies focused on estimating the effects of the repeal of

Missouri’s PTP law find the law was associated with a substantial increase in firearm homicides.

     IV.     Evidence that Permit to Purchase Laws Reduce the Risks of Law Enforcement

             Officers Being Shot in the Line of Duty

     Based on the evidence that PTP laws reduce the availability of firearms for criminal use, it is

likely that the laws reduce the risk that law enforcement officers face of being shot in the line of

duty. My colleague Cassandra Crifasi led a study that I coauthored to examine this question. 28

Data for the outcomes of interest were from the FBI’s Law Enforcement Officers Killed and

Assaulted database which includes data from reports of every line-of-duty fatal assaults and non-

fatal assaults committed with a firearm or knife that result in an injury and the analyses were

based on annual counts of these events by state and year. Data for fatal assaults of officers were

available for the period 1984–2013 for fatal assaults and for 1998–2013 for non-fatal assaults.

There were only two PTP law changes to study during the time period for analyses of fatal

assaults (Connecticut’s 1995 PTP law and Missouri’s repeal of PTP in 2007) and only the PTP



28
  Crifasi CK, Pollack K, Webster DW. (2015) The influence of state-level policy changes on the risk environment for
law enforcement officers. Injury Prevention 2015 Dec 30. pii: injuryprev-2015-041825. doi: 10.1136/injuryprev-
2015-041825. [Epub ahead of print] PMID: 26718550.

                                                        29
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 82 of 161



change for Missouri could be examined in the analyses of nonfatal assaults. Because these

assaults are rare in a given state and year, the precision of estimates have wide confidence

intervals and relatively large point estimates are not statistically significant at the traditional .05

level. In regression models that controlled for state-aggregated law enforcement expenditures,

arrest rates for violent crimes, the number of sworn law enforcement officers, poverty, the

percentage of the population living in Metropolitan Statistical Areas, and a proxy for gun

availability (ratio of firearm suicides to total suicides), Right to Carry Laws, and Three Strikes

You’re Out laws. Each of the estimates were in the hypothesized direction; Connecticut’s PTP

law associated with an 80 percent reduction in fatal assaults of officers and Missouri’s repeal of

PTP was associated with a 52 percent increase; however these effects were not statistically

significant. Nonfatal assaults committed with handguns against officers more than doubled after

Missouri’s PTP law was repealed (IRR=2.14, p=.089). Thus the pattern of the associations in

this study are consistent with the notion that PTP laws protect law enforcement officers from

being shot in the line of duty.

     V.      Effects of Permit to Purchase Laws on Suicides

     There is an overwhelming amount of research evidence that access to firearms substantially

increases suicide risks. 29 Although most gun control laws are intended to reduce assess to

firearms among individuals at risk for committing acts of violence against others, interpersonal

and self-directed violent behavior share many risk factors. PTP laws could both effectively

screen out and prevent firearm access among individuals at high risk of suicide and also prevent

impulsive firearm acquisitions that occur when a person is temporarily suicidal. Several studies



29
  Miller M, Barber C, Azrael D, White R. (2013) Firearms and suicide in the United States: is risk independent of
underlying suicidal behavior? American Journal of Epidemiology 15;178(6):946-945.

                                                        30
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 83 of 161



have examined the association between PTP laws and suicide rates and consistently found that

PTP laws were associated with lower rates of suicide in a state after controlling for potential

confounders. 30,31 One limitation of this research is that most of the variation examined in these

studies was cross-sectional and did not isolate if or how suicide rates changed following changes

in PTP policies. My colleague Cassandra Crifasi and I used synthetic control methods to

minimize prediction errors with state-level suicide data and factors correlated with suicide rates

for the years 1981-2012 to estimate the effects of the PTP law changes in Connecticut and

Missouri explained above. 32 Using this method we estimated a 15.4 percent reduction in firearm

suicide rates associated with Connecticut's PTP law and a 16.1 percent increase in firearm

suicide rates associated with the repeal of Missouri's PTP law.

Conclusions From the Available Data on Permit to Purchase Handgun Laws

        The evidence described above offers consistent and compelling evidence that Permit to

Purchase (PTP) laws save lives by preventing intimate partner homicides, firearm homicides

generally, suicides, and, most likely, officers being shot in the line of duty. There is sound

underlying theory for how PTP laws could affect these outcomes as well as data demonstrating

the mechanisms of the causal effects such as preventing the diversion of guns for criminal use.

Importantly, we have data indicating how Marylanders are benefiting from the law with

reductions in firearm homicides in urban jurisdictions with the exception of Baltimore City

during a period of turmoil in the city. Requiring prospective purchasers of handguns to obtain



30
   Andrés AR, Hempstead K. (2011). Gun control and suicide: the impact of state firearm regulations in the United
States, 1995–2004. Health Policy 101(1):95–103.
31
  Fleegler EW, Lee LK, Monuteaux MC, Hemenway D, Mannix, R. (2013). Firearm legislation and firearm-related
fatalities in the United States. JAMA intern. Med. 173(9):732–740.
32
   Crifasi CK, Meyers JS, Vernick JS, Webster DW. (2015) Effects of changes in permit-to-purchase handgun laws in
Connecticut and Missouri on suicide rates. Preventive Med. Jul 23, 2015. pii: S0091-7435(15)00229-7

                                                        31
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 84 of 161



permits or licenses for such purchases is one of the most effective policies for reducing gun

violence in America.




May 25, 2018
___________________________                                  ___________________________
Date                                                         Daniel Webster, Sc.D.




                                                32
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 85 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 86 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 87 of 161




                Declaration Exhibit 3
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 88 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 89 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 90 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 91 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 92 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 93 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 94 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 95 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 96 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 97 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 98 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 99 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 100 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 101 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 102 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 103 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 104 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 105 of 161




                 Declaration Exhibit 44
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 106 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 107 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 108 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 109 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 110 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 111 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 112 of 161
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 113 of 161




                 Declaration Exhibit 5
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 114 of 161



  journal of Urban Health: Bulletin of the New York Academy of Medicine, VoL 91, No. 2
  doi:10. 1007/s11524-014-9865·8
  •0 20H The New York Academy of Medicine



  Effects of the Repeal of Missouri's Handgun
  Purchaser Licensing Law on Homicides

  Daniel Webster, Cassandra Kercher Crifasi, and
  jon S. Vernick

      ABSTRACT     In the USA, homicide is a leading cause o{ death for young males .md or
      rnajor cause of racial disparities in life expectancy for men. There are inte11se debate ~md
      little rigorous reseatch on the effects of jireann sales regulation on homicides. This
      study estimates the impact of Missouri's 2007 repeal of its permit-to-purchase (PTP}
      handgun law on states' homicide rates and controls for changes in po·verty_,
      unemployment, crime, incarceration, policing h~lJe/s. and other policies that could
      pote11tially affect homicides. Using death certificate data .wailable thmugh 2010, the
      repeal of Missourts PTP law was assodated with an incretlse in annual firearm
      homiddf's rates of 1.09 per 100,000 (+23 %) but was unrelated to changes in non-
      firearm homicide rates. Usi11g Uniform Crime Reporting data from police through
      20 1_2, the lmu'::; refJealluas associated toith increased annual murders r.1tes of 0. 9.3 per
      100,000 (+16 %). These estinr.tted effects translate to increases of between 55 and 63
      homicides per year in Missouri.

      KEYWORDS        firearm fJOlicy, firearm uiolence, gun policy, gHn uiolence




  INTRODUCTION
  Homicide is the second leading cause of death for people aged 15-34 years in the
  USA and the leading cause of death for black males in this age group.' Homicide
  also accounts for 5 % of the Years of Potential Life Lost (YPLL) in the USA 2 and is
  the second leading cause of the racial disparity in life expectancy between black and
  white males. 3 Two-thirds of all homicides in the USA are committed with firearms, 1
  and the firearm homicide rate in the USA is 19.5 times higher than the average
  firearm homicide rate in other high-income countries. 4
     It has been argued that weaknesses in federal and state firearms laws contribute to
  the unusually high homicide rate in the USA, especially the lack of background
  checks or record-keeping requirements for private, unlicensed sellers of firearms. 5
  Many perpetrators of homicide have backgrounds that would prohibit them from
  possessing firearms as a result of prior convictions for felony crimes 6 or for
  misdemeanors involving domestic violence, being under a restraining order for
  domestic violence, young age, or other disqualifications. 7 Federal law requires
  background checks and record keeping for sales by federally licensed firearms

  Webster, Crifasi, and Vernick arc with the Johns Hopkins Center for Gun Policy and Research, Johns
  Hopkins Bloomberg School of Public Health, 624 N. Broadway. Rm. 593, Baltimore, MD 21205, USA.
     Correspondence: Daniel Webster, Johns Hopkins Center for Gun Policy and Research, .Johns Hopkins
  Bloomberg School of Public Health, 624 N. Broadway, Rm. 593, Halrimore, MD 21205, USA. (E-mail:
  dwebster@jhsph.cd 11)
     Electronic supplementary material The online version of this article (doi:10.l007/s1l524-014-9865-8)
  contains supplementary material, which is available to authorized users.

                                                                                                       293
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 115 of 161



       294                                                                        WEBSTER ET AL



       dealers but exempts these regulations when the firearm seller is unlicensed. Fifteen
       states require individuals purchasing handguns from unlicensed sellers to pass
       background checks, and eleven of these states require all handgun purchasers to
       acquire a permit-to-purchase (PTP) license.
          PTP systems require prospective handgun purchasers to obtain a license verifying
       that they have passed a background check. All handgun sellers, both licensed dealers
       and private sellers, may only sell to those with a current PTP license. Most states
       with PTP handgun licensing require applicants to apply for the license directly at a
       law enforcement agency. In all other states, individuals wishing to purchase a
       handgun from a licensed dealer mt1st complete a purchase application form. The
       dealer or dealer's employee submits the form to the Federal Bureau of Investigation's
       (FBI) National Instant Check System (NICS) or, in some cases, to state police, to
       determine whether the applicant is prohibited from possessing firearms.
          Prior research has shown that cities and states that require background checks
       and record keeping for handgun sales by unlicensed sellers and stricter PTP handgun
       licensing laws have lower levels of guns being diverted to criminals within a year of
       retail sale 8 and fewer guns exported to criminals across state borders. Y A recent
       study found a cross-sectional association between states having PTP handgun
       licensing or other forms of universal background check requirements for gun sales
       and lm,ver homicide rates. w
          Missouri repealed its PTP handgun licensing law effective August 28, 2007.
       Missouri's law had been in place since 1921 and required a 11 handgun purchasers to
       have a valid PTP license (good for 30 days) in order to lawfully purchase a handgun
       from any seller, licensed or unlicensed. Applicants applied in person at their local
       sheriff's office which facilitated the background check. Webster and colleagues'
       reported that immediately following the repeal of Missouri's PTP handgun law,
       there was a twofold increase in the percentage of guns that had unusually short
       intervals between the retail sale and the recovery by police, an indicator of firearm
       diversion or trafficking. 11 ' 12 The repeal also coincided with a sharp increase in the
       percentage of crime guns recovered by police in Missouri that had been originally
       sold by in-state retailers, from 56.4 % in 2006 to 71.8 % in 2012. u
          This study examines the effects of the repeal of Missouri's PTP handgun licensing
       taw on homicide rates. Because th_is change eliminated mandatory background
       checks for handguns sold by unlicensed sellers, it is of particular relevance for
       debates in the US Congress and in several states about proposals to extend
       background check requirements to all firearm sales.


       METHODS

       Design
       The association between the repeal of Missouri's PTP handgun licensing law on
       homicide rates was estimated using a quasi-experimental research design with
       annual, state-level homicide rates. Homicide rates were age adjusted and stratified
       by those committed with a fireann versus all other methods to discern the specificity
       of the effects of the policy change on firearm versus non-firearm homicides.

       Data and Measures
       We hypothesized that the policy change would affect homicide rates but only those
       committed with firearms. Thus, the primary outcome measure was state-level annual
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 116 of 161



  EFFECTS OF MISSOURI'S REPEAL OF ITS HANDGUN PURCHASER                             295



  firearm homicide rates, derived from death certitkate and census data, age adjusted
  (reference year 2000) in Centers for Disease Control and Prevention's (CDC) Web-
  based Injury Statistics Query and Reporting System (WISQARS) Fatal Injury
  Reports. 14 Seven states (HI, ME, NH, ND, SD, VT, and WY) were dropped from
  the analyses because WISQARS suppressed the data for states and years for which
  there were very few firearm homicides to protect the anonymity of the data.
  Missouri's mean baseline rate of firearm homicides during the pre-repeal study years
  was a pproxima rely four to five times higher than was experienced in the seven
  dropped states, and none of the dropped states were geographically close to
  Ivllssouri. Within Missouri, we also used county-level canse-of-de<lth mortality data
  from CDC's Wide-ranging Online Data for Epidemiologic Research (WONDER)
  system 1" to assess the degree to \vhich state-wide changes in age-adjusted homicide
  rates differed across counties.
     These data from CDC's WISQARS and WONDER systems have the advantage of
  complete, mandatory reporting of death certificate data and the ability to easily
  isolate homicides committed with fire~1nns versus other methods. The disadvantage
  of these data is that they were only available through the end of 2010 at the time of
  this study. We also collected and analyzed srate-level data on annual rates of murder
  and non-negligent manslaughter (which will capture virtually all homicides) from
  the Federal Bureau of Investigation's (FBI) Uniform Crime Reporting (UCR) system.
  UCR data provided two additional years of post-PTP-law-repeal data; however, the
  FBI has to interpolate some data for states and years, 'when there is incomplete
  reporting from local law enforcement agencies, and rates are not age adjusted.
     Although data from prior years are available, we chose 1999 as the beginning of
  our study period because the period 1999-2012 has been the most stable period for
  homicide trends in many decades. Periods of dramatic change, especially if the
  underlying causes for those changes cannot be easily modeled, are vulnerable to
  omitted variable bias in estimates of policy impact__ Lr.
     Regression analyses are used to estimate policy change effects and controlled for
  changes in rates of unemployment, poverty, incarceration, burglary, law enforce-
  ment officers per capita, and the presence of four other types of state laws
  potentially most directly relevant to lethal violence for which there was signi1kant
  change during the study period. These laws included so-called Stand Your Ground
  (SYG) laws, which give individuals an expanded right to use deadly force in
  potentially dangerous encounters with no duty to retreat, right-to-carry (RTC) laws
  which require law enforcement agencies to issue permits to carry concealed ftrearms
  to all legally qualified applicants, bans of unsafe handguns including so-called
  Saturday Night Specials, and firearm prohibitions for young adults resulting from
  convictions for serious crimes adjudicated in juvenile courts. SYG lnws have been
  enacted in many states in recent years~ including in Missouri in 2007. Prior research
  indicated that these laws may increase homicides. 17 Early research suggested that
  RTC laws may reduce homicides, 1s but the most rigorous studies show no evidence
  that RTC: laws affect homicide rates. 19' 20 Maryland's adoption of a SNS ban was
  associated with a reduction in flrearm homicide rates/L but this policy has not been
  rigorously studied in other states nor has firearm prohjbitions stemming from
  serious juvenile offenses.
     Average annual unemployment rates (per 100 population 16 years of age and
  older) were obtained from the Bureau of Labor Statistics. 22 Poverty rates (per 100
  population) were obtained from the Census Bureau's Current Population Survey:~ 3
  Burglary rates (per 100,000 population)-an indicator of crime rates that should not
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 117 of 161



       296                                                                                   WEBSTER ET Al


       be directly affected by gun laws-and the rates of law enforcement officers (per
       100,000 population) were drawn from the FBI's UCR program. 24 Incarceration
       rates (per 100,000 population) are from the Sourcebook of Criminal Justice
       Statistics. 2 :; The repeal of Missouri's PTP handgun licensing law was measured as
       the proportion of days in a year when the state had no PTP handgun law, i.e., 0 for
       the years the PTP law was in place (1999-2006), 0.263 in 2007, and 1 for 2008-
       2012.


       Analytic Methods
       Pre-repeal versus post-repeal difJerences in mean age-adjusted homicide rates were
       tested for statistical signiJkance using t-tests. To estimate the independent
       association between the repeal of !viissouri's PTP handgun licensing law and age-
       adjusted homicide rates, we used generalized least squares regression models. The
       models included state- and year-fixed effects to control for baseline differences in
       states' homicide rates and yearly 11uctuations that occurred nationally as well as
       changes in the covariates described above. Standard errors for model coefficients
       were adjusted to account for clustering by state and for heteroskedasticty using the
       Eikert-Huber-Whitc adjustment."" Analyses were conducted using Stata IC: v
       11.o.'·'·


       RESULTS
       From 1999 to 2007, Missouri's firearm homicide rate was relatively stable,
       fluctuating around a mean of 4.66 per 100,000 population per year (Fig. I). In
       2008, at the first full year after the permit-to-purchase licensing law was repealed,
       the firearm homicide rate in Missouri increased sharply to 6.23 per 100,000, a 34%
       increase from the baseline mean. For the post-repeal period of 2008-2010, the mean
       annual firearm homicide rate was 5.82, 24.9 % higher than the pre-repeal mean (I=
       4.38, df= 10, P=.001). Within Missouri, firearm homicide rates per 100,000
       increased sharply between the pre- and post-repeal periods in each of the three
       large central metro counties/jurisdictions-by 30 % in Jackson County (11.2 to
       14.7), 47% in St. Louis County (5.0 to 7.4), 27% in St. Louis City (21.7 to 27.5),

        ~      7.0   ·········
       .'!l~
       a: 6.0
       .,•
       ·o      5.0
                                                               I -....._-
       ·e
        0                /             ............
       J:      4.0
        c                        -~·                                   ,.,.~"':iit   -Missouri
        ~


       ".,     3.0
                                                                                     -Border States


       *~
       'C
       <
        ~
        Ol
               2.0

               1.0
                                                                                     """'""'""' United States



       <       0.0
                     1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010
                                                      Year
       FIG. 1  Age-adjusted firearm homicide rates in Missouri, states bordering Missouri (population-
       weighted averages), and the USA, 1999-2010.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 118 of 161



  EFFECTS OF MISSOURI'S REPEAL OF ITS HANDGUN PURCHASER                                     297


  and 34 % overall in the nine Missouri counties des.ignated as large metropolitan
  fringe counties (3. 1 to 4.2).
     This sharp increase in firearm homicide rates in Missouri beginning in 2008 was
  out of sync with changes during that period nationally and in states bordering
  Missouri (Table 1 ). The mean age-adjusted firearm homicide rate in the USA
  declined 5.5 % from 4.03 per 100,000 clming 1999-2007 to 3.81 for 2008-2010.
  The population-weighted mean firearm homicide rates across the eight states
  bordering Missouri changed little between these two time periods (4.15 to 4.06,
  -2.2 %; p=.480, Fig. 1), and there were no statistically significant changes in any
  specific state that bordered IV1issouri.
      Controlling only for baseline differences across states and year effects nationally
  (model 1, Table 2), the repeal of Missouri's PTP handgun licensing law was
  associated with an increase in firearm homicide rates of 1.32 per 100,000 (p<.001),
  a 29.4 % increase above rates projected without the repeal. After controlling for
  changes in rates of unemployment, poverty, burglary, incarceration, and law
  enforcement offiCers along with other state laws, the estimated increase in annual
  firearm homicide rates associated with the repeal of lvlissouri's PTP handgun law
  was 1.09 per 100,000 population per year (p<.001; 95 % confidence interval (Cl)
  0.81 to 1.38), a 2.3 % increase.
     The increase in homicide rates following the repeal of Missouri's PTP handgun
  licensing law occurred only for homicides committed with firearms. Following
  similar trends nationally, ~tissouri's age~adjusted rate of non-firemm homicides
  declined from a pre-repeal (1999 to 2007) mean of 2.19 to a post-repeal (2008 to
  2010) mean of 1.88 (-14 %). Regression analyses indicated that Missouri's repeal of
  its PTP handgun law was associated with no change in the age~adjusted non-firearm
  homicide rate (f',=--0.077, P=.446) and an increase in annual homicide rates for all
  methods of 1.00 per 100,000 (Table 2, p<.OOl, 95 % CI 0.66 to 1.35).




  TABLE 1 Mean firearm homicide rates before (1999-2007) and after Missouri repealed its
  permit-to-purchase handgun licensing requirement for handgun sales by licensed and
  unlicensed sellers (2008-2010)
                           Mean before
                           Missouri's PTP          Mean after Missouri's             Probability
                           handgun law repealed    PTP handgun law                   2 means
                           1999--2007              repealed 2008-2010      %Change   are equal

  Missouri                 4.67                   5.82                     +24.9     .001
  Population~weighted      4.15                   4.06                     -2.2      .480
      mean for states
      bordering Missouri
  Arkansas                 5.12                   5.23                     +2.1      .691
  Illinois                 5.10                   4.77                     ·6.6      .335
  Iowa                     0.93                   1.00                     +7.8      .627
  Kansas                   3.95                   3.85                     -3.4      .757
  Kentucky                 3.26                   3.29                     +1.0      .898
  Nebraska                 1.75                   2.28                     +30.0     .096
  Oklahoma                 3.80                   3.93                     +3.5      .618
  Tennessee                5.42                   5.23                     -3.5      .553
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 119 of 161



       298                                                                                             WEBSTER ET Al


       TABLE 2     Estimates of effect of the repeal of Missouri's permit-to-purchase handgun law from
       generalized least squares regression models on states' age-adjusted firearm, non-firearm, and
       all-cause homicide rates, 1999-2010, and murder and non-negligent manslaughter rates,
       1999-2012

       Outcome variable                                         ~          Robust S.E.     P value     95% Cl   for~
                                                 2
       Firearm homicide rates, 1999-2010 R                      1.09      0.14             <.001       0.81 to 1.38
        within=.208, R2 overall=.948
       Non-firearm homicide rates, 1999-2010 R2                 -0.08      0.10            .446        -0.28 to 0.12
         within=.162, R2 overall=.583
       Total homicide rates, 1999-2010 R2                       1.00       0.18            <.001.      0.66 to 1.35
         within=.177, R2 overa11=.943
       Murder and non-negligent manslaughter rates,             0.93      0.23             <.001       0.48 to 1.38
         1999-2012 R2 within= .183, R2 overall= .908

           All models controlled for rates of unemployment, poverty, burglary, incarceration, law enforcement officers,
       "Stand Your Ground" laws, right-to-cany laws, bans of Saturdily night speci<1l (junk) hilndguns, <1nd lirearm
       prohibitions of young adults with prior serious criminal offenses adjudkated in juvenile courts. Estimates for
       each of these covariates can be found in the Supplemental Tables.




          Using UCR data from police reports for 1999-2012, the difference in the annual
       murder rate in Missouri minus that of the U.S. as a whole grew from 0.60 per
       100,000 population during the pre-PTP-repeal period to 1.82 during the 5 years
       after the repeal of the PTP law (data not shown, t=4.12, df=12, p<.001). A model
       which only controlled for state- and year-fixed effects estimated a 1.34 increase in
       annual murder rates associated with the repeal of the PTP handgun law H'>= 1.34,
       p=.001, 95 'X, CI 0.58 to 2.11 ); however, the estimated effect of the policy change
       was reduced to an increase of 0.93 murders per 100,000 population per year after
       all covariates were included in the model (Table 2, 10=0.93, p<.001, 95% CI 0.48
       to 1.38), a 16 % increase relative to the counterfactual.
          Firearm homicide, total homicide, and murder rates were positively associated
       with burglary rates and negatively associated with poverty rates. New unsafe
       handgun bans adopted in California and Massachusetts were associated with an
       increase in total homicide rates (J\=0.46, P=.008, 9S% CI 0.12 to 0.80). No other
       covariate reached statistical significance at the .OS level (Supplemental "Tables).


       DISCUSSION
       This study provides compelling evidence that the repeal of Missouri's PTP handgun
       licensing law, which required all handgun purchasers to pass a background check
       even for purchases from private sellers, contributed to a sharp increase in Missouri's
       homicide rate. Our estimates suggest that the law was associated with an additional
       S5 to 63 murders per year in Missouri between 2008 and 2012 than would have
       been forecasted had the PTP handgun law not been repealed.
          Our analyses ruled out several alternative hypotheses to explain the relatively
       large and highly statistically significant increase in fuearm homicides in Missouri
       following the repeal of its PTP handgun licensing law. We controlled for changes in
       unemployment, poverty, policing levels, incarceration rates, trends in crime reflected
       in burglary rates, national trends in homicide rates, and several kinds of other laws
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 120 of 161



  EFFECTS OF MISSOURI'S REPEAL OF ITS HANDGUN PURCHASER                                 299


  that could affect homkides. That Missouri's sharp increase in firearm homicides was
  unique within the region, specific to firearms, and was observed in metropolitan
  jurisdictions across 1\!Iissouri suggests that unmeasured unique local circumstances
  (e.g., gang activity and changes in social norms} are unlikely to have biased our
  estimates of the impact of the policy change. Estimates of the effects of the repeal of
  Missouri's PTP handgun law were similar for firearm homicides and total homicides
  using death certificate data for 43 states through 2010, and for murders and non-
  negligent manslaughters using police reports for all 50 states through 2012. This
  suggests that the data source and time period studied are unlikely to have biased the
  findings.
      Causal inferences from quasi-experimental studies can be strengthened with
  empirical evidence supporting the proposed causal chain between the intervention,
  mediators, and the outcomes under study. Handgun purchaser licensing and
  universal background checks are hypothesized to affect homicide rates by reducing
  gun diversions to criminals and other prohibited groups. The evidence that
  Jvfissouri s increase in firearm homicides w:1s fueled by the state's repeal of its PTP
            1



  law is bolstered by data indicating that the repeal was immediately followed by a
  t\vofold increase in the percentage of crime guns that were recovered by police soon
  after the guns' retail sales and an unusually large increase in the percentage of
  Nlissouri's crime guns that had been purchased from Nlissouri gun dealers.Q These
  finding are consistent with prior research showing that states that regulated handgun
  sales by unlicensed sellers had fewer guns diverted to criminals shortly after in-state
  retail sales, IS and that states with the most comprehensive handgun sales laws
  including PTP licensing requiring direct interface with law enforcement have
  proportionately fe\ver guns used in crime that were originally sold by in-state
  retailers. 2K, 29 H~1ving a huge percentage of crime guns that originate from out-of-
  state sales, as was the case in Missouri prior to the repeal of its PTP law, is indicative
  of a restricted supply of guns available to criminals from in-state sources.
  Restrictions from local suppliers increase prices in the underground gun market
  and attract suppliers from states with fewer legal impediments to gun diversion.:_w, 31
      The weakening of Missouri's gun laws may have also contributed to gun
  trafficking to border states that regulate handgun sales by all sellers via PTP
  licensing. The number of guns sold in Missouri and later recovered by police in
  Illinois and Iowa, two border states with handgun purchaser licensing laws,
  increased 37 % (from 133 to 182) from 2006 (just before Missonri's PTP law was
  repealed) to 2012 when the overall number of crime guns recovered by police in
  those states actually declined by 6 %. 12
      A potential threat to the validity of our estimate of the impact of the repeal of
  Missouri's PTP law is confounding by the simultaneous adoption of a Stand Your
  Ground law in Missouri. Controlling for the effects of SYG laws across all states,
  our estimate of the effect of the repeal of Missouri's PTP law on homicide rates
  declined slightly but was still substantial and statistically significant at p<.OOl. A
  separate analysis of justifiable homicide data from the FBI's Uniform Crime Reports
  revealed that there were approximately three additional justifiable homicides per
  year in Missouri following the adoption of the state's Stand Your Ground law above
  pre-SYG-law levels-less than 1 % of the total number of gun homicides during
  2008-2010.
      Critics could question the use of a relatively short pre-repeal baseline period used
  for this study. Using more longitudinal observations can potentially produce more
  accurate forecasts of the counterfactual in interrupted time-series impact studies.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 121 of 161



       300                                                                            WEBSTER ET Al


       However, the period from 1985 to 1998 included dramatic increases and decreases
       in US homicide rates. Experts believe that these changes were driven by factors that
       could not be directly measured (e.g., dynamics of the crack cocaine market, and
       changes in social non11s) ' 2 and thus controlled statistically and that these
       unmeasured forces appear to have been uneven across states. 19 Such conditions
       pose considerable challenges for deriving unbiased estimates of policy impacts. By
       limiting the analyses to the relatively stable period of 1999-2012, we minimized the
       potential for omitted variable bias that would have likely been introduced by
       including data from this earlier time period.
          The generalizability of our fmdings to other states with PTP handgHn laws is
       unknown. Dam from a recent cross-sectional study indicated that PTP licensing laws
       and universal background check requirements were associated with lovver homicide
                                                                       9
       rates after controlling for other population risk factors; however, the lack of
       longitudinal data weakens causal inference from that study. We caution, however,
       that passage of a PTP handgun licensing law \Vith mandatory background checks
       and record keeping for clll handgun sales may not result in as immediate and large a
       reduction in firearm homicides as occurred in reverse when !viissouri's law was
       repealed. Although our fmdings indicate that Missouri benefited from the protective
       effects of its PTP law beiore the law's repeal, the beneficial effects of new laws of this
       type may be m.ore gradual as enforcement practices are put in place, awareness of
       the law increases, and the stock of guns available in the underground market is
       depleted. Additional methodologically rigorous research of the impact of other laws
       of this type {s warranted.


       ACKNOWLEDGMENTS
       This research was funded by a grant from The Joyce Foundation to the .Johns
       Hopkins Center for Gun Policy and Research. Impact of Permit-to-Purchase
       Handgun Licensing Laws on Violent Crime, 12-34373.




       REFERENCES
        1. National Center for Injury Control and Prevention. Leading cJuses of death, 'Xteb-based
           Injury Statistics Query and Analysis System (WISQARS). http://webap_po.cdc.gov/sasv.,reb/
           ncipc/leadc<lUslO_us.htrnl. Accessed October 1, 2013.
        2. National Center for Injury Control and Prevention. Years of productive life lost. Web-
           based [njury Statistics Query and Analysis System. (WISQARS). http://www.cdc.gov/
           injury/wisq;us/years____potential.html. Accessed October 1, 201.1.
        3. KochJnek KD, Arias E, Anderson RN. How did cause of death contribute to racial
           differences in life expectancy in United States in 2010? NCHS Brief No. 125, National
           CentefS for Healrh Statistics, Centers for Disease Control and Prevention, http://
             www.cdc.gov/nchs/data/d,uabriefs/db!25 .pdf. Accessed July 2013.
        4. Richardson EG, Hemenway D. Homicide, suicide, and unintentional firearm fatality:
           comparing the United States versus other high-income countries, 2003. J Trauma. 2011;
           70: 238-43.
        S. Webster DW, Vernick JS. Reducing Gun Violence i11 America: Informing Policy with
           Evidence and Analysis. BJltimore, MD: Johns Hopkins University Press; 2013.
        6. Cook PJ, Ludwig J, Braga AA. Criminal records o.f homicide offenders. ]AMA. 200Si
           294: 598-601.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 122 of 161



  EFFECTS OF MISSOURI'S REPEAL OF ITS HANDGUN PURCHASER                                                             301


    7. Vittes KA, Vernick JS, Webster DW. Legal status and source of offenders' firearms in
       states with the least stringent criteria for gun ownership. lnj Preu. 2013; 19: 26-31.
    8. Webster DW, Vernick JS, Bulzacchelli MT. Effects of state-level firearm seller account-
       ability policies on firearms trafficking. J Urban Health. 200.9; 86: 525-537.
    9. Webster DW, Vernick JS, !vicGinty EE, Alcorn T. Preventing the diversion of guns to
       criminals through effective firearm sales laws. In: Webster DW, Vernick JS, eds. Redudng
       Gun Violence in America: Informing Policy with Euidence and Analysis. Bt1ltiniore, MD:
       Johns Hopkins University Press; 2013: 109-'122.
  10. Fleegler EW, Lee LK, Monteaux NlC, Hemenway D, Mannix R. Firearm legislation and
       firearm-related fatalities in the United States. }AMA Intem Med. 2013; 173: 732-40.
  l L Cook PJ, Braga At\. Comprehensive lirearms !Ta..:ing: strategi<: Jnd investigative uses of
       new data on firearms markets. Arizona Law Rev. 2001; 43:277-309.
  12. Braga AA, Wintemute GJ, Pierce GL, Cook PJ, Ridgev. .·ay G. Interpreting the empirical
       evidence on illegal gun market dynamics. J Urban Health. 20:1 2; 89: 779-93.
  13. Bureau of Alcohol, Tobacco, Firearms and Explosives. Firearms trace data. hnp://
       W\-VW. J Lf.gov /c('nten ti ,-\ !Kl ur/a !wu t-Ar F.t -:.:ta ri ):tics/fi rcarnh-tr<1 ce-da tel- 2 0 t 2. Accessed
       August 29, 201.3.
  14. Data downloaded from NJtional Center for Injury Prevention and Control, Fatal Injury
       Reports. Web-based Injury Statistics Query and Reporting System (WISQARS), Centers
       for Disease Control and Prevention. Accessed February 1, 2013.
  IS. Centers for Disease Control and Prevention, National Center for Health Statistics.
       Underlying cause of death 1999-2010 on CDC WONDER online database, released,
       2012. Data are from the lviultiplc Cause of Death Files, 1999-2010, as compiled from
       data proviJed by the 57 vital statisti,~s jurisdictions through the Vital Statistics
       Cooperative Program Data. Accessed June 12t 2013.
  16. Biglan A, Ary D, \Vagenaar AC. The value of interrupted time-series experiments for
       community intervention research. Pret• Sci. 2000; 1: 31-49.
  17. Cheng C, I-Ioeksrra l'vL Docs strengthening self-defense law deter crime or escalate
       violence? Evidence from castle doctrine. J Human Resour. 2013; 48: 821-53.
  18. Lott JR Jr. .i\tfore Guns, Less Crime: Understanding Crime and Gun Control Laws. 2nd
       ed. Chicago, IL: University of Chicago Press; 2000.
  19. Aneja A, Donobue]J III, Zhang A. Right-to-carry gun laws and the NRC report: lessons from
       the empirical evaluation of law and policy. Amer Latu Econ Rez•. 2011; 13: 5'65-632.
  20. National Research Council. Firearms and Violence. A critical review of the research. In:
       Wellford CF, Pepper JV, Petrie CV, eds. Committee to lmpro1;e Research Information and
       Dattl on Firearms. Washington, DC: National Academies Press; 2005.
  21. Webster DW, Vernick JS, Hepburn LM. Effects of Maryland's h1w banning Saturday
       night special handguns on homicides. Amer J Epidemiology. 2002; 155: 406-12.
  22. Bureau of Labor Statistics. Local area unemployment statistics. U.S. Department of Labor
       http://www.bfs.gov/!au/home.htm. Accessed April 15, 2013.
  23. United States Census Bureau and Bureau of Labor Statistics. Current population survey.
       I-I istorica I poverty data. h ttp://vnvvv.censll s .gov/hhes/\vww/pnverry /data/historic' 1/
       hstpov21.xls. Accessed 8th June 2013
  24. Federal Bureau of Investigation. Annual reports: crime in the United States, 1999, 2000,
       2001, 2002,2003,2004,2005, 2006,2007,2008,2009,2010. U.S. Department of Justice.
       http://www.fbi.gov/;lhouH.Jskjis/ucr/ucr ..publications#Crime. Accessed November 30, 2013.
  25. Hindelang Criminal Justice Research Center. Sourcebook of criminal justice statistics.
       University of Albany, School of Criminnl .Justice, Albany, NY. http://w\VW.:llbany.edu/
       sourcebook/index.hnnl. Accessed April 15, 2013.
  26. Hayes Af, Cai L. Using heteroskedasity-consistent standard error estimators in OLS
       regression: an introduction and software implementation. Behav Res Methods. 2007; 37:
       709-22.
  27. StataCorp. Stata Statistical Software Release 11. College Station, TX: StataCorp LP,
       2009.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 123 of 161



       302                                                                                 WEBSTER ET AL


       28. Webster DW, Vernick JS, Hepburn LM. The relationship between licensing, registration
           and other state gun sales laws and the source state of crime guns. Inj Preu. 2001; 7: 184-
           9.
       29. Knight, Brian G. State gun policy and cross-state externalities: evidence from crime gun
           tracing. National Bureau of Economic Research working paper 17469. http://
           ww-vv.nher.org/papers/w 17469. Accessed September 201 'I.
       30. Braga AA, Cook PJ, Kennedy DM., Moore MH. The illegal supply of firearms. In: Tonry
           ~1, ed. Crime and ]ust;ce: a Review ol Research, vol. 29. Chicago, IL: University of
           Chicago Press; 2002: 229-62.
       31. Pierce GL, Braga AA, Hyatt RR, Koper CS. The characteristics and dynamics of illegal
           1lrearnt<; markets: implications for <;upply-sidC' enforcement strategy. ]u'itice Q. 2004; 21:
           39!-422.
       32. Blumstein A, Rosenfeld R. Explaining recent trends in U.S. homicide rates. J Crim Law
           Criminol. 1998; 88: 1175-1216.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 124 of 161




                  Declaration Exhibit 6
               Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 125 of 161
                                                                         Preventive Medicine 79 (2015) 43–49



                                                                   Contents lists available at ScienceDirect


                                                                     Preventive Medicine

                                                   journal homepage: www.elsevier.com/locate/ypmed




Effects of changes in permit-to-purchase handgun laws in Connecticut
and Missouri on suicide rates
Cassandra K. Crifasi ⁎, John Speed Meyers, Jon S. Vernick, Daniel W. Webster
Johns Hopkins Center for Gun Policy and Research, Department of Health Policy and Management, Johns Hopkins Bloomberg School of Public Health, Baltimore, MD, United States



a r t i c l e          i n f o                            a b s t r a c t

Available online 23 July 2015                                 Objective. In 2013, more than 40,000 individuals died from suicide in the United States. Restricting access to
                                                          lethal means has the potential to prevent suicide, as suicidal thoughts are often transient. Permit-to-purchase
Keywords:                                                 (PTP) laws for handguns could potentially reduce suicides by making it more difﬁcult for persons at risk of suicide
Firearms                                                  to purchase a handgun.
Suicide
                                                              Methods. We used a quasi-experimental research design with annual, state-level suicide data to evaluate
Evaluation
Legislation
                                                          changes to PTP laws in Connecticut and Missouri. Data were analyzed for 1981–2012. We used synthetic control
                                                          modeling as the primary method to estimate policy effects. This methodology provided better prediction of pre-
                                                          PTP-law-change trends in the two states with PTP law changes than econometric models and is thus likely to pro-
                                                          vide more accurate estimates of policy effects.
                                                              Results. The synthetic control model estimated a 15.4% reduction in ﬁrearm suicide rates associated with
                                                          Connecticut's PTP law. Missouri's PTP law repeal was associated with a 16.1% increase in ﬁrearm suicide rates. Ev-
                                                          idence that PTP laws were associated with non-ﬁrearm suicide rates was mixed in Connecticut and negative in
                                                          Missouri.
                                                              Conclusion. The ﬁndings are consistent with prior research linking ﬁrearm availability to increased risk of sui-
                                                          cide and lower suicide risks associated with PTP handgun laws.
                                                                                                                                   © 2015 Elsevier Inc. All rights reserved.




Introduction                                                                                   has explored what impact lethal means restriction can have on suicide
                                                                                               attempts and completion (Hawton, 2007; Barber & Miller, 2014).
    In the United States, suicide is the second leading cause of death for                         Laws requiring permits to purchase ﬁrearms represent one method
persons age 15–34 years, and the tenth leading cause of death overall                          of means restriction for ﬁrearms, especially for some high-risk individ-
(CDC, 2015a). In 2013 alone, more than 40,000 individuals lost their                           uals, which require handgun purchasers to obtain a permit-to-
lives to suicide, compared to approximately 16,000 homicides (CDC,                             purchase (PTP) that is contingent upon the applicant passing a back-
2015b). More than half of all suicides were committed with a ﬁrearm                            ground check. These PTP laws typically require an in-person application
(CDC, 2015a).                                                                                  at a law enforcement agency and, in some cases, applicants must suc-
    Household-level and state-level studies have found that access to                          cessfully complete safety training and experience signiﬁcant waits for
ﬁrearms is positively associated with suicide risk after controlling for                       review. Permits are required for virtually all transfers of handguns in-
other risk factors (Anglemyer et al., 2014). Case fatality rates for suicide                   cluding those conducted by private unlicensed sellers. A background
attempts by ﬁrearm exceed 90% (Miller et al., 2004). Though many com-                          check requirement for private sales should prevent a sale to someone
monly think that a person contemplating suicide will use an equally le-                        with a prohibiting condition that reﬂects heightened risk for suicide, in-
thal alternative method if the original means of suicide is restricted,                        cluding conviction for violent crimes, being under a restraining order for
suicidal ideation is often transient (Miller et al., 2006; Deisenhammer                        domestic violence, multiple offenses involving drugs or alcohol abuse,
et al., 2009). And for many individuals attempting suicide, the time                           and being involuntarily committed to a mental hospital or found by a
between suicidal ideation and attempt can be as little as 10 min                               court to be a threat to themselves or others due to mental illness. Also,
(Deisenhammer et al., 2009). If a person's access to particularly lethal                       the additional time required to obtain a gun in states with a PTP law
means can be restricted during periods of distress or impulsivity, a sui-                      could restrict access to ﬁrearms among those not already owning ﬁre-
cide may be prevented. For these reasons, suicide prevention research                          arms during times of suicidal ideation or planning. Federal law does
                                                                                               not require a permit or background check for handgun purchasers are
                                                                                               only required under federal law if the seller is a licensed gun dealer.
  ⁎ Corresponding author at: 624 N. Broadway, Room 588, Baltimore, MD 21205, United                Missouri had a PTP law for handguns in place beginning in 1921. Any-
States.                                                                                        one wanting to legally purchase a handgun from a licensed dealer or


http://dx.doi.org/10.1016/j.ypmed.2015.07.013
0091-7435/© 2015 Elsevier Inc. All rights reserved.




                                         Downloaded from ClinicalKey.com at Anne Arundel Medical Center - JCon November 10, 2016.
                                    For personal use only. No other uses without permission. Copyright ©2016. Elsevier Inc. All rights reserved.
                Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 126 of 161
44                                                           C.K. Crifasi et al. / Preventive Medicine 79 (2015) 43–49


private seller was required to apply in-person at a local sheriff's ofﬁce. A                (MSA)), per capita consumption of ethanol spirits, ﬁrearm availability, and rate
PTP for a handgun was issued to approved individuals and good for                           of religious adherence. The analyses also included control variables for states
30 days. Missouri's PTP law was repealed effective August 28, 2007, re-                     with strong mental health parity laws because access to mental health services
ducing a barrier to handgun access for prohibited persons. Prior research                   could protect against suicides.
                                                                                                 Annual unemployment rates (per 100 population age 16 or older) were
evidence indicates that the PTP law repeal was associated with an in-
                                                                                            accessed from the Bureau of Labor Statistics (BLS, 2012). Poverty rates (per
crease in the diversion of guns to criminals Webster et al., 2013 and ho-
                                                                                            100 population) were from the Current Population Survey (Census, 2012a). Per-
micides committed by ﬁrearms in Missouri (Webster et al., 2014).                            cent MSA was obtained from the Crime in the United States reports (FBI, 2012).
    Prior to 1995, Connecticut's laws regarding background checks for                       The proportions of state population that were black or Hispanic were from the
handgun sales could be characterized as vague. In 1965, the state                           Census Bureau and interpolated between census years (Census, 2012b). Marital
enacted a law requiring all handgun sellers and buyers to use a written                     status, percent completing high school, proportion male, and proportion of the
application that was to be mailed to the local authorities prior to a sale. If              state that are military veterans were accessed from Census data and the
that municipal authority were to “have knowledge” that the buyer had a                      American Community Survey (Census, 2015). Per capita ethanol spirit con-
felony conviction, then the authority would notify that seller that no                      sumption was obtained from National Institute on Alcohol Abuse and Alcohol-
sale could take place. A one week waiting period — extended to two                          ism (NIAAA, 2014). Rates of religious adherence were obtained from the
                                                                                            Religion and Congregation Membership Survey interpolated between census
weeks in 1975 — was also instituted. A new state law went into effect
                                                                                            years (ARDA, 2014). A commonly used ﬁrearm availability proxy (ratio of ﬁre-
in October 1994, establishing an optional eligibility certiﬁcate for hand-
                                                                                            arm suicides to all suicides) was created using data from WISQARS (used only
gun buyers that could be issued by local authorities upon the purchaser                     to improve matching in the synthetic control models) (CDC, 2015c).
passing a background check. Holders of an eligibility certiﬁcate for                             A signiﬁcant challenge to deriving valid estimates of the impact of new state
handgun purchases were not required to comply with the waiting peri-                        policies on public health and safety outcomes is the considerable heterogeneity
od. Local authorities were instructed to make a “reasonable effort” to                      among states and the inability to directly measure important factors that inﬂu-
determine if any applicant was ineligible to own a handgun. It was not                      ence trends that vary across states. An innovative approach for dealing with this
until October 1, 1995 that Connecticut established a mandatory PTP sys-                     challenge is creating so-called “synthetic controls” to estimate the counterfactual
tem applicable to all handgun buyers and made it illegal to sell a hand-                    for states that adopt new policies. This method uses data from a pool of potential
gun to anyone who did not have an eligibility certiﬁcate. Such                              comparison states that do not have the type of law being evaluated to create a
certiﬁcates required the applicant to pass a background check and suc-                      synthetic control. This synthetic control is derived from a combination of observa-
                                                                                            tions from the comparison pool that are weighted according to their ability to ac-
cessfully complete an 8-hour handgun safety course. A recent study
                                                                                            curately predict the pre-law trends in the outcome variable of the state where the
demonstrated that enactment of Connecticut's PTP law was associated
                                                                                            law of interest is being changed. This approach can produce a more accurate
with decreases in ﬁrearm homicides and had no impact on homicides                           counterfactual for the state where the law change occurs and therefore a more ac-
committed by other means (Rudolph et al., 2015).                                            curate estimate of a policy impact than analytic approaches that estimate policy
    The current study was designed to estimate the effects that these                       effects based on a much broader set of data that include non-intervention com-
two changes in PTP handgun laws had on suicide rates. Prior research                        parisons that may be substantially different from the intervention state.
has shown a negative association between the presence of PTP laws                                The synthetic control methodology avoids the heterogeneity assumption,
and suicide rates;Andrés & Hempstead, 2011; Fleegler et al., 2013 how-                      that an intervention has constant effects across all observations, which under-
ever, most of the variation examined in these studies was cross-                            lies estimates derived from regression analyses. This methodology allows us
sectional and did not focus on whether the policies changed the risk of                     to separately estimate the effects of a law's change on suicide for Connecticut
suicides over time in states when they adopted or repealed a PTP law.                       and Missouri over different time periods.
                                                                                                 To construct appropriate synthetic controls, we restricted the donor pool of
A recently published study by Anestis et al. (Anestis et al., 2015) also ex-
                                                                                            comparison states for Connecticut's synthetic control to the 39 other states
plored this topic, however, this study had important limitations includ-
                                                                                            without a PTP handgun law in 1995. For Missouri, which repealed its PTP law
ing that it principally estimated cross-sectional associations. Our study                   in 2007, we included the other 9 states (excluding the District of Columbia
seeks to provide a thorough and rigorous evaluation of the impact of                        and Connecticut) that had a PTP law in 2007. We used covariate and suicide
changing PTP handgun laws on suicide in Connecticut and Missouri.                           data from 1981–2006 for Connecticut, which adopted its law in late 1995,
                                                                                            avoiding extrapolation beyond ten years after the passage of Connecticut's PTP
Methods                                                                                     law as recommended by Abadie, Diamond, and Hainmueller (Abadie et al.,
                                                                                            2010). For Missouri, which repealed its law in 2007, we used data from 1981–
Design                                                                                      2012. Dependent variable rates were smoothed by analyzing three-year moving
                                                                                            averages for Yt − 1, Yt, and Yt + 1 to ease interpretation of otherwise volatile data
    A quasi-experimental research design was used with annual, state-level sui-             (Rudolph et al., 2015; Abadie et al., 2010; Abadie & Gardeazabal, 2003; Abadie
cide rates and counts to contrast differences pre- versus post-PTP law change in            et al., 2015). Separate analyses were performed for ﬁrearm suicides and non-
Connecticut and Missouri compared with states that did not experience a PTP                 ﬁrearm suicides to assess whether any estimates of policy effects were speciﬁc
law change. State-level data for suicides were available for the years                      to ﬁrearm suicides and if the policy change was associated with method substi-
1981–2012. Suicides were stratiﬁed by mechanism (ﬁrearm vs. non-ﬁrearm)                     tution. The synthetic controls' ability to predict pre-law-change trends in
to test the speciﬁcity of the policy effects and examine if possible method sub-            suicide rates in the states that changed their PTP laws was assessed by calculat-
stitution occurred following the PTP law change.                                            ing the root mean square prediction error (RMSPE) and contrasting it with the
                                                                                            RMSPE for a simple average of the entire pool of control states that were used
Data                                                                                        to predict suicide rates in Connecticut and Missouri.
                                                                                                 Because this method does not produce traditional p-values or tests of statis-
    Suicide data were accessed from the Centers for Disease Control and                     tical signiﬁcance, we performed so-called placebo tests with each of the states in
Prevention's Web-based Injury Statistics Query and Reporting System                         the donor pool of control states for Connecticut and Missouri. Using ﬁrearm sui-
(WISQARS) CDC, 2015c for years 1981–2007. For data after 2007, WISQARS sup-                 cide rates, we ran the analyses with each state from the donor pool as if it were
presses the data if counts for individual state-years are less than 10 — which was          the “treated” state that experienced the PTP law change at the time that
particularly prevalent when examining the data within age strata. Data were                 Connecticut or Missouri did. We then calculated the cumulative percent change
obtained for years 2008–2012 through a request to the National Association                  in ﬁrearm suicides during the post-law change periods for Connecticut
for Public Health Statistics and Information Systems (NAPHSIS. National                     (1996–2005) and Missouri (2008–2012). We calculated the percent difference
Association for Public Health Statistics and Information Systems, 2014).                    in cumulative post-law-change ﬁrearm and non-ﬁrearm suicide rates between
    The analyses controlled for a number of factors previously associated with              the observed and the counterfactual estimated by each of the synthetic controls.
suicide rates at the state level including: unemployment; poverty; demographics             This allowed us to examine the estimated percentage change associated with
(percentage of the population that was male, black, Hispanic, married, completed            the changes in the PTP laws in Connecticut and Missouri in comparison to the
high school, a military veteran, or who lived in a Metropolitan Statistical Area            percentage change estimates from the placebo tests in the states from each of




                                         Downloaded from ClinicalKey.com at Anne Arundel Medical Center - JCon November 10, 2016.
                                    For personal use only. No other uses without permission. Copyright ©2016. Elsevier Inc. All rights reserved.
              Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 127 of 161
                                                               C.K. Crifasi et al. / Preventive Medicine 79 (2015) 43–49                                                         45


the respective donor pools of control states and thus assess how unique the                       The intervention states and their respective synthetic controls are
changes observed in the intervention states were.                                             very similar on baseline suicide rates and predictors. There are some di-
    To compare the results of the synthetic control methods to a more tradition-              vergences between, for instance, the value of Connecticut's gun avail-
al approach to policy evaluation, we also conducted standard econometric time                 ability proxy and its synthetic control for ﬁrearm suicides and
series analyses. We used pooled time series with annual cross-sectional
                                                                                              between Missouri's racial demographic composition and its synthetic
data from all 50 states to evaluate the associations between the passage
                                                                                              control for ﬁrearm suicides. Several other predictors were used in sensi-
(Connecticut — 1995) and repeal (Missouri — 2007) of the PTP laws and total,
ﬁrearm, and non-ﬁrearm suicides. We created an indicator variable for each                    tivity analyses including a measure of the urban population, per capita
state (Connecticut and Missouri) to represent the state's change in PTP law sta-              consumption of ethanol derived from spirits, a measure of poverty,
tus. For Connecticut, the indicator was coded as 0 prior to the passage of the law,           and marital status. These additional predictors neither improved the
a fraction for the proportion of the days in the year the law was in effect, and 1            pre-intervention ﬁt nor substantially altered the results.
for each subsequent year. The opposite was true for Missouri; the indicator was                   States with the largest weights for Connecticut's synthetic controls
coded as 1 prior to the repeal, a fraction for the proportion of the days in the year         were Rhode Island (0.741) and North Dakota (0.259) for ﬁrearm suicides
the law was in effect, and 0 for each subsequent year without the law. To esti-               and Utah (0.332) and Pennsylvania (0.210). The largest weights for
mate the effects of a change in PTP law status and ﬁrearm suicides, we used neg-              Missouri's synthetic controls were North Carolina (0.790) and Nebraska
ative binomial regression models using state and year ﬁxed effects. Fixed effects
                                                                                              (0.210) for ﬁrearm suicides and Iowa (0.447) and New Jersey (0.285).
were used to account for time-invariant factors and omitted variables that may
                                                                                              Appendix Table 1 lists all states with non-zero weights for the synthetic
be associated with suicides. Standard errors were adjusted to account for clus-
tering by state. Negative binomial regression was used due to over-dispersion
                                                                                              controls for each intervention state for ﬁrearm and non-ﬁrearm suicide
in the outcome variables. The same covariates as with the synthetic control                   rates. The prediction error (RMSPE) for the pre-law-change period pro-
models were used (excluding the gun availability proxy).                                      duced by an average of all the states in the respective donor pools for
    All analyses were conducted using Stata IC v. 13.0 (StataCorp., 2013). This               each PTP law change studied were 19 times higher than the “synthetic
study was deemed to be “not human subjects research” by the Johns Hopkins                     Connecticut's” ﬁrearm suicide rates, 3.8 times higher than the “synthetic
Bloomberg School of Public Health.                                                            Connecticut's” non-ﬁrearm suicide rate, 6.9 times higher than “synthetic
                                                                                              Missouri's” ﬁrearm suicide rates, and 3.2 times higher than “synthetic
Results                                                                                       Missouri's” non-ﬁrearm suicide rates (Table 2). Prediction error for the
                                                                                              baseline periods were 2 to 3 times higher in the synthetic control models
Synthetic control model                                                                       for the 20–29 age group versus the synthetic control models for the over-
                                                                                              all state populations, yet was considerably lower than the prediction
    Table 1 compares the mean value of predictors in the treated unit                         error when using the average of the donor pool states.
and the synthetic control for the period prior to the PTP law change.                             Figs. 1 and 2 show a panel of synthetic control analyses for Connect-
The means are averaged over the entire pre-law-change period except                           icut and Missouri, respectively for: (a) ﬁrearm suicide, (b) non-ﬁrearm
for the lagged ﬁrearm and non-ﬁrearm suicide rates.                                           suicide; (c) ﬁrearm suicide for persons age 20–29, and (d) non-ﬁrearm
                                                                                              suicide rates for persons age 20–29. For ﬁrearm suicides, no systematic
                                                                                              differences between Connecticut and its synthetic control are evident
Table 1                                                                                       during the pre-law period. During the post-intervention period,
Predictor balance averaged over pre-law-change period for Connecticut, Missouri, and
                                                                                              Connecticut's ﬁrearm suicide rate consistently stays below that of its
their synthetic controls.
                                                                                              synthetic control. Connecticut's non-ﬁrearm suicide rate is relatively
                                   Connecticut    Synthetic         Synthetic control         stable throughout the entire study period (Fig. 1(b)). After actual non-
                                                  control ﬁrearm    non-ﬁrearm
                                                                                              ﬁrearm suicide rates closely tracked the synthetic control during the
                                                  suicides          suicide
                                                                                              pre-law period, the rate for Connecticut's synthetic control rose gradu-
  Percent white                    89.8           94.2              90.0
                                                                                              ally above the actual rate for the state during the post law period. The
  Percent ages 18–34               27.4           28.8              28.0
  Gun availability proxy⁎          0.44            0.38              0.61
                                                                                              pattern observed for Connecticut relative to its synthetic control for all
  Percentage with veteran status   16.9           17.1              17.1                      ﬁrearm suicides is evident for ﬁrearm suicides among 20–29 year olds,
  Percentage male                  47.4           47.4              48.0                      though the departure of Connecticut's post-law trend from its synthetic
  Unemployment rate                5.14            5.94              6.60                     control's path appears more pronounced (Fig. 1(c)). Among 20–29
  State-years of any mental        0.00            0.00              0.00
                                                                                              year-olds, Connecticut's non-ﬁrearm suicide rate closely tracts its syn-
    health parity law
                                                                                              thetic control until it dips well below its synthetic control during the
                                   Firearm/                                                   middle years of the post-law period (1998–2002) (Fig. 1(d)).
                                   non-ﬁrearm
                                                                                                  Missouri's ﬁrearm suicide rates were slightly higher than its synthet-
  Suicide rate, 1981               3.68/4.93       3.81              4.93                     ic control's during the 1990s, but the difference began to grow the year
  Suicide rate, 1987               4.21/5.41       4.21              5.42
                                                                                              prior to the PTP law repeal (2006) and the divergence grew over the 5-
  Suicide rate, 1994               4.41/5.13       4.41              5.13
                                                                                              year period following the repeal of the PTP law when Missouri's rate is
                                   Missouri       Synthetic         Synthetic control         noticeably higher than the control (Fig. 2(a)). Missouri's non-ﬁrearm
                                                  control ﬁrearm    non-ﬁrearm
                                                                                              suicide rate tracks closely with that of its synthetic control throughout
                                                  suicides          suicide
                                                                                              most of the study period with the actual rate slightly higher than its
  Percent white                    87.8           79.8              86.9
  Percent ages 18–34               25.4           26.8              25.5
  Gun availability proxy⁎          0.62            0.66              0.50
                                                                                              Table 2
  Percentage with veteran status   16.2           14.6              14.4
                                                                                              Root Mean Square Prediction Error (RMSPE) for the pre-law-change period for the syn-
  Percentage male                  47.3           47.9              47.7
                                                                                              thetic controls for Connecticut and Missouri compared with the RMSPE for the average
  Unemployment rate                5.70            4.94              5.49
                                                                                              of all donor states who could have changed their PTP law at the time Connecticut's and
  State-years of any mental        0.27            0.06              0.13
                                                                                              Missouri's PTP laws changed.
    health parity law
                                                                                                                           Connecticut                   Missouri
                                   Firearm/
                                   non-ﬁrearm                                                                              Synthetic       All donor     Synthetic      All donor
                                                                                                                           control         states        control        states
  Suicide rate, 1981               7.48/4.41       8.70              4.56
  Suicide rate, 1993               8.43/4.38       8.33              4.47                       Firearm suicides           0.27            5.03          0.52           3.58
  Suicide rate, 2006               7.55/5.77       6.78              5.43                       Non-ﬁrearm suicides        0.13            0.50          0.14           0.47




                                        Downloaded from ClinicalKey.com at Anne Arundel Medical Center - JCon November 10, 2016.
                                   For personal use only. No other uses without permission. Copyright ©2016. Elsevier Inc. All rights reserved.
               Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 128 of 161
46                                                                                                  C.K. Crifasi et al. / Preventive Medicine 79 (2015) 43–49

                          Synthetic Control Analyses of Connecticut's 1995 PTP Law, Enacted October 1, 1995




                            Rate per 100,000 Persons
                                                                         (a) Firearm Suicide                                                                                           (b) Non-Firearm Suicide




                                2 3 4 5 6




                                                                                                                                                        6
                                                                                                                                                        5
                                                                                                                                                        4
                                                                                                                                                        3
                                                                                                                                                        2
                                                        1981
                                                               1983
                                                                      1985
                                                                              1987
                                                                                     1989
                                                                                            1991
                                                                                                   1993
                                                                                                          1995
                                                                                                                 1997
                                                                                                                        1999
                                                                                                                                2001
                                                                                                                                       2003
                                                                                                                                              2005




                                                                                                                                                                        1981
                                                                                                                                                                                1983
                                                                                                                                                                                        1985
                                                                                                                                                                                                1987
                                                                                                                                                                                                        1989
                                                                                                                                                                                                               1991
                                                                                                                                                                                                                      1993
                                                                                                                                                                                                                             1995
                                                                                                                                                                                                                                    1997
                                                                                                                                                                                                                                           1999
                                                                                                                                                                                                                                                  2001
                                                                                                                                                                                                                                                         2003
                                                                                                                                                                                                                                                                2005
                            Rate per 100,000 Persons




                                                         (c) Firearm Suicide, Ages 20-29                                                                    (d) Non-Firearm Suicide, Ages 20-29
                                               8




                                                                                                                                                      8
                                          6




                                                                                                                                                      6
                                     4




                                                                                                                                                      4
                                2




                                                                                                                                                      2
                                                        1981
                                                               1983
                                                                      1985
                                                                              1987
                                                                                     1989
                                                                                            1991
                                                                                                   1993
                                                                                                          1995
                                                                                                                 1997
                                                                                                                        1999
                                                                                                                                2001
                                                                                                                                       2003
                                                                                                                                              2005




                                                                                                                                                                       1981
                                                                                                                                                                               1983
                                                                                                                                                                                       1985
                                                                                                                                                                                               1987
                                                                                                                                                                                                       1989
                                                                                                                                                                                                               1991
                                                                                                                                                                                                                      1993
                                                                                                                                                                                                                             1995
                                                                                                                                                                                                                                    1997
                                                                                                                                                                                                                                           1999
                                                                                                                                                                                                                                                  2001
                                                                                                                                                                                                                                                         2003
                                                                                                                                                                                                                                                                2005
                                                                                                                          Connecticut                                           Synthetic Control



                                                                        Fig. 1. Synthetic control analyses of Connecticut's PTP law, enacted October 1, 1995.



control 2006–2010 (Fig. 2(b)). Among persons age 20–29, Missouri's                                                                                   tests. The largest percentage reduction in ﬁrearm suicide rates based
ﬁrearm suicide rate is above its synthetic control for much of the initial                                                                           on the placebo tests occurred in Rhode Island; however, its prediction
pre-intervention period; however, the actual and predicted rates are                                                                                 error for the pre-law period revealed the worst model ﬁt among the
similar during the 8 years leading up to the law's repeal. During the                                                                                pool of control states. Connecticut's non-ﬁrearm suicide rates, however,
post-repeal period, Missouri's ﬁrearm suicide rate among individuals                                                                                 were 11.9% lower during the post-law period than predicted by the syn-
age 20–29 increases and stays above that of the control (Fig. 2(c)). A                                                                               thetic control. Six states had percentage reductions in non-ﬁrearm sui-
similar pattern is evident for non-ﬁrearm suicide rates for age 20–29 ex-                                                                            cide rates relative to their synthetic controls during 1996–2005 that
cept that the increase in Missouri relative to its control begins in 2005,                                                                           were larger than Connecticut's (Fig. 3(c)).
prior to the repeal of the state's PTP law (Fig. 2(d)).                                                                                                  The synthetic control model estimate for the effect of Missouri's re-
   Connecticut's ﬁrearm suicide rates were 15.4% lower than that of its                                                                              peal of its PTP law was 16.1% higher than the counterfactual during
synthetic control during the 10-year post-law period. Fig. 3(a) shows                                                                                the 5-year post-law period. The increase in ﬁrearm suicides in Missouri
that only 2 of the 39 control states experienced reductions in ﬁrearm                                                                                following the repeal of its PTP law was unusual among states that had a
suicides that were larger in percentage terms based on the placebo                                                                                   PTP handgun law in 2006 (Fig. 3(b)). Among the donor pool of 9 control


                          Synthetic Control Analyses of Missouri's 2007 PTP Law, Repealed August 28, 2007
                           Rate per 100,000 Persons




                                                                         (a) Firearm Suicide                                                                                          (b) Non-Firearm Suicide
                                                                                                                                                       3 4.5 6 7.5 9
                               3 4.5 6 7.5 9
                                                        1981
                                                        1983
                                                        1985
                                                        1987
                                                        1989
                                                        1991
                                                        1993
                                                        1995
                                                        1997
                                                        1999
                                                        2001
                                                        2003
                                                        2005
                                                        2007
                                                        2009
                                                        2011




                                                                                                                                                                        1981
                                                                                                                                                                        1983
                                                                                                                                                                        1985
                                                                                                                                                                        1987
                                                                                                                                                                        1989
                                                                                                                                                                        1991
                                                                                                                                                                        1993
                                                                                                                                                                        1995
                                                                                                                                                                        1997
                                                                                                                                                                        1999
                                                                                                                                                                        2001
                                                                                                                                                                        2003
                                                                                                                                                                        2005
                                                                                                                                                                        2007
                                                                                                                                                                        2009
                                                                                                                                                                        2011
                           Rate per 100,000 Persons




                                                        (c) Firearm Suicide, Ages 20-29                                                                   (d) Non-Firearm Suicide, Ages 20-29
                               3 6 9 12 15




                                                                                                                                                     9 12 15
                                                                                                                                                     6
                                                                                                                                                     3
                                                        1981
                                                        1983
                                                        1985
                                                        1987
                                                        1989
                                                        1991
                                                        1993
                                                        1995
                                                        1997
                                                        1999
                                                        2001
                                                        2003
                                                        2005
                                                        2007
                                                        2009
                                                        2011




                                                                                                                                                                       1981
                                                                                                                                                                       1983
                                                                                                                                                                       1985
                                                                                                                                                                       1987
                                                                                                                                                                       1989
                                                                                                                                                                       1991
                                                                                                                                                                       1993
                                                                                                                                                                       1995
                                                                                                                                                                       1997
                                                                                                                                                                       1999
                                                                                                                                                                       2001
                                                                                                                                                                       2003
                                                                                                                                                                       2005
                                                                                                                                                                       2007
                                                                                                                                                                       2009
                                                                                                                                                                       2011




                                                                                                                               Missouri                                       Synthetic Control



                                                                             Fig. 2. Synthetic control analyses of Missouri's PTP law, repealed August 28, 2007.




                                                            Downloaded from ClinicalKey.com at Anne Arundel Medical Center - JCon November 10, 2016.
                                                       For personal use only. No other uses without permission. Copyright ©2016. Elsevier Inc. All rights reserved.
             Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 129 of 161
                                                                               C.K. Crifasi et al. / Preventive Medicine 79 (2015) 43–49                                                              47

                   Percent Change in Estimated Cumulative Firearm and Non-firearm Suicides in Connecticut, Missouri, and Donor Pools
                                        (a) Firearm Suicide Connecticut and Donor Pool (1996 - 2005)                                      (b) Firearm Suicide Missouri and Donor Pool (2008 - 2012)
                                50                                                                                                  25

                                40                                                                                                  20
                                                                                                                                                                                              MO
                                30                                                                                                  15




                                                                                                                   Percent Change
               Percent Change



                                20                                                                                                  10

                                10                                                                                                   5

                                  0
                                        CT                                                                                           0

                                -10                                                                                                  -5

                                -20                                                                                                 -10

                                -30                                                                                                 -15



                                      (c) Non-firearm Suicide Connecticut and Donor Pool (1996 - 2005)                                    (d) Non-Firearm Suicide Missouri and Donor Pool (2008 -
                                40
                                                                                                                                                                   2012)
                                                                                                                                    60
                                30
                                                                                                                                    50

                                20                                                                                                  40
              Percent Change




                                                                                                                   Percent Change
                                                                                                                                    30
                                10
                                                                                                                                    20
                                 0             CT
                                                                                                                                    10                                                  MO
                                -10                                                                                                  0
                                                                                                                                    -10
                                -20
                                                                                                                                    -20
                                -30                                                                                                 -30


                                                  Fig. 3. Percent change in estimated ﬁrearm and non-ﬁrearm suicides in Connecticut, Missouri, and donor pools.



states for Missouri, only Hawaii's placebo test for policy effects at the                                     changes in suicide rates in ways consistent with the hypothesis that
same time as Missouri's law change produced a larger percentage in-                                           these laws reduce suicides by decreasing the availability of a highly le-
crease in ﬁrearm suicide rates. However, Hawaii's synthetic control                                           thal means of suicide.
model produced the worst pre-law-change model ﬁt among the pool                                                   We applied a relatively new approach that has been used to study
of donor states and its baseline rate of ﬁrearm suicide was less than a                                       the effects of state laws on public health outcomes that identiﬁes com-
third as high as that of Missouri's. In absolute terms, the increase in                                       parison states that, in combination, constitute so-called synthetic con-
Hawaii's annual ﬁrearm suicide rates (0.61) during 2008–2012 was                                              trols that best predict the outcome measures in the states where the
half that observed in Missouri (1.29). Missouri's non-ﬁrearm suicides                                         policies of interest are changing. Using this method, we ﬁnd some sup-
were 4.2% higher than the control during the period after the PTP law                                         port for this hypothesis that PTP laws reduce suicides. Connecticut ex-
repeal (Fig. 3(d)).                                                                                           perienced a drop in its ﬁrearm suicide rate coincident with the
    For the 20–29 year age group, Missouri's observed suicide rates after                                     adoption of a PTP handgun law that was greater than nearly all of the
the PTP law repeal were 14.5% higher than that of the synthetic control                                       39 other states that did not have such a law at that time and Missouri
for suicides committed with ﬁrearms and 15.0% higher for non-ﬁrearm                                           experienced an increase in its ﬁrearm suicide rate following the repeal
suicides.                                                                                                     of its PTP handgun law that was larger than all states that retained
                                                                                                              their PTP laws. The estimated effects of the PTP law on ﬁrearm suicide
Alternative regression model estimates                                                                        rates were more pronounced among individuals ages 20–29, the age
                                                                                                              at which young adult ﬁrst become legally eligible to purchase handguns.
    The alternative method of estimating policy effects — negative bino-                                      What one infers about the strong negative association between
mial regression models with panel data from 50 states — produced esti-                                        Connecticut's PTP law and ﬁrearm suicide rates, depends on how one
mates indicating that Connecticut's PTP law was associated with a 12%                                         interprets the data on the law's association with non-ﬁrearm suicides.
reduction in ﬁrearm suicide rates (p = 0.004), a 14% increase in rates                                        The synthetic control method indicated a reduction in non-ﬁrearm sui-
of non-ﬁrearm suicide (p = 0.002), and no association with overall sui-                                       cides associated with Connecticut's PTP law that was proportionately
cide rates. Among 20–29 year-olds, Connecticut's law was associated                                           similar to that derived for ﬁrearm suicides. However, the estimate for
with a 28% reduction in ﬁrearm suicide rates (p = 0.001) and a 16% in-                                        non-ﬁrearm suicides was based principally on increases that occurred
crease in non-ﬁrearm suicide rates (p = 0.046). The repeal of Missouri's                                      in the state's synthetic control during the post-law period when
PTP law was not associated with changes in any of the suicide measures                                        Connecticut's actual rate was stable. Further, the estimated effect was
(Appendix Table 2). Comparisons of the RMSPE for Connecticut and                                              not so unusual relative to the placebo tests in the 39 other states with-
Missouri generated from these regression analyses reveal poor model                                           out PTP laws in 1995. The regression analyses with 50 states' data esti-
ﬁt compared with the synthetic control models.                                                                mated a large and statistically signiﬁcant negative association between
                                                                                                              Connecticut's PTP law and ﬁrearm suicides rates, but a statistically sig-
Discussion                                                                                                    niﬁcant positive association between the law and non-ﬁrearm suicide
                                                                                                              rates. Thus, the evidence that Connecticut's PTP law was associated
    Prior research produced evidence suggesting that handgun purchas-                                         with any change in non-ﬁrearm suicides is unclear at best.
er licensing laws were associated with lower suicide rates, but focused                                           Missouri's ﬁrearm suicide rates rose 16% over and above the coun-
principally on cross-sectional associations (Andrés & Hempstead,                                              terfactual estimated by the synthetic control for the ﬁrst 5 full years
2011; Fleegler et al., 2013; Anestis et al., 2015). This study investigates                                   after the repeal of Missouri's PTP handgun law. The percentage increase
if recent changes in permit-to-purchase (PTP) handgun laws led to                                             was greater than 8 of the 9 other states that had a PTP law when




                                                       Downloaded from ClinicalKey.com at Anne Arundel Medical Center - JCon November 10, 2016.
                                                  For personal use only. No other uses without permission. Copyright ©2016. Elsevier Inc. All rights reserved.
               Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 130 of 161
48                                                        C.K. Crifasi et al. / Preventive Medicine 79 (2015) 43–49


Missouri's was repealed and four times that estimated for Missouri's                     study also highlights the value of a population based approach to suicide
non-ﬁrearm suicide rates. We would expect the effects of the repeal of                   prevention. Many who are at elevated risk for suicide do not seek care or
Missouri's PTP law would be more concentrated among those in their                       have limited access to care and those who are seen may not follow the
twenties; however, that was not evident.                                                 advice of physicians on matters related to ﬁrearms. A PTP law that
    Findings from the alternative method for estimating policy effects,                  would restrict access to handguns for individuals with a history of se-
negative binomial regressions using data from all 50 states, differ from                 vere mental illness, criminal behavior, domestic violence or substance
those generated by the synthetic control method with the exception of                    abuse, or by simply delaying access to a ﬁrearm during a time of crisis
also showing Connecticut's PTP law negatively associated with ﬁrearm                     through an application review period could prevent suicide.
suicide rates in the overall population and among the 20–29 age
group. Inferences about the association between PTP laws and suicides                    Financial disclosure
for the other outcomes, therefore, depends on which method of estimat-
ing the counterfactual for suicide trends in the two states that changed                      No ﬁnancial disclosures were reported by the authors of this paper.
their PTP laws is more accurate. The negative binomial models used
data from all 50 states to generate treatment effects averaged across                    Conﬂict of interest statement

50 states. We believe that the synthetic control approach is more defen-                 This study was funded by The Joyce Foundation. The funder had no role in the study de-
                                                                                         sign, collection, analysis, or interpretation of the data, writing of the report, or the decision
sible because it selects and weights comparison states based solely on                   to submit the report for publication.
how well the data from those states predict baseline suicide trends in
the states that changed their PTP laws. As is evident by the data in                     Acknowledgments
Table 2, using data for the entire pool of donor states for Connecticut
and Missouri regardless of how well those state's data predict suicide                      This study was funded by The Joyce Foundation (Impact of Permit-
rates in the states that changed their PTP law can provide for a poor                    to-Purchase Handgun Licensing Laws on Violent Crime, 12-34373).
counterfactual for states with the law changes in comparison to that                     Each author contributed substantially to the study design; collection,
of synthetic controls. Furthermore, prediction error for Connecticut                     analysis, and interpretation of data; and writing the report. No ﬁnancial
and Missouri's suicide rates from the negative binomial regression                       disclosures were reported by the authors of this paper.
models was much greater than was produced by the synthetic con-
trol models.                                                                             Appendix A
    There are several strengths to the study in addition to the use of syn-
thetic controls to estimate temporal relationships between PTP laws
and suicide rates. The analyses controlled for a number of state demo-                   Appendix Table 1
graphic characteristics that could be associated with the risk of suicide                States with non-zero weights for synthetic controls for Connecticut's and Missouri's ﬁre-
including the proportion of the state population who were military vet-                  arm and non-ﬁrearm suicide rates.

erans in any given year. Since veterans are at increased risk of suicide                                                    Firearm suicides                    Non-ﬁrearm suicides
compared to the general population, we controlled for this to ensure
                                                                                                                            Connecticut
our results were attributed to the policy change and not some unmea-                       Rhode Island                     0.791                               0.071
sured factor. Finally, we tested the speciﬁcity of our results by examin-                  North Dakota                     0.078                               –
ing the effects of the law changes on non-ﬁrearm suicides. Since                           South Dakota                                                         0.140
                                                                                           Pennsylvania                     –                                   0.210
means substitution is an important consideration when studying sui-
                                                                                           Utah                             –                                   0.332
cide, we were able to evaluate whether a substitution effect occurred                      Arkansas                         –                                   0.124
due to means restriction after the passage of Connecticut's PTP law.                       New Mexico                       –                                   0.117
    As with most evaluations of public policy, we cannot rule out the                      Mississippi                                                          0.033
possibility that our estimates of the associations between PTP laws                                                         Missouri
and suicide rates are confounded by unmeasured determinants of sui-
                                                                                           Nebraska                         0.210                               –
cide correlated with changes in the laws. Furthermore, data are not                        North Carolina                   0.790                               0.145
available to ascertain whether the reductions in ﬁrearm suicides were                      Iowa                                                                 0.447
experienced by groups legally prohibited from purchasing handguns                          Massachusetts                                                        0.002
or who might otherwise be deterred from purchasing handguns as a re-                       Michigan                                                             0.121
                                                                                           New Jersey                                                           0.285
sult of a law requiring handgun purchaser permits contingent upon ap-
plicants passing background checks and safety training requirements.
    The use of synthetic control methods provides the best available es-
                                                                                         Appendix Table 2
timates and suggests that the presence of a PTP law could prevent a sig-                 Estimates of the association between permit-to-purchase handgun laws changes in
niﬁcant number of suicides. Based on the nature of the synthetic control,                Connecticut and Missouri from negative binomial regression analyses* with data from
however, these results do not provide a conﬁdence interval leading to                    50 states for the years 1981–2012.
uncertainty around the point estimate. These laws appear to be protec-
                                                                                           State             Total population                        Age 20–29 years
tive in ways that you might hypothesize based on what is known about
                                                                                           All methods suicides IRR (95% CI, p-value)
the role of ﬁrearms and risk of suicide, but it is unclear exactly what
                                                                                           Connecticut      1.01 (0.95 to 1.08, p = 0.765)           0.92 (0.81 to 1.04, p = 0.175)
magnitude effect on lives saved these laws have. Despite these limita-                     Missouri         1.03 (0.97 to 1.08, p = 0.326)           0.96 (0.86 to 1.07, p = 0.430)
tions, the current study ﬁnds evidence to suggest that PTP laws for
                                                                                           Firearm suicides IRR (95% CI, p-value)
handguns reduce suicide rates. Future research should explore other
                                                                                           Connecticut      0.88 (0.81 to 0.96, p = 0.004)⁎⁎         0.70 (0.57 to 0.84, p b 0.001)⁎⁎
factors that may predict state-level suicide rates so that models to test                  Missouri         1.02 (0.96 to 1.09, p = 0.450)           0.97 (0.84 to 1.11, p = 0.619)
the effects of policies that could serve as a form of means restriction pro-
                                                                                           Non-ﬁrearm suicides IRR (95% CI, p-value)
duce more precise estimates of policy effects.
                                                                                           Connecticut    1.14 (1.05 to 1.24, p = 0.002)⁎⁎           1.12 (0.96 to 1.31, p = 0.140)
    The ﬁndings of the study are relevant to physicians as it provides fur-                Missouri       1.03 (0.95 to 1.11, p = 0.456)             0.93 (0.81 to 1.07, p = 0.317)
ther evidence that reducing access to a ﬁrearm can prevent suicide. Phy-                 ⁎⁎Indicates p b 0.05.
sicians who treat patients at elevated risk for suicide can counsel                      ⁎These analyses controlled for the presence of a strong parity law; percent MSA; per capita
patients and family members about the link between access to a ﬁrearm                    consumption of ethanol; percent poverty; unemployment; marital status, percent com-
and suicide risk and the potential beneﬁt of reducing ﬁrearm access. The                 pleted high school; percent male; percent veteran; and rate of religious adherence.




                                      Downloaded from ClinicalKey.com at Anne Arundel Medical Center - JCon November 10, 2016.
                                 For personal use only. No other uses without permission. Copyright ©2016. Elsevier Inc. All rights reserved.
               Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 131 of 161
                                                                   C.K. Crifasi et al. / Preventive Medicine 79 (2015) 43–49                                                                  49


References                                                                                        Deisenhammer, E.A., Strauss, R., Kemmler, G., Hinterhuber, H., Weiss, E.M., 2009. The du-
                                                                                                       ration of the suicidal process: how much time is left for intervention between consid-
Abadie, A., Gardeazabal, J., 2003. The economic costs of conﬂict: a case study of the Basque           eration and accomplishment of a suicide attempt? J. Clin. Psychiatry 70 (1), 19–24.
    Country. Am. Econ. Rev. 113–132.                                                              FBI, 2012. Uniform crime reports. http://www.fbi.gov/about-us/cjis/ucr/leoka.
Abadie, A., Diamond, A., Hainmueller, J., 2010. Synthetic control methods for comparative         Fleegler, E.W., Lee, L.K., Monuteaux, M.C., Hemenway, D., Mannix, R., 2013. Firearm legis-
    case studies: estimating the effect of California's tobacco control program. J. Am. Stat.          lation and ﬁrearm-related fatalities in the United States. JAMA intern. med. 173 (9),
    Assoc. 105 (490).                                                                                  732–740.
Abadie, A., Diamond, A., Hainmueller, J., 2015. Comparative politics and the synthetic con-       Hawton, K., 2007. Restricting access to methods of suicide: rationale and evaluation of
    trol method. Am. J. Polit. Sci. 59 (2), 495–510.                                                   this approach to suicide prevention. Crisis: J. Crisis Intervention Suicide Prev. 28
Andrés, A.R., Hempstead, K., 2011. Gun control and suicide: the impact of state ﬁrearm                 (S1), 4.
    regulations in the United States, 1995–2004. Health Policy 101 (1), 95–103.                   Miller, M., Azrael, D., Hemenway, D., 2004. The epidemiology of case fatality rates for sui-
Anestis, M.D., Khazem, L.R., Law, K.C., et al., 2015. The association between state laws reg-          cide in the northeast. Ann. Emerg. Med. 43 (6), 723–730.
    ulating handgun ownership and statewide suicide rates. Am. J. Public Health e1–e9.            Miller, M., Azrael, D., Hemenway, D., 2006. Belief in the inevitability of suicide: results
Anglemyer, A., Horvath, T., Rutherford, G., 2014. The accessibility of ﬁrearms and risk for            from a national survey. Suicide Life Threat. Behav. 36 (1), 1–11.
    suicide and homicide victimization among household members: a systematic review               NAPHSIS. National Association for Public Health Statistics and Information Systems, 2014.
    and meta-analysis. Ann. Intern. Med. 160 (2), 101–110.                                             http://www.naphsis.org/.
ARDA, 2014. U.S. Church Membership Data. Churches and Church Membership in the                    NIAAA, 2014. Surveillance report #98: apparent per capita alcohol consumption —
    United States (http://www.thearda.com/Archive/ChState.asp. Accessed October 5).                    national, state, and regional trends, 1977–2012. National Institute on Alcohol
Barber, C.W., Miller, M.J., 2014. Reducing a suicidal person's access to lethal means of               Abuse and Alcoholism (http://pubs.niaaa.nih.gov/publications/surveillance98/
    suicide: a research agenda. Am. J. Prev. Med. 47 (3), S264–S272.                                   pcyr19702012.txt. Accessed October 2, 2014).
BLS, 2012. Local Area Unemployment Statistics. http://www.bls.gov/lau/ (Accessed                  Rudolph, K.E., Stuart, E.A., Vernick, J.S., Webster, D.W., 2015. Association between
    November 7, 2012).                                                                                 connecticut’s permit-to-purchase handgun law and homicides. Am. J. Public Health
CDC, 2015a. WISQARS — leadings causes of death, 2013. http://www.cdc.gov/injury/                       105 (8), e49–e54.
    wisqars/leading_causes_death.html (Accessed March 20, 2015).                                  StataCorp., 2013. Stata Statistical Software: Release 13. StataCorp LP, College Station, TX.
CDC, 2015b. WISQARS — fatal injury reports, 2013. http://www.cdc.gov/injury/wisqars/              Webster, D., Vernick, J., McGinty, E., Vittes, K., Alcom, T., 2013. Preventing the diversion of
    fatal_injury_reports.html (Accessed March 20, 2015).                                               guns to criminals through effective ﬁrearm sales laws. In: Webster, D., Vernick, J.
CDC, c. Web-based Injury Statistics Query and Reporting System (WISQARS). http://                      (Eds.), Reducing Gun Violence in America: Informing Policy with Evidence and Anal-
    www.cdc.gov/injury/wisqars/ (Accessed March 20, 2015).                                             ysis. The Johns Hopkins University Press, Baltimore.
Census, a. Historical poverty tables — people. http://www.census.gov/hhes/www/                    Webster, D., Crifasi, C., Vernick, J., 2014. Effects of the repeal of Missouri's handgun pur-
    poverty/data/historical/people.html (Accessed November 10, 2012).                                  chaser licensing law on homicides. J Urban Health. 1–10.
Census, 2012b. United States Census Bureau. https://www.census.gov/# (Accessed
    November 10, 2013).
Census, American Community Survey. http://www.census.gov/acs/www/data_
    documentation/data_main/ (Accessed Jan 10, 2015).




                                          Downloaded from ClinicalKey.com at Anne Arundel Medical Center - JCon November 10, 2016.
                                     For personal use only. No other uses without permission. Copyright ©2016. Elsevier Inc. All rights reserved.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 132 of 161




                 Declaration Exhibit 77
    Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 133 of 161
J Urban Health
https://doi.org/10.1007/s11524-018-0273-3




Association between Firearm Laws and Homicide in Urban
Counties
Cassandra K. Crifasi & Molly Merrill-Francis &
Alex McCourt & Jon S. Vernick & Garen J. Wintemute &
Daniel W. Webster




# The New York Academy of Medicine 2018


Abstract Laws related to the sale, use, and carrying of        (IRR = 0.86, 95% CI 0.82–0.90). CBC-only, SYG, RTC,
firearms have been associated with differences in firearm      and VM laws were all associated with increases in fire-
homicide rates at the state level. Right-to-carry (RTC) and    arm homicide. None of the laws were associated with
stand your ground (SYG) laws are associated with in-           differences in non-firearm homicide rates. These findings
creases in firearm homicide; permit-to-purchase (PTP)          are consistent with prior research at the state level show-
laws and those prohibiting individuals convicted of vio-       ing PTP laws are associated with decreased firearm ho-
lent misdemeanors (VM) have been associated with de-           micide. Testing the effects of PTP laws specifically in
creases in firearm homicide. Evidence for the effect of        large, urban counties strengthens available evidence by
comprehensive background checks (CBC) not tied to              isolating the effects in the geographic locations in which
PTP is inconclusive. Because firearm homicide tends to         firearm homicides concentrate.
concentrate in urban areas, this study was designed to test
the effects of firearm laws on homicide in large, urban        Keywords Gun policy . Firearm . Homicide
U.S. counties. We conducted a longitudinal study using
an interrupted time series design to evaluate the effect of
firearm laws on homicide in large, urban U.S. counties
                                                               Introduction
from 1984 to 2015 (N = 136). We used mixed effects
Poisson regression models with random intercepts for
                                                               In 2016, there were 14,415 firearm homicides in the
counties and year fixed effects to account for national
                                                               United States (U.S.), which accounted for nearly 75%
trends. Models also included county and state character-
                                                               of all homicides [1]. Firearm homicides are not distribut-
istics associated with violence. Homicide was stratified
                                                               ed equally across the U.S.; 63% occurred in large, urban
by firearm versus all other methods to test for specificity
                                                               counties (classified as Large Central Metro and Large
of the laws’ effects. PTP laws were associated with a 14%
                                                               Fringe Metro by the U.S. Census Bureau) which contain
reduction in firearm homicide in large, urban counties
                                                               56% of the U.S. population [2]. States have enacted
                                                               policies in response to firearm homicide, but the effect
C. K. Crifasi (*) : M. Merrill-Francis : A. McCourt :          of these policies specifically in urban areas is unknown.
J. S. Vernick : G. J. Wintemute : D. W. Webster
                                                               In this study, we aim to evaluate the effect of five firearm-
Center for Gun Policy and Research, Johns Hopkins University
Bloomberg School of Public Health, Baltimore, MD, USA          related policies on homicide in large, urban counties:
e-mail: crifasi@jhu.edu                                        comprehensive background checks, permit-to-purchase,
                                                               right-to-carry, stand your ground, and violent misde-
G. J. Wintemute
                                                               meanor prohibitions.
Violence Prevention Research Program, Department of
Emergency Medicine, University of California Davis,                Weaknesses in federal law allow prohibited individ-
Sacramento, CA, USA                                            uals to obtain firearms through unregulated private
    Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 134 of 161
                                                                                                                    J Urban Health

sales. Currently, only nineteen1 states and the District of           Criminal Background Check System (NICS) that is also
Columbia have laws requiring point of sale background                 used by licensed dealers; however, issues with the NICS
checks be conducted when the seller is a private party.               have been identified related to the which records are
These laws are often referred to as comprehensive back-               reported to the system and the quality and timeliness of
ground check (CBC) laws. CBC laws require all sellers,                records that are reported [9]. PTP laws provide a longer
both licensed retailers and private parties, to make fire-            period for law enforcement to conduct its background
arm transfers contingent on the purchaser passing a                   check at the local level, and these checks may have
background check. Private sales include those made at                 access to more records increasing the likelihood that
gun shows, sales arranged between strangers online, and               law enforcement can identify and screen out those with
transfers between friends and acquaintances. The most                 a prohibiting condition.
recent estimate by Miller and colleagues suggests that                   Right-to-carry (RTC) laws require law enforcement
approximately 20% of guns are obtained without a                      to issue concealed carry permits to any individual that
background check [3]. In the 13 states with the least                 meets objective criteria or allow for permitless carry
restrictive firearm laws, state prison inmates who were               (permitless carry allows for individuals who are not
incarcerated for a gun crime were more likely to report               otherwise prohibited from gun ownership to carry with-
obtaining that gun through an unregulated private sale                out obtaining a permit). RTC laws make it easier for
than from a licensed dealer [4]. Data on recovered crime              individuals to carry loaded, concealed firearms in public
guns suggest more than 80% of criminals using firearms                spaces, and may require little or no safety training or
to commit crime were not the purchaser of record [5].                 demonstrations of competence and proficiency. Previ-
There is inconclusive evidence on the effect of back-                 ous research suggests that RTC laws are associated with
ground checks for private sales on firearm homicide at                increased rates of violence at the state level [10, 11].
the state level.                                                         Stand your ground (SYG) laws are those that give
   Realizing that requiring background checks for pri-                individuals expanded protections for use of deadly force
vate sales may, by itself, not be sufficient, ten states and          in a response to a perceived threat with no duty to
the District of Columbia have an additional handgun                   retreat. These laws may make otherwise non-lethal en-
purchaser licensing requirement; often referred to as                 counters deadly if individuals are carrying loaded,
permit-to-purchase (PTP) laws. PTP laws typically re-                 concealed firearms, and feel emboldened to use their
quire that prospective handgun purchasers apply directly              firearms in self-defense rather than leaving or de-
to a state or local law enforcement agency, many require              escalating a volatile situation. Research on SYG laws
applicants to submit fingerprints, for a purchase permit              shows they are associated with increases in rates of
prior to approaching a seller. PTP laws may include a                 state-level firearm homicide [12, 13].
more thorough background check which law enforce-                        Violent misdemeanor (VM) prohibitions extend crim-
ment can take 30 days or more to complete. Sellers, both              inal prohibiting conditions for the purchase of a firearm to
licensed and private, can only sell to someone with a                 those who have been convicted of a misdemeanor crime
valid purchase permit which is valid for varying lengths.             of violence. States with these laws recognize that
States with longer duration permits may also require a                prohibiting a broader pool of potentially risky firearm
point of sale background check to ensure that the pur-                owners may screen out individuals at risk of committing
chaser has not become prohibited since the issuance of                violence but who have not yet been convicted of a felony
the permit. Prior research has found that PTP laws are                or domestic violence misdemeanor. Previous research
associated with reductions in the diversion of guns to                showed decreased risk of future gun crime among those
criminals [6] and gun homicide [7, 8].                                prohibited for a VM crime [14]. A recent study by Zeoli
   It is important to note the differences between CBC                et al. found lower rates of intimate partner homicide in
and PTP laws because they are often conflated in re-                  states with VM prohibitions [15].
search when in fact they are implemented differently, in                 Studies evaluating the effect of CBC, PTP, RTC,
ways that may influence their effectiveness. CBC laws                 SYG, and VM laws on firearm homicide have been
generally depend upon the use of the National Instant                 conducted at the state level. However, firearm homicide
                                                                      occurs more frequently in urban areas, so evaluations at
1
  While Nevada passed a CBC law, there are implementation issues      the state level may underestimate the effectiveness of
related to how the law was written and whether it will be enforced.   these laws in the places where homicides predominate.
    Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 135 of 161
Association between Firearm Laws and Homicide in Urban Counties

This study sought to explore the effects of these firearm                between census years [17]. Average annual measures
laws on homicide in large, urban counties where firearm                  of county-level unemployment were obtained from
homicide is more likely to occur. We also sought to                      the Bureau of Labor Statistics Local Area Unemploy-
separate out the effects of states with CBC-only laws                    ment Statistics [18]. State-level variables were used
and those with PTP. Based on prior research, we hy-                      for two covariates that were not readily available at
pothesized that PTP and VM laws would be associated                      the county level: incarceration rates [19] and state law
with protective effects on homicide rates, CBC-only                      enforcement expenditures [20].
laws would have no effect, and RTC and SYG would                             We conducted legal research to identify the effective
be associated with harmful effects.                                      dates for each state’s policies including month, day, and
                                                                         year. Indicators for policy variables were generated
                                                                         based on these effective dates. Policy indicators were
                                                                         coded as 1 when a law was in effect and 0 otherwise. To
Methods
                                                                         reduce measurement error, the policy indicators were
                                                                         coded as a proportion for the number of days the policy
Design
                                                                         was in effect in the year in which a policy was first
                                                                         implemented (see Table 1).
We conducted a quasi-experimental longitudinal study
                                                                             Exploratory data analysis revealed outliers for non-
using an interrupted time series to evaluate the effect of
                                                                         firearm homicide counts for counties near New York
firearm laws on homicide in large, urban U.S. counties
                                                                         City in 2001 due to the attack at the World Trade Center;
from 1984 to 2015. Because these laws are related to
                                                                         nearly 3000 additional lives were lost due to non-
firearms, county-year counts of homicide were stratified
                                                                         firearm homicide. For counties within approximately
by firearm versus all other methods to test for specificity
                                                                         50 miles of New York City, we excluded the counts of
of the laws’ effects.
                                                                         non-firearm homicide for 2001 only.

Data and Measures
                                                                         Analytic Methods
Based on previous research, we hypothesized that, due
to the specificity of the laws regarding firearms, changes               We conducted an interrupted time series analysis to
to these laws would affect only firearm homicides. The                   estimate the effects of firearm laws on county-level
primary outcome for the study was annual, county-level                   firearm homicide. We used non-firearm homicide as a
counts of firearm homicide obtained from the Centers                     negative control to test for the specificity of the laws’
for Disease Control and Prevention’s Wide-ranging ON-                    effects. We used mixed effects Poisson regression
line Data for Epidemiologic Research (WONDER) sys-                       models to account for repeated measures by county
tem [16]. Because firearm homicide tends to concentrate                  and allow counties to have unique intercepts; the likeli-
in urban areas, we restricted our analysis to counties                   hood ratio test for mixed effects versus a Poisson model
with U.S. Census urbanization codes of BLarge Central                    indicated the need for random intercepts (p < 0.001).
Metro^ and BLarge Fringe Metro^ and populations                              County-level percent poverty, unemployment, and
greater than 200,000 across the study period resulting                   African American males age 15–24, state-level incar-
in a sample that contained 136 counties over 32 years for                ceration rates, and law enforcement expenditures were
a total of 4352 county-year observations.2                               included in the final model. Year fixed effects were used
    We accessed additional county-level variables                        to account for national trends in homicide and county-
from WONDER including the percent of the popula-                         level population was included as an offset to generate
tion who were African American males age 15–24                           incident rate ratios (IRRs). Additionally, models were
and county population. County-level percent poverty                      run with and without a county-level proxy for firearm
was obtained from the U.S. Census and interpolated                       ownership (the ratio of firearm suicide to all suicide).
                                                                         Analyses were conducted using Stata IC v 14.2 [21].
2
  States with no counties that met the inclusion criteria: Alaska, Ar-   This study was deemed to be Bnot human subjects
kansas, Hawaii, Idaho, Iowa, Maine, Mississippi, Montana, Nebraska,
New Mexico, North Dakota, South Carolina, South Dakota, Vermont,         research^ by the Johns Hopkins Bloomberg School of
West Virginia, and Wyoming                                               Public Health Institutional Review Board.
     Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 136 of 161
                                                                                                                          J Urban Health

Table 1 Firearm laws and effective dates by state

State (# of counties)                       Permit to          Comprehensive              Right to   Stand your   Violent
                                            purchase           background check only      carry      ground       misdemeanor
                                                                                                                  restriction

Alabama (1)                                                                               Pre-1984 6/1/06
Arizona (1)                                                                               4/13/94    4/24/06
California (12)                                                1/1/91                                             1/1/91
Colorado (4)                                                   7/1/13                     5/17/03
Connecticut (1)                             10/1/95
Delaware (1)                                                   7/1/13
Florida (9)                                                                               10/1/87    10/1/05
Georgia (4)                                                                               8/25/89    7/1/06
Illinois (7)                                Pre-1984                                      1/5/14                  1/1/95
Indiana (2)                                                    Pre-1984–11/30/98          Pre-1984 7/1/06
Kansas (1)                                                                                1/1/07     5/26/06
Kentucky (1)                                                                              10/1/96    7/12/06
Louisiana (2)                                                                             4/19/96    8/1/06
Maryland (5)                                10/1/13            10/1/96–10/1/13                                    10/1/03
Massachusetts (6)                           Pre-1984
Michigan (4)                                Pre-1984                                      7/1/01     10/1/06
Minnesota (4)                                                                             5/28/03                 10/1/03
Missouri (3)                                Pre-1984–8/28/07                              2/26/04    8/28/07
Nevada (1)                                                                                10/1/95    10/1/11
New Hampshire (1)                                                                         Pre-1984 11/13/11
New Jersey (13)                             Pre-1984
New York (14)                               Pre-1984                                                              Pre-1984
North Carolina (2)                          Pre-1984                                      12/1/95    12/1/11
Ohio (6)                                                                                  4/8/04
Oklahoma (1)                                                                              1/1/96     11/1/06
Oregon (3)                                                     8/9/2015                   1/1/90
Pennsylvania (8)                                               10/11/95                   6/17/89    8/29/11
Rhode Island (1)                                               Pre-1984                   Pre-1984
Tennessee (2)                                                  5/10/94–11/1/98            10/1/96    5/22/07
Texas (6)                                                                                 1/1/96     9/1/07
Utah (1)                                                                                  5/1/95     3/1/94
Virginia (3)                                                                              5/5/95
Washington (4)                                                 12/4/14                    Pre-1984
Wisconsin (2)                                                                             11/1/11
Total states with law during study period   9 (3)              10 (9)                     27 (22)    18 (18)      5 (4)
  (total # of changes)




Results                                                                     Table 2 presents the effects of the firearm policies we
                                                                         examined on firearm homicide in large, urban counties
Table 1 presents the laws included in the study and the                  after controlling for identified covariates. PTP laws were
associated effective dates by state for those states with                associated with a 14% reduction in firearm homicide
counties that met our inclusion criteria.                                (IRR = 0.86, 95% CI 0.82–0.90). CBC-only laws were
       Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 137 of 161
Association between Firearm Laws and Homicide in Urban Counties

Table 2 Effects of firearm laws on firearm homicide in large,     negligible differences in the point estimates; however,
urban U.S. counties, 1984–2015
                                                                  the firearm ownership proxy itself was associated with
                                             IRRa 95% CIb         an 18% reduction in non-firearm homicide (IRR = 0.82,
                                                                  95% CI 0.73–0.92).
Permit to purchase                           0.86 0.82–0.90
Comprehensive background check only          1.16 1.13–1.18
Right to carry                               1.04 1.02–1.06       Discussion
Stand your ground                            1.07 1.05–1.10
Violent misdemeanor prohibitions             1.14 1.12–1.17       This study is the first study to our knowledge that
County-level % population African American   1.53 1.49–1.57       examines the impact of PTP laws in large, urban
  male youth                                                      counties where firearm homicide is more likely to occur.
County-level poverty rate                    1.00 1.00–1.00
                                                                  Our study also is the first to separate the impacts of CBC
County-level unemployment rate               1.00 1.00–1.01
                                                                  laws from PTP to understand how CBC laws affect
State-level incarceration rate               1.00 1.00–1.00
                                                                  firearm homicide independent from a permitting mech-
State-level law enforcement expenditures     0.99 0.99–0.99
                                                                  anism. Our study also examined the effects of other
The model also included year fixed effects                        firearm-related policies on firearm homicide.
a
    Incidence rate ratio                                              Our results are consistent with previous research find-
b
    95% confidence interval                                       ing that PTP reduces firearm homicides without increas-
                                                                  ing homicides by other means. However, we saw no
                                                                  benefit of a CBC system without a PTP law. It is possible
associated with a 16% increase in firearm homicide                that the application process required to obtain a permit,
(IRR = 1.16, 95% CI 1.13–1.18). RTC laws were asso-               which puts the purchaser directly in contact with law
ciated with a 4% increase in firearm homicide (IRR =              enforcement, acts to hold potential purchasers more ac-
1.04, 95% CI 1.02–1.06). SYG laws were associated                 countable and reduces the likelihood of straw purchases
with a 7% increase in firearm homicide (IRR = 1.07,               made on behalf of prohibited persons. The added time to
95% CI 1.05–1.10). VM laws were associated with a                 conduct the background check at the local level may also
14% increase in firearm homicide (IRR = 1.16, 95% CI              make it easier to identify and screen out prohibited indi-
1.12–1.17). When we included the proxy for county-                viduals who may be at increased risk of using that firearm
level firearm ownership, there were negligible differ-            to commit a homicide. Additionally, the built-in waiting
ences in the point estimates; however, the firearm own-           period as part of the permitting process may prevent
ership proxy itself was associated with a 37% increase in         impulsive firearms purchases.
firearm homicide (IRR = 1.37, 95% CI 1.26–1.49).                      Our study suggests an increased risk of firearm homi-
    Because of the IRR estimates for CBC-only and VM              cide in large, urban counties associated with enactment of
laws were in the direction opposite to our hypotheses, we         RTC laws which is consistent with previous research
also tested the effects of 1-, 2-, and 3-year leads and lags      conducted at the state level. Counties in states with RTC
of the laws. These estimates reveal firearm homicide rates        laws experienced a 4% increase in firearm homicide rela-
trending upward in the years immediately prior to CBC-            tive to counties in states with more restrictions on the
only (Fig. 1) and VM laws (Fig. 2) going into effect with         issuance of concealed carry weapons permits. Future re-
statistically significant increased firearm homicide rates        search should explore whether specific elements of RTC
1 year prior to the laws’ introduction. The IRRs were             laws, or lack thereof, have differential impacts on firearm
above 1.0 each year following the introduction of CBC-            homicide. For example, some RTC states allow law en-
only and VM laws, but leveled off for CBC-only and                forcement to deny issuing a concealed carry permit based
were essentially the same as the 1-year lead for VM laws.         on Bdangerousness,^ or require a demonstration of profi-
    Table 3 presents the effects of the same set of firearm       ciency. These differences can inform policy discussions
policies on non-firearm homicide rates. None of the               around which elements, if any, may mitigate the harmful
firearm policy variables of interest were associated with         effects of expanded carrying of loaded, concealed firearms
changes in non-firearm homicide, supporting the speci-            by civilians.
ficity of the laws’ effects. When we included the proxy               Our findings related to the effects of SYG laws are
for county-level firearm ownership, there were                    also consistent with previous research on the effects of
    Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 138 of 161
                                                                                                                                                         J Urban Health

Fig. 1 Effects of CBC-only laws                                        1.2
on firearm homicide 1-, 2-, and 3-
year pre- and post-enactment                                          1.15

                                                                       1.1




                                                Incident Rate Ratio
                                                                      1.05

                                                                        1

                                                                      0.95

                                                                       0.9

                                                                      0.85

                                                                       0.8
                                                                             3 years prior   2 years prior   1 year prior   1 year post   2 years post     3 years post



these laws on state-level firearm homicide [12, 13].                                    that CBC-only laws are harmful; however, we have not
Counties in states with SYG laws experienced a 7%                                       identified a plausible theory to explain how requiring a
increase in firearm homicide. SYG laws are common                                       prospective firearm purchaser to undergo a background
in states with RTC laws and a high prevalence of gun                                    check would result in increased homicide rates. It is
ownership. Removing a duty to retreat in the context of                                 possible that states experiencing historically high rates
populations with many armed individuals appears to                                      of firearm homicide during the late 1980s and early
increase firearm homicide.                                                              1990s were more likely to implement CBC-only laws
   In contrast to recent research finding protective ef-                                to reduce violence. If these states then experienced
fects of prohibitions for violent misdemeanants on inti-                                slower declines in firearm homicide compared to states
mate partner homicide [15], our study found increased                                   that did not pass these laws, the CBC-only laws would
risk of firearm homicide in counties of states with VM                                  appear harmful in our analysis. The upward trend in the
laws. However, the increased IRR for firearm homicide                                   IRRs for CBC-only laws in the 3 years prior to imple-
associated with VM laws in the year prior to the effec-                                 mentation, and the statistically significant increased rate
tive date suggests that the conditions influencing the                                  for CBC-only laws in the year prior, suggests there may
passage of VM laws may increase firearm homicides.                                      be an endogenous relationship between CBC-only laws
Identifying and controlling for such factors is necessary                               and firearm homicide such that states may have passed
to generate unbiased estimates of the VM law effects.                                   these laws in response to increasing rates of firearm
Future research should explore the effects of VM laws                                   homicide. The lack of any beneficial effect of CBC-
on firearm homicide in suburban and rural counties.                                     only laws could also reflect issues related to enforce-
   The increase in firearm homicide associated with                                     ment of CBC-only laws. The enforceability challenges
CBC-only laws should be explored further. It is possible                                associated with CBC-only laws are beginning to be

Fig. 2 Effects of VM laws on                                           1.2
firearm homicide 1-, 2-, and 3-
year pre- and post-enactment                                          1.15

                                                                       1.1
                                                Incident Rate Ratio




                                                                      1.05

                                                                        1

                                                                      0.95

                                                                       0.9

                                                                      0.85

                                                                       0.8
                                                                             3 years prior   2 years prior   1 year prior   1 year post   2 years post     3 years post
       Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 139 of 161
Association between Firearm Laws and Homicide in Urban Counties

Table 3 Effects of firearm laws on non-firearm homicide in large,   during the study period but did not maintain that popu-
urban U.S. counties, 1984–2015
                                                                    lation level across the entire study period. However,
                                                IRRa 95% CIb        limiting our sample to large, urban counties where fire-
                                                                    arm homicide is more likely to occur would give us
Permit to purchase                              1.04 0.97–1.13      more reliable estimates of policy effects. Our study
Comprehensive background check only             0.97 0.94–1.01      relied on two covariates that were not readily available
Right to carry law                              1.03 1.00–1.06      at the county level. For example, law enforcement ex-
Stand your ground                               1.01 0.97–1.04      penditures were only available at the state level.
Violent misdemeanor prohibitions                0.99 0.96–1.02          This study adds to the growing body of evidence that
County-level % population African American      1.52 1.47–1.58      PTP laws are associated with reductions in firearm
  male youth                                                        homicide. States that are considering a range of policies
County-level poverty rate                       1.01 1.00–1.02
                                                                    related to the transfer of firearms should consider a
County-level unemployment rate                  0.99 0.99–1.00
                                                                    handgun purchaser licensing system through a PTP
State-level incarceration rate                  1.00 1.00–1.00
                                                                    law as a mechanism to reduce firearm homicide.
State-level law enforcement expenditures        1.00 1.00–1.00

The model also included year fixed effects                          Acknowledgements This research was supported by a grant
a                                                                   from The Joyce Foundation to the Johns Hopkins Center for
    Incidence rate ratio
                                                                    Gun Policy and Research http://www.joycefdn.org/grants).
b
    95% confidence interval



documented.[22, 23] PTP laws may be easier to comply                References
with and enforce than CBC-only laws since sellers can
only transfer a firearm to someone who has a valid                   1. CDC WISQARS - Fatal Injury Reports, National and
permit. Future research should expand the inclusion                     Regional, 2016: National Center for Injury Prevention and
criteria for county population size and/or urbanization.                Control, Centers for Disease Control and Prevention; 2017
This may also allow for more states to be represented in                [ Av a i l a b l e f r o m : h t t p s : / / w e b a p p a . c d c .
                                                                        gov/sasweb/ncipc/mortrate.html.
the data and produce more robust results. Within PTP                 2. CDC WONDER: Compressed Mortality, 2016 [Available
and CBC-only laws, there remain differences among                       from: https://wonder.cdc.gov/mortSQL.html2018.
states, including standards for obtaining the permit,                3. Miller M, Hepburn L, Azrael D. Firearm acquisition without
duration of the permit, and whether a point-of-sale                     background checks: results of a national survey firearm
                                                                        acquisition without background checks. Ann Intern Med.
background check is also required in PTP states. These                  2017;166(4):233–9.
issues warrant additional research. Additionally, future             4. Vittes KA, Vernick JS, Webster DW. Legal status and source
research should explore the effects of these laws on                    of offenders’ firearms in states with the least stringent criteria
firearm suicide at the county level.                                    for gun ownership. Injury Prevention 2012;epub doi:
                                                                        https://doi.org/10.1136/injuryprev-2011-040290
    There are some limitations to our study. As with all
                                                                     5. ATF Crime Gun Trace Reports: The youth crime gun inter-
observational studies, there is a risk of selection bias as             diction initiative. In: Firearms BoAT, ed. Washington, DC:
states choose whether to pass a policy or not. However,                 U.S. Department of Treasury, 2002.
we attempted to minimize this bias by including county-              6. Webster D, Vernick J, McGinty E, et al. Preventing the
                                                                        diversion of guns to criminals through effective firearm sales
level demographics and pre-law enactment data to esti-
                                                                        laws. In: Webster D, Vernick J, editors. Reducing gun vio-
mate baseline trends. Importantly, our assessment of the                lence in America: informing policy with evidence and anal-
effects of CBC-only and VM laws in the years prior to                   ysis. Baltimore, MD: The Johns Hopkins University Press;
the laws going into effect underscores the challenges of                2013.
studies of this type where omitted variables may bias                7. Webster D, Crifasi CK, Vernick J. Effects of the repeal of
                                                                        Missouri’s handgun purchaser licensing law on homicides. J
estimates of the laws’ impacts. This study only includes                Urban Health. 2014;91:1–10. https://doi.org/10.1007
counties classified as the most urban with populations of               /s11524-014-9865-8.
200,000 or greater across the entire study period. These             8. Rudolph KE, Stuart EA, Vernick JS, et al. Association
counties may be different from those not included. Our                  between Connecticut’s permit-to-purchase handgun law
                                                                        and homicides. Am J Public Health. 2015;105(8):e49–54.
inclusion criteria also excluded counties that may have              9. SEARCH. Improving the National Instant Background
had a population of 200,000 or more at some point                       Screening System for firearms purchases: recommendations
      Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 140 of 161
                                                                                                                                       J Urban Health

      by SEARCH. Version 2 ed: The National Consortium for                16. CDC. Wide-ranging ONline Data for Epidemiologic
      Justice Information and Statistics, 2013.                               Research (WONDER) [Available from: https://wonder.cdc.
10.   Andrés AR, Hempstead K. Gun control and suicide: the                    gov/2018.
      impact of state firearm regulations in the United States,           17. Census United States Census Bureau Washington, D.C.:
      1995–2004. Health Policy. 2011;101(1):95–103.                           United States Department of Commerce; [Available from:
11.   Donohue JJ, Aneja A, Weber KD. Right-to-carry laws and                  https://www.census.gov/# accessed November 10 2013.
      violent crime: a comprehensive assessment using panel data          18. BLS Local Area Unemployment Statistics Washington,
      and a state-level synthetic controls analysis: National                 D.C.: United States Department of Labor; [Available from:
      Bureau of Economic Research. Stanford, CA: Stanford                     http://www.bls.gov/lau/ accessed November 7 2012.
      University; 2017.                                                   19. BJS Sourcebook of Criminal Justice Statistics: University at
12.   Cheng C, Hoekstra M. Does strengthening self-defense law                A l b a n y ; [ Av a i l a b l e f r o m : h t t p : / / w w w. a l b a n y.
      deter crime or escalate violence? Evidence from expansions              edu/sourcebook/ accessed November 1 2012.
      to castle doctrine. J Hum Resour. 2013;48(3):821–54.                20. Census State & Local Government Finances Washington,
13.   Humphreys DK, Gasparrini A, Wiebe DJ. Evaluating the                    D.C.: United States Department of Commerce; [Available
      impact of Florida’s Bstand your ground^ self-defense law on             from: http://www.census.gov/govs/estimate/.
      homicide and suicide by firearm: an interrupted time series
                                                                          21. Stata Statistical Software: Release 14 [program]. College
      study. JAMA Intern Med. 2017;177(1):44–50. https://doi.
                                                                              Station, TX: StataCorp LP, 2015.
      org/10.1001/jamainternmed.2016.6811.
14.   Wintemute GJ, Wright MA, Drake CM, Beaumont JJ.                     22. Castillo-Carniglia A, Kagawa RMC, Webster DW, Vernick
      Subsequent criminal activity among violent misdemeanants                JS, Cerdá M, Wintemute GJ Comprehensive background
      who seek to purchase handguns: risk factors and effective-              check policy and firearm background checks in three US
      ness of denying handgun purchase. JAMA. 2001;285(8):                    states. Injury Prevention 2017, injuryprev-2017-042475
      1019–26.                                                            23. Crifasi CK, Merrill-Francis M, Webster DW, Wintemute GJ,
15.   Zeoli AM, McCourt A, Buggs S, Frattaroli S, Lilley D,                   Vernick JS Changes in the legal environment and enforce-
      Webster DW. Analysis of the strength of legal firearms restric-         ment of firearm transfer laws in Pennsylvania and Maryland.
      tions for perpetrators of domestic violence and their association       Injury Prevention 2018:injuryprev-2017-042582.
      with intimate partner homicide. Am J Epidemiol. 2017;
8/6/2018                                                               e.Proofing
                Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 141 of 161
           Association between Firearm Laws and Homicide in Urban Counties                                  C.K. Crifasi et al.


           Correction to: Association between
           Firearm Laws and Homicide in Urban
           Counties
           Cassandra K. Crifasi, 1✉
           Email crifasi@jhu.edu

           Molly Merrill-Francis, 1

           Alex McCourt, 1

           Jon S. Vernick, 1

           Garen J. Wintemute, 2

           Daniel W. Webster, 1
           1 Center for Gun Policy and Research, Bloomberg School of Public Health, Johns
           Hopkins University, Baltimore, MD, USA
           2 Violence Prevention Research Program, Department of Emergency
           Medicine, University of California Davis, Sacramento, CA, USA

           The online version of the original article can be found at
           https://doi.org/10.1007/s11524-018-0273-3


           Correction to: Journal of Urban Health (2018) 95(3):383–90. DOI
           https://doi.org/10.1007/s11524-018-0273-3

           The authors would like to publish this erratum to correct estimates generated from
           regression analyses due to errors discovered in the coding of some state laws. The
           following corrections to the laws in Table 1 are warranted: 1) Michigan no longer
           requires a permit-to-purchase for handgun sales by licensed dealers effective
           December 18, 2012 (permits are still necessary for private transfers); 2)
           Connecticut enacted a law prohibiting firearm purchases for violent misdemeanants
           effective October 1, 1994; and 3) the implementation dates for violent

http://eproofing.springer.com/journals_v2/printpage.php?token=qXcbHVlDclxA_aHN6Pc18Wem_NDuRyQjXa8n7ZVfGm4                         1/7
8/6/2018                                                               e.Proofing
                Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 142 of 161
           misdemeanant prohibition laws are January 1, 1996 for Illinois, October 1, 1996 for
           Maryland, and August 1, 2003 for Minnesota. We regret that we did not identify the
           errors prior to publication. The data presented below reflect the study’s findings
           after these corrections were made. Changes to the point estimates for the laws’
           association with homicide rates were minor, and the direction and significance level
           of the estimates for the effects of the laws studied on firearm homicide did not
           change. The largest change was to the IRR for laws prohibiting firearms for violent
           misdemeanants’ association with firearm homicide rates, which went from 1.14 to
           1.24.

           Table 1
           Firearm Laws and Effective Dates by State.

                                        Permit         Comprehensive                Right     Stand           Violent
                 State (# of
                                          to            Background                   to       Your          Misdemeanor
                 Counties)
                                       Purchase         Check Only                  Carry    Ground          Restriction

            Alabama (1)                                                         pre-        6/1/06
                                                                                1984
            Arizona (1)                                                         4/13/94     4/24/06
            California (12)                            1/1/91                                               1/1/91
            Colorado (4)                               7/1/13                   5/17/03
            Connecticut (1)            10/1/95                                                              10/1/94
            Delaware (1)                               7/1/13
            Florida (9)                                                         10/1/87     10/1/05
            Georgia (4)                                                         8/25/89     7/1/06
            Illinois (7)               pre-1984                                 1/5/14                      1/1/96

            Indiana (2)                                pre-1984–                pre-        7/1/06
                                                       11/30/98                 1984
            Kansas (1)                                                          1/1/07      5/26/06
            Kentucky (1)                                                        10/1/96     7/12/06
            Louisiana (2)                                                       4/19/96     8/1/06
            Maryland (5)               10/1/13         10/1/96–10/1/13                                      10/1/96
            Massachusetts (6)          pre-1984
                                       pre-
            Michigan (4)               1984–                                    7/1/01      10/1/06
                                       12/18/12

http://eproofing.springer.com/journals_v2/printpage.php?token=qXcbHVlDclxA_aHN6Pc18Wem_NDuRyQjXa8n7ZVfGm4                  2/7
8/6/2018                                                               e.Proofing
                Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 143 of 161
                                 Permit  Comprehensive Right        Stand     Violent
                State (# of
                                   to     Background        to      Your   Misdemeanor
                Counties)
                                Purchase  Check Only      Carry Ground       Restriction

            Minnesota (4)                                                       5/28/03                     8/1/03
                                       pre-
            Missouri (3)               1984–                                    2/26/04     8/28/07
                                       8/28/07
            Nevada (1)                                                          10/1/95     10/1/11

            New Hampshire (1)                                                   pre-        11/13/11
                                                                                1984
            New Jersey (13)            pre-1984
            New York (14)              pre-1984                                                             pre-1984
            North Carolina (2)         pre-1984                                 12/1/95     12/1/11
            Ohio (6)                                                            4/8/04
            Oklahoma (1)                                                        1/1/96      11/1/06
            Oregon (3)                                 8/9/2015                 1/1/90
            Pennsylvania (8)                           10/11/95                 6/17/89     8/29/11

            Rhode Island (1)                           pre-1984                 pre-
                                                                                1984
            Tennessee (2)                              5/10/94–11/1/98          10/1/96     5/22/07
            Texas (6)                                                           1/1/96      9/1/07
            Utah (1)                                                            5/1/95      3/1/94
            Virginia (3)                                                        5/5/95

            Washington (4)                             12/4/14                  pre-
                                                                                1984
            Wisconsin (2)                                                       11/1/11
            Total states with
            law during study           9 (3)           10 (9)                   27 (22)     18 (18)         6 (5)
            period (total # of
            changes)



           ABSTRACT.

           1. The sentencing beginning “PTP laws were associated with…” should be replaced
           with a sentence that reads “PTP laws were associated with an 11% reduction in
http://eproofing.springer.com/journals_v2/printpage.php?token=qXcbHVlDclxA_aHN6Pc18Wem_NDuRyQjXa8n7ZVfGm4              3/7
8/6/2018                                                               e.Proofing
                  Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 144 of 161
           firearm homicide in large, urban counties (IRR = 0.89, 95% CI 0.85—0.93).”

           RESULTS.

           1. Table 1 should be deleted and replaced with the corrected Table 1 below.

           2. Table 2 should be deleted and replaced with the corrected Table 2 below.

           Table 2
           Effects of Firearm Laws on Firearm Homicide in Large, Urban U.S. Counties, 1984–2015.

                                                                                                   IRRa      95% CIb

            Permit to Purchase                                                                     0.89     0.85–0.93
            Comprehensive Background Check only                                                    1.10     1.08–1.13
            Right to Carry                                                                         1.07     1.05–1.09
            Stand Your Ground                                                                      1.08     1.05–1.10
            Violent Misdemeanor prohibitions                                                       1.24     1.21–1.27
            County-level % Population African American Male Youth                                  1.55     1.51–1.60
            County-level Poverty Rate                                                              1.00     1.00–1.00
            County-level Unemployment Rate                                                         1.00     1.00–1.01
            State-level Incarceration Rate                                                         1.00     1.00–1.00
            State-level Law Enforcement Expenditures                                               0.99     0.99–0.99
            a   Incidence Rate Ratio
            b   95% Confidence Interval
            Note: The model also included year fixed effects



           3. The second paragraph (describing the regression results in Table 2) should be
           deleted and replaced with the following: “Table 2 presents the effects of the firearm
           policies we examined on firearm homicide in large, urban counties after controlling
           for identified covariates. PTP laws were associated with an 11% reduction in
           firearm homicide (IRR = 0.89, 95% CI 0.85—0.93). CBC-only laws were
           associated with a 10% increase in firearm homicide (IRR = 1.10, 95% CI 1.08—
           1.13). RTC laws were associated with a 7% increase in firearm homicide (IRR =
           1.07, 95% CI 1.05—1.09). SYG laws were associated with an 8% increase in
           firearm homicide (IRR = 1.08, 95% CI 1.05—1.10). VM laws were associated with
http://eproofing.springer.com/journals_v2/printpage.php?token=qXcbHVlDclxA_aHN6Pc18Wem_NDuRyQjXa8n7ZVfGm4               4/7
8/6/2018                                                               e.Proofing
                Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 145 of 161
           a 24% increase in firearm homicide (IRR = 1.24, 95% CI 1.21—1.27). When we
           included the proxy for county-level firearm ownership, there were negligible
           differences in the point estimates; however, the firearm ownership proxy itself was
           associated with a 40% increase in firearm homicide (IRR = 1.40, 95% CI 1.29—
           1.53).”

           4. Figure 1 should be deleted and replaced with the corrected Fig. 1 below.

           Fig. 1
           Effects of CBC-only laws on firearm homicide 1, 2, and 3 years pre- and post-
           enactment.




           5. Figure 2 should be deleted and replaced with the corrected Fig. 2 below.

           Fig. 2
           Effects of VM laws on firearm homicide 1, 2, and 3 years pre- and post-enactment.




http://eproofing.springer.com/journals_v2/printpage.php?token=qXcbHVlDclxA_aHN6Pc18Wem_NDuRyQjXa8n7ZVfGm4   5/7
8/6/2018                                                               e.Proofing
                Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 146 of 161




           6. Table 3 should be deleted and replaced with the corrected Table 3 below.

           Table 3
           Effects of Firearm Laws on Non-Firearm Homicide in Large, Urban U.S. Counties, 1984–
           2015.

                                                                                                   IRRa      95% CIb

            Permit to Purchase                                                                     1.02     0.95–1.09
            Comprehensive Background Check only                                                    0.94     0.91–0.99
            Right to Carry law                                                                     1.04     1.01–1.07
            Stand Your Ground                                                                      1.01     0.98–1.05
            Violent Misdemeanor prohibitions                                                       1.04     1.00–1.08
            County-level % Population African American Male Youth                                  1.53     1.48–1.59
            County-level Poverty Rate                                                              1.01     1.00–1.02
            County-level Unemployment Rate                                                         0.99     0.99–1.00
            State-level Incarceration Rate                                                         1.00     1.00–1.00
            State-level Law Enforcement Expenditures                                               1.00     1.00–1.00
            aIncidence   Rate Ratio
            b95%   Confidence Interval
            Note: The model also included year fixed effects
http://eproofing.springer.com/journals_v2/printpage.php?token=qXcbHVlDclxA_aHN6Pc18Wem_NDuRyQjXa8n7ZVfGm4               6/7
8/6/2018                                                               e.Proofing
                Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 147 of 161


           7. The last paragraph (presenting results of Table 3) should be deleted and replaced
           with the following: “Table 3 presents the effects of the same set of firearm policies
           on non-firearm homicide rates. PTP and SYG were not associated with statistically
           significant changes in non-firearm homicide. CBC-only laws were associated with a
           6% decrease in non-firearm homicide (IRR = 0.94, 95% CI 0.91—0.98). RTC laws
           were associated with a 4% increase in non-firearm homicide (IRR = 1.04, 95% CI
           1.01—1.07). When we included the proxy for county-level firearm ownership, there
           were negligible differences in the point estimates; however, the firearm ownership
           proxy itself was associated with a 17% reduction in non-firearm homicide (IRR =
           0.83, 95% CI 0.73—0.93).”

           DISCUSSION.

           1. The second sentence of the third paragraph should be deleted and replaced with
           the following: “Counties in states with RTC laws experienced a 7% increase in
           firearm homicide relative to counties in states with more restrictions on the
           issuance of concealed carry weapons permits.”

           2. The second sentence of the fourth paragraph should be deleted and replaced with
           the following: “Counties in states with SYG laws experienced an 8% increase in
           firearm homicide.”




http://eproofing.springer.com/journals_v2/printpage.php?token=qXcbHVlDclxA_aHN6Pc18Wem_NDuRyQjXa8n7ZVfGm4   7/7
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 148 of 161




                Declaration Exhibit 8
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 149 of 161



    The Initial Impact of Maryland’s
    Firearm Safety Act of 2013 on
    the Supply of Crime Handguns
    in Baltimore
    C a ssa n dr a K. Cr ifa si, Sh a n i A.L. Buggs,
    Seem a Chok sy, a n d Da n iel W. W ebst er



    This study assesses the impact of Maryland’s Firearm Safety Act (FSA) of 2013 on indicators of diversion of
    handguns to prohibited persons. Interrupted time-­series analyses were conducted, and the findings were
    supplemented by results from a survey of men on parole and probation regarding Baltimore’s underground
    gun market. The FSA was associated with an 82 percent reduction in police recovery of handguns with strong
    indicators of diversion (IRR=0.18, p=.005). Forty-­one percent of survey respondents reported having more
    difficulty getting a handgun after the FSA because of increased cost, lack of trusted sources, or people less
    willing to engage in straw purchases on their behalf. These findings are consistent with the theory that the
    FSA reduces the diversion of handguns into the underground market.

    Keywords: underground market, gun policy, diversion

    The potential effectiveness of gun sales laws           tain records of purchaser information, dates of
    rests not only on individuals at high risk of           sale, and the specifics of the guns, including
    committing harm with guns being prohibited              serial numbers. These requirements allow law
    from purchasing or possessing guns, but also            enforcement to trace guns they recover from
    on how well the laws prevent the diversion of           criminal suspects or crime scenes to the origi-
    guns to prohibited persons. Various laws have           nal retail sale and, in some cases, even subse-
    been put in place to prevent the diversion of           quent sales.
    guns to prohibited persons. The foundation of              Research demonstrates that laws designed
    these laws includes requirements that purchas-          to prevent such diversion by increasing the ac-
    ers pass background checks and sellers main-            countability of gun sellers and buyers are as-

    Cassandra K. Crifasi is assistant professor of health policy and management at the Johns Hopkins Bloomberg
    School of Public Health and a core faculty member in the Center for Gun Policy and Research. Shani A.L. Buggs
    is a doctoral candidate in the Department of Health Policy and Management at the Johns Hopkins Bloomberg
    School of Public Health. Seema Choksy was senior research program coordinator for the Johns Hopkins Center
    for Gun Policy and Research. Daniel W. Webster is professor of health policy and management at the Johns
    Hopkins Bloomberg School of Public Health and director of the Center for Gun Policy and Research.

    © 2017 Russell Sage Foundation. Crifasi, Cassandra K., Shani A.L. Buggs, Seema Choksy, and Daniel W. Web-
    ster. 2017. “The Initial Impact of Maryland’s Firearm Safety Act of 2013 on the Supply of Crime Handguns in
    Baltimore.” RSF: The Russell Sage Foundation Journal of the Social Sciences 3(5): 128–40. DOI: 10.7758
    /RSF.2017.3.5.06. Funding for this research was provided by grants from the Raab Foundation and Everytown
    for Gun Safety to the Johns Hopkins Center for Gun Policy and Research. Direct correspondence to: Cassandra
    K. Crifasi at crifasi@jhu.edu, 624 N Broadway, Rm 593, Baltimore, MD 21205; Shani A.L. Buggs at sbuggs1@jhu
    .edu, 624 N Broadway, Rm 586, Baltimore, MD 21205; Seema Choksy at schoksy1@jhu.edu, 624 N Broadway,
    Baltimore, MD 21205; and Daniel W. Webster at dwebster@jhu.edu, 624 N Broadway, Rm 580, Baltimore, MD
    21205.
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 150 of 161
                                   cr ime h a n dguns in ba ltimor e                                    129


 sociated with lower levels of guns diverted to         gun purchasers, are associated with reduced
 prohibited persons in cross-­sectional studies.        likelihood of the diversion of guns (Braga et al.
 These laws include permit-­to-­purchase (PTP)          2012; Webster, Vernick, and Hepburn 2001).
 laws for handguns, the extension of back-                  Because most of the relevant laws have been
 ground check requirements to gun transfers             in place for decades and few cities consistently
 between private parties, mandatory reporting           traced the origins of the guns they recovered
 of lost or stolen guns by owners, and strong           in crime before the late 1990s, opportunities to
 regulation and oversight of licensed gun deal-         examine whether changes in these laws result
 ers (Webster, Vernick, and Bulzacchelli 2009;          in changes in indicators of diversion of guns
 Webster et al. 2013; Pierce, Braga, and Winte-         for criminal use have been limited. Recent
 mute 2015).                                            studies of changes in PTP handgun laws in
    Current federal laws include many weak-             Connecticut, which implemented its law along
 nesses that allow guns to be diverted to pro-          with universal background check requirements
 hibited persons with relatively little risk to sell-   in 1995, and Missouri, which repealed its PTP
 ers (Webster and Wintemute 2015). Many states          law in 2007, provide evidence that these laws
 have passed laws that attempt to address defi-         reduced criminal access to guns and homi-
 ciencies in federal law by extending back-             cides committed with guns. Using analytic
 ground checks and record-­keeping require-             methods to create so-­called synthetic controls
 ments—and in some cases gun theft reporting            for Connecticut’s gun and nongun homicide
 requirements—to transfers made by private              rates to estimate counterfactuals for the first
 gun owners. Nine states and the District of Co-        ten years following the implementation of the
 lumbia also have some form of licensing sys-           law requiring background checks and PTP for
 tem for handgun purchasers that outlaws the            all handgun purchases, researchers estimated
 transfer of a handgun to anyone who does not           that the law was associated with a 40 percent
 have a valid PTP. Because scofflaw retail gun          reduction in gun homicide rates over the first
 dealers can potentially divert large quantities        ten years it was in place (Rudolph et al. 2015).
 of guns to criminals over time, and federal law        A separate study estimated that Missouri’s re-
 and oversight are somewhat weak, some states           peal of its PTP law was associated with a 14
 also have their own regulation of licensed gun         percent increase in murders during the first
 dealers.                                               five full years after the law’s repeal, with the ef-
    Studies of the diversion of guns for criminal       fects specific to events involving guns (Webster,
 use necessarily rely on crime gun trace data           Crifasi, and Vernick 2014). Missouri’s repeal of
 from the Bureau of Alcohol, Tobacco, Firearms          its PTP handgun law was also followed by a
 and Explosives (ATF). These data provide infor-        twofold increase in the percentage of crime
 mation on the state of retail sale, state of crime     guns with very short intervals between retail
 involvement, whether the retail purchaser and          sale and crime involvement and a large in-
 the criminal possessor were the same person,           crease in the share of crime guns from sales
 and the dates the guns were first sold and then        originating within Missouri versus other states
 recovered by law enforcement. These dates al-          (Webster et al. 2013). Another study provides
 low ATF to generate a time-­to-­crime (TTC) for        evidence that the repeal was associated with
 traced guns. The national average TTC for              increased risk of law enforcement officers be-
 traced guns in 2015 was 10.48 years; Maryland’s        ing shot in the line of duty in ways consistent
 was 12.39 years (ATF 2016a). A gun recovered           with PTP laws being protective against criminal
 within one year of retail sale indicates to law        gun use (Crifasi, Pollack, and Webster 2015).
 enforcement that the gun was likely purchased              In 1996, Maryland enacted a law that made
 with the intent of diverting that gun to a pro-        all handgun transfers, including those made
 hibited person (ATF 2002). The use of crime            by a private seller, contingent on the purchaser
 gun trace data to evaluate the diversion of guns       passing a background check. In 2013, Maryland
 to prohibited persons has gained increasing            lawmakers enacted the Firearm Safety Act
 research support and validity, and supply-­side        (FSA), which has multiple components that
 constraints, such as requiring a PTP for hand-         could potentially reduce diversion of guns into

            r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 151 of 161
    130                               the underground gun m a rket

    the hands of prohibited persons. These include         2015. When a gun trace was successful, the data
    requiring a PTP for anyone purchasing a hand-          included information on original sale date and
    gun from either a licensed gun dealer or a pri-        purchaser, recovery date, possessor, and the
    vate owner, expanding authority for state po-          type of incident in which the gun was recov-
    lice to act against gun dealers found to have          ered. Gun trace data were excluded from our
    violated state gun sales laws (such as fines or        analyses if the incident in which the gun was
    license suspension or revocation), and mandat-         recovered was recorded as “found/recovered
    ing that gun owners report within seventy-­t wo        property” or as “safe-­keeping/turn in/buy-­
    hours any theft or loss of a regulated gun. Ad-        back.” Such weapons were excluded so that
    ditionally, the FSA bans the sale of assault rifles,   only guns recovered in a crime were included
    limits magazine size to ten rounds, and bars           in the dependent variable, making the analysis
    persons who receive probation before judg-             as specific as possible in testing the law’s effect
    ment for violent crimes from possessing guns.          on the diversion of guns to criminals. Addition-
        The PTP provision requires prospective pur-        ally, because most guns used in crime are
    chasers to obtain a license issued by Maryland         handguns, and the FSA specifically licenses
    State Police, contingent on their passing a            handgun purchasers, analyses were restricted
    background check and completing a four-­hour           to handguns.
    safety training course conducted by an ap-                 We obtained data from Maryland State Po-
    proved and registered instructor. Individuals          lice by month and year on the number of gun
    who were registered handgun owners before              registration applications approved during the
    the FSA went into effect are exempt from the           study period to have a proxy measure for the
    safety training requirement. Applicants for the        number of handguns also at risk for diversion
    license must also be fingerprinted during the          to the underground gun market during the
    application process by certified vendors that          month and year a crime handgun was sold.
    submit digital images of the prints to the Mary-           Because of legal restrictions on the sharing
    land State Police.                                     of crime gun trace data, simply no data are
        This article assesses the impact of Mary-          available at this granular level to generate an
    land’s FSA of 2013 on the underground gun              appropriate city-­level comparison. The only
    market in Baltimore. We analyzed data from             available data are state-­level reports of crime
    handguns recovered by police and submitted             gun recoveries published by ATF; these reports,
    for tracing to assess whether the new law was          however, do not distinguish between types of
    associated with fewer crime handguns recov-            guns (handgun or long gun), and they do not
    ered shortly after a retail sale from someone          provide information on source state for short
    other than the retail purchaser, and an increase       TTC guns, on whether the criminal possessor
    in the number of recovered crime handguns              was the original purchaser, or in what month
    initially purchased in other states. To assess         the gun was sold. These data elements are key
    the perceived impact of the FSA on the under-          to evaluating the effect of the FSA on the diver-
    ground gun market, we supplemented the                 sion of guns into the underground market.
    analysis of crime handgun trace data with a            Thus, though we do present some state-­level
    qualitative evaluation of knowledge of the FSA         descriptive data, our time-­series analyses are
    and the perception among individuals prohib-           restricted to crime handguns recovered by po-
    ited from purchasing or possessing guns—Bal-           lice in Baltimore City and submitted for tracing.
    timore City residents currently on parole or
    probation—of changes in gun accessibility fol-         Analytic Methods
    lowing the implementation of the FSA.                  We used an interrupted time-­series design to
                                                           test whether any changes were significant in
    Methods                                                key indicators of handgun trafficking or diver-
    Data on guns recovered by police and submit-           sion of handguns for criminal purposes coin-
    ted for tracing were obtained from the Balti-          cident with the implementation of the FSA on
    more Police Department (BPD) for the period            October 1, 2013. Similar to studies on gun traf-
    from January 1, 2007, through September 30,            ficking or diversions of guns to individuals who

              r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 152 of 161
                                cr ime h a n dguns in ba ltimor e                                 131


 used those guns in crime, ours examined two         of all handguns recovered by the BPD during
 trafficking indicators—short TTC following a        the twelve months following a sales month ob-
 retail sale and the percentage of crime guns        servation, t. Because of the short observation
 initially sold by out-­of-­state retailers.         period following the law’s implementation and
    We used four outcomes with monthly time          the truncated follow-­up period such that hand-
 series: the number of handguns originally sold      guns sold after October 1, 2014, have less than
 in Maryland with a TTC of less than one year;       one year in which they would be at risk of re-
 the number of handguns originally sold in           covery by the BPD, we included a covariate to
 Maryland with a TTC of less than one year and       measure exposure for the number of months
 the criminal possessors were not the purchas-       a handgun was at risk of being recovered in a
 ers of record; the number of handguns origi-        crime.
 nally sold by out-­of-­state gun dealers; and the      Because of the limited control variables
 number of handguns originally sold by out-­of-­     available, and the lack of an appropriate com-
 state gun dealers and the criminal possessors       parison jurisdiction with the same granular-­
 were not the purchasers of record.                  level crime gun trace data, we evaluated our
    For the less than one year TTC outcomes,         data’s pre-­intervention stationarity using au-
 observations were based on the month the            toregressive integrated moving average model-
 handgun was sold, which enabled us to catego-       ing. The autoregressive component to our out-
 rize whether a handgun used in crime had            come variables was significant; however, the
 been sold under FSA rules. Measures that in-        inclusion of monthly gun recoveries accounted
 volved handguns recovered from someone              for the lack of stationarity and made the au-
 other than the lawful purchaser allowed for a       toregressive component nonsignificant. We
 direct assessment of the FSA’s effect on the di-    were therefore confident in our use of an inter-
 version of handguns for criminal purposes.          rupted time-­series model with negative bino-
 Our hypothesis was that the FSA would be as-        mial regression controlling for monthly crime
 sociated with reductions in measures of guns        gun recoveries.
 that originated in Maryland. If that proved            We also ran the models with and without a
 true, we hypothesized a modest increase in          control for the number of gun registration ap-
 measures of guns originating outside of Mary-       plications approved during the month of a
 land as individuals seeking handguns for crim-      crime handgun’s sale that originated in Mary-
 inal use pursued alternatives to new handguns       land. An argument can be made for excluding
 originating from retail sales in Maryland.          approved gun applications from the regression
    Interrupted time-­series analyses were per-      models because it could partly mediate the ef-
 formed on crime handgun trace data to discern       fect of the FSA on handguns diverted for crim-
 whether the implementation of the FSA was           inal use and bias estimates of the full effect of
 associated with changes in the outcomes de-         the new policies. We therefore present findings
 scribed above. Negative binomial regression         with and without controls for changes in the
 models were used due to overdispersion in the       volume of gun purchase applications.
 data (likelihood ratio test of alpha=0, p<.05).        The estimated effects from the interrupted
 We controlled for baseline trends in the out-       time-­series analyses are presented as incident
 come variables in two ways, with year fixed ef-     rate ratios (IRR) with 95 percent confidence in-
 fects and a linear trend term. Indicator vari-      tervals. Analyses were conducted using Stata
 ables for calendar month were evaluated for         IC version 14.2 (StataCorp 2015).
 inclusion to adjust for potential seasonality in
 the outcome variables.                              Survey Methods
    The number of less than one year TTC hand-       To assess awareness and perceived impact of
 guns recovered by police may be influenced by       the FSA among persons legally prohibited from
 policing practices that vary over time with re-     purchasing or possessing guns, we included
 spect to the degree to which arrests for illegal    four FSA-­specific questions in a multipart sur-
 gun possession are prioritized. Therefore, we       vey designed to appraise gun availability in the
 controlled for variation in the mean number         underground gun market in Baltimore. Using

           r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 153 of 161
    132                              the underground gun m a rket

    a convenience sampling methodology, we ad-            a gun more difficult. This study was approved
    ministered the survey in May and June 2016 to         by the Johns Hopkins Institutional Review
    195 men on parole or probation in Baltimore.          Board.
    The selection was to identify persons with re-
    cent interaction with the criminal justice sys-       R e s u lt s
    tem that would prohibit them from purchasing          The results are comprised of an analysis of
    or possessing a gun under Maryland state law.         BPD’s crime gun trace data and surveys of pro-
        Survey respondents were recruited outside         hibited purchasers in Baltimore City.
    parole and probation offices in Baltimore. Men
    who asserted that they were over the age of           Crime Gun Trace Data
    eighteen, currently on parole or probation, and       Over the study period, BPD submitted 21,546
    Baltimore residents were invited to complete          guns for tracing. Of these, 6,520 were found
    the survey after eligibility was determined via       guns or guns turned in by citizens and 5,476
    screening questions. All participants were            were rifles or shotguns; these categories were
    anonymous volunteers. If an individual met            excluded from the analysis. Data for 11,462
    the eligibility criteria and was interested in par-   handguns that were connected to a criminal
    ticipating, research assistants escorted him to       suspect, crime scene, or criminal investigation
    a semiprivate location where he received ad-          were submitted for tracing. More than half
    ditional information and specific instructions        (55.6 percent) of the handguns were recovered
    about the study.                                      in arrests for illegal handgun possession; 20.3
        Both the informed consent process and the         percent were recovered in drug-­related arrests;
    survey were self-­administered using a closed-­       and 17.8 percent were connected to some type
    ended computerized survey instrument with             of violent crime (see table 1).
    audio assistance to ensure confidentiality and            Table 2 shows, by year, the total crime hand-
    prevent issues of low literacy from affecting         guns recovered by BPD as well as the number
    participation. This methodology allowed for           and percentage that could be traced to the
    uniform and anonymous collection of data re-          state of original retail sale. The number of
    lated to the underground gun market that              handguns recovered and submitted for tracing
    would be otherwise difficult to obtain. Re-           declined through the study period. The propor-
    search assistants, who were trained in partici-       tion of handguns recovered by BPD that origi-
    pant recruitment, supervised the survey com-          nated in Maryland hovered around 45 percent
    pletion and provided technical assistance             from 2007 to 2012, but declined gradually start-
    when needed. The survey process took approx-          ing in 2013.
    imately thirty minutes. The four survey items             During the study period, Maryland State Po-
    specifically related to the FSA asked whether         lice processed and approved 441,882 gun reg-
    respondents perceived that the new law af-            istration applications. Figure 1 presents the
    fected the following factors:                         trend for the number of approved applications
                                                          per month. A sharp increase occurred in late
       the difficulty of obtaining a gun generally,       2012, followed by a huge spike in purchase ap-
       the cost of a gun,                                 plications just before FSA implementation.
                                                              Figure 2 depicts a three-­month moving av-
       the willingness of another individual to buy       erage of the number of handguns that origi-
       a gun on the respondent’s behalf (a straw          nated in Maryland and were recovered within
       purchaser), and                                    one year of retail sale when the purchaser was
       the ease of finding a trusted source that          someone other than the criminal possessor.
       would sell a gun to the respondent.                The monthly count of crime handguns di-
                                                          verted within a year of retail sale hovered
       A respondent who answered yes, to indicate         around a mean of two from 2009 through the
    that the law made it more difficult to obtain a       first half of 2013 and then spiked in the third
    gun, was presented with a narrative text box to       quarter of 2013, just before the FSA went into
    provide detail on how the law made obtaining          effect. The indicator then fell to less than one

              r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 154 of 161
                                 cr ime h a n dguns in ba ltimor e                              133

 Table 1. Handguns Recovered, January 2007 to September 2015

                                                                      Percentage with
                                                       Number        Offense Type Listed
 Crime Category                                      (n=11,462)          (n=11,131)

 Assault                                                  910                 8.2
 Carjacking                                                48                 0.4
 Illegal discharge of firearm                              67                 0.6
 Discharge (police involved)                               15                 0.1
 Domestic assault                                          15                 0.1
 Drug related                                           2,252                20.3
 Handgun violation                                      6,191                55.6
 Homicide or attempted homicide                           289                 2.6
 Homicide or attempt (police involved)                     33                 0.3
 Nonfatal shooting/attempt                                584                 5.2
 Nonfatal shooting or attempt (police involved)            97                 0.9
 Property crime                                           106                 1.0
 Questionable death                                        49                 0.4
 Rape/sex offense                                          15                 0.1
 Other                                                    166                 1.5
 Missing                                                  331

 Source: Authors’ calculations based on Baltimore Police Department crime gun trace data.


 Table 2. Crime-Involved Handguns Recovered, January 2007 to September 2015

                          Total Recovered:            Traced to State of Retail Sale:
 Year                             n                            n (percent)

 2007                          1,527                            1,193 (78)
 2008                          1,383                            1,046 (76)
 2009                          1,370                            1,082 (79)
 2010                          1,308                            1,027 (79)
 2011                          1,243                              976 (79)
 2012                          1,202                            1,012 (84)
 2013                          1,162                              915 (79)
 2014                          1,238                              929 (75)
 2015a                         1,029                              845 (82)

 Total                        11,462                               9,025

 Source: Authors’ calculations based on Baltimore Police Department crime gun trace data.
 a
  Data through September 2015.


 per month after the FSA went into effect on            The results from the regression analyses are
 October 1, 2013 (see figure 2). Overall, the mean   consistent with the hypothesis that the FSA
 number of handguns per month with TTC of            would be protective against the diversion of
 less than one year for the retail sales period      guns into the underground market for criminal
 before the FSA was 6.0 (SD=3.31), dropped to        use (see table 3). For all handguns originally
 2.58 (SD=1.08) during the first twelve months       sold in Maryland that were recovered within
 the FSA was in effect, and then increased to        one year of retail sale, the IRR for the FSA is
 4.25 (SD=2.25) for the period between October       0.33 (p=.001), which translates to a 67 percent
 2014 and September 2015.                            decline in this outcome. The FSA was associ-

           r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 155 of 161
         134                                                                                the underground gun m a rket

         Figure 1. Firearm Registration Applications Approved in Maryland



                                                          30,000
   Number of Firearm Registration Applications Approved




                                                          20,000




                                                          10,000




                                                                0

                                                                    2007      2008      2009        2010      2011       2012       2013     2014     2015

         Source: Authors’ calculations based on Baltimore Police Department crime gun trace data.


         Figure 2. Handguns Sold in Maryland and Recovered in Criminal Incidents

                                                          8                                    Purchaser Different from Possessor




                                                          6
   Number of Guns Recovered




                                                          4




                                                          2




                                                          0

                                                              2007         2008      2009       2010       2011      2012       2013       2014     2015

                                                                                                        3 Month Moving Average

         Source: Authors’ calculations based on Baltimore Police Department crime gun trace data.
         Note: Within one year of retail sale, purchaser different from possessor.



                                                                     r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 156 of 161
                                  cr ime h a n dguns in ba ltimor e                                        135

 Table 3. Estimated Effects of Maryland’s Firearm Safety Act

                                                                     Overall Crime Gun
                                                FSA                      Recoveries                Linear Trend
 Dependent Variable                      IRR (95 percent CI)         IRR (95 percent CI)        IRR (95 percent CI)

 Guns sold in Maryland and recov-               0.33*                       1.03*                     1.00
  ered within one year of retail sale       (0.17 to 0.64)              (1.00 to 1.05)            (0.99 to 1.01)

 Guns sold in Maryland and recov-               0.18*                       1.02                      0.99
  ered within one year of retail sale       (0.05 to 0.60)              (0.99 to 1.06)            (0.98 to 1.01)
  and purchaser different from
  ­possessor

 Guns sold outside Maryland                     1.20                        0.996*         Year fixed effects used
                                            (0.61 to 2.37)              (0.99 to 1.00)

 Guns sold outside Maryland                     1.13                        0.996*         Year fixed effects used
  and purchaser different                   (0.53 to 2.45)              (0.99 to 1.00)
  from possessor

 Source: Authors’ calculations based on Baltimore Police Department crime gun trace data.
 *p < .05



 Table 4. Estimated Effects of Maryland’s Firearm Safety Act, Controlling for Volume

                                                                        Total MD Firearm
                                                                           Registration
                                                       Overall Crime Gun Applications
                                             FSA          Recoveries        Approved                 Linear Trend
                                           IRR (95      IRR (95 percent  IRR (95 percent            IRR 95 percent
 Dependent Variable                     percent CI, p)       CI, p)           CI, p)                     CI, p)

 Guns sold in Maryland and                  0.41*                1.02              1.00                  0.99
  recovered within one year             (0.20 to 0.82)       (1.00 to 1.05)    (1.00 to 1.00)        (0.98 to 1.00)
  of retail sale

 Guns sold in Maryland and                   0.24*               1.02              1.00                  0.99
  recovered within one year             (0.069 to 0.84)      (0.98 to 1.05)    (1.00 to 1.00)        (0.97 to 1.00)
  of retail sale and purchaser
  different from possessor

 Source: Authors’ calculations based on Baltimore Police Department crime gun trace data.
 *p < .05


 ated with an 82 percent reduction in the num-            poses at the time a crime handgun was sold)
 ber of handguns originally sold in Maryland              did not remarkably affect the magnitude or sig-
 that were recovered within one year of retail            nificance of the estimates for the FSA (see table
 sale and the purchaser was not the same as the           4). After controlling for pre-­FSA trend, the es-
 possessor (IRR=.18, p=.005); this is a key indi-         timated increase in the number of handguns
 cator that a gun was purchased with the intent           recovered by police that were originally sold
 of diverting it for criminal use.                        outside of Maryland was 20 percent but was
    Controlling for the volume of gun registra-           not statistically significant (see table 3).
 tion applications approved in the month of a                 Figure 3 depicts the percent of guns (in-
 crime gun’s sale (that is, how many handguns             cludes handguns and long guns) recovered in
 were at risk of being diverted for criminal pur-         crime within one year of retail sale that were

            r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 157 of 161
    136                                 the underground gun m a rket

    Figure 3. In-State Crime Guns Sold Within Year of Crime

             30            Virginia
             28            Maryland
                           Pennsylvania
             26
             24
             22
   Percent




             20
             18
             16
             14
             12
             10
                  2010           2011           2012          2013            2014            2015

    Source: Authors’ calculations based on ATF 2016a.


    originally sold in the state of recovery for Mary-   at, 43 percent had suffered gunshot wounds
    land, Pennsylvania, and Virginia. These num-         (see table 5). The most common reasons re-
    bers are not to the same granular level as that      spondents had been most recently jailed were
    of the time series for Baltimore City. The state-­   related to violence (32 percent) or drugs (28 per-
    level data do not differentiate between type of      cent).
    gun and do not contain information on                    Of the 195 respondents, 41 percent stated
    whether the purchaser was the criminal pos-          that it was more difficult to obtain a gun after
    sessor or the month of sale. All three states        the passage of the FSA (see table 6). Forty per-
    were on an upward trajectory for the percentage      cent perceived that the new gun law affected
    of in-­state crime guns with a TTC of less than      the cost of guns in the underground market.
    one year. However, after 2013, although the in-      In referencing how the FSA affected cost, re-
    dicators for Pennsylvania and Virginia leveled       spondents stated that, for instance, the law
    off, Maryland saw a 30 percent decline (see fig-     “made guns more expensive.” The law was also
    ure 3). This data provides further support to the    perceived to have affected access to individuals
    hypothesis that the FSA reduced the diversion        willing to purchase guns on behalf of the sur-
    of guns into the underground market.                 vey respondents (34 percent) and access to a
                                                         trusted source who would sell guns to the re-
    Parolee-­Probationer Surveys                         spondents (25 percent) (see table 6). Respon-
    In May and June 2016, we fielded an audio-­          dents made comments related to the difficulty
    assisted computer-­based survey of men on pa-        of finding trusted sources such as “u [sic] have
    role and probation in Baltimore. Our research        to have a permit” or “cause you don’t always
    teams approached 448 men and screened 251            know the person thats [sic] selling the gun.”
    for eligibility (55 percent). Of those who were
    screened, 216 were eligible to participate and       Discussion
    195 completed the survey on their experiences        Several components of Maryland’s Firearm
    with the underground gun market in Baltimore         Safety Act of 2013—a handgun purchaser li-
    (91 percent).                                        censing requirement, mandatory lost or stolen
       Individuals completing the survey reported        gun reporting by gun owners, and stronger
    significant experiences with gun violence and        regulation of retail gun dealers—were de-
    the underground gun market. Sixty-­three per-        signed principally to prevent the diversion of
    cent had been shot at one or more times in           handguns to prohibited persons and those
    their lives, 48 percent had been shot at multi-      seeking to acquire guns for criminal purposes.
    ple times. Of the 122 men who had been shot          Findings from the analysis of handguns recov-

                  r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 158 of 161
                                 cr ime h a n dguns in ba ltimor e                              137


 Table 5. Demographic Characteristics of Survey Respondents

 Demographics                                       N=195        Percent

 Age (mean [range])                            38.7 (19–69)

 Race (n=179)
  African American                                  144             80
  White                                              23             13
  Multiracial                                        12              7

 Relationship status (n=192)
  Never married                                     153             80
  Married                                            19             10
  Previously married                                 20             10

 Currently employed (n=192)
  No                                                142             74
  Yes                                                50             26

 Education (n=191)
  Middle school                                      17              9
  High school                                        95             49
  GED                                                42             22
  Some college                                       29             15
  Associate’s degree or higher                        8              4

 Ever shot at (n=192)
  Never                                              70             37
  Once                                               28             15
  Multiple times                                     91             48

 Ever hit when shot at (n=122)
  Yes                                                53             43
  No                                                 69             57

 Last six months, ever carried or used a gun
  Did not carry or use a gun                        130             67
  Carried but not used                               34             17
  Pointed or shown gun                                6              3
  Fired in the air                                    7              4
  Fired at an individual                              6              3
  Other                                              12              6

 Source: Authors’ calculations based on underground gun market survey.



 ered by Baltimore police are consistent with         ment for handgun purchasers, may have also
 the theory that the FSA suppressed diversions        contributed to a reduction in the number of
 of guns for criminal use. Indeed, the FSA was        legal purchasers subsequently involved in a
 associated with an 82 percent reduction in the       crime with the gun. In further support of the
 risk of a handgun being recovered from a crim-       theory that the FSA reduced diversion of hand-
 inal possessor who was not the retail purchaser      guns into the underground gun market, Mary-
 less than twelve months after its retail sale in     land saw a 30 percent reduction in in-­state
 Maryland. The data suggest that the new leg-         handguns recovered in crime less than a year
 islation, most probably the licensing require-       after retail sale. Pennsylvania and Virginia,

           r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 159 of 161
    138                            the underground gun m a rket

    Table 6. Baltimore Underground Gun Market Survey Respondents’ Perceptions of the
    Impact of Maryland’s Firearm Safety Act.

    Survey Question                                          N=192            Percent


    Have the new laws made it more difficult to
    get a gun?
     Yes                                                        79              41
     No                                                        104              54
     Don’t know                                                  6               3
     Refuse to answer                                            3               2

    Have the laws affected the cost?
     Yes                                                        77              40
     No                                                        102              53
     Don’t know                                                  9               5
     Refuse to answer                                            4               2

    Have the laws affected the willingness of someone
    to buy a gun on your behalf?
      Yes                                                       66              34
      No                                                       106              55
      Don’t know                                                15               8
      Refuse to answer                                           5               3

    Have the laws affected how easy it is to find
    someone you trust to sell you a gun? (n=191)
     Yes                                                        48              25
     No                                                        129              68
     Don’t know                                                 11               6
     Refuse to answer                                            3               2

    Source: Authors’ calculations based on underground gun market survey.


    neighboring states that did not change their        it more difficult to find a trusted source, said
    laws, did not see a similar decline.                that they did not know whether they could
       Forty percent of the survey respondents,         trust the person or they were wary that the gun
    who were prohibited under Maryland law from         might have been stolen. Additionally, when
    legally purchasing or possessing guns, re-          asked how the law affected the willingness of
    ported that the new law made it more difficult      a person to purchase a gun on the respondent’s
    to get guns. More than 30 percent indicated         behalf, several respondents stated that pur-
    that the law affected the willingness of other      chasers now must have a permit and that laws
    individuals to purchase guns on behalf of the       are in place against straw purchases. These sur-
    respondents. Additionally, 25 percent reported      vey data, in conjunction with the analysis of
    that the law affected the ease of finding a         the crime gun trace data, suggest that Mary-
    trusted source who would sell guns to the re-       land’s FSA is reducing the diversion of guns to
    spondents. This is an important factor in the       persons prohibited from legally acquiring or
    underground gun market. The ability to find a       possessing them.
    trusted source, or to continue trusting a previ-        Although survey results indicate a possible
    ously used source, can greatly influence a pro-     deterrent effect of Maryland’s FSA on access to
    hibited individual’s ability to acquire a gun       guns among the prohibited persons inter-
    (Cook, Parker, and Pollack 2015). Respondents       viewed, it is not possible from this study to sta-
    in our survey, when asked how the law made          tistically estimate an impact of the law on over-

              r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 160 of 161
                                 cr ime h a n dguns in ba ltimor e                                 139


 all prohibited access to and use of guns. A shift    sold in each month. However, one way the FSA
 toward a greater share of crime handguns from        provisions may affect the rate of crime involve-
 out of state following enactment of the FSA,         ment of handguns sold in Maryland is in de-
 however, might signal some degree of scarcity        creasing sales volume.
 of handguns from local sources in Baltimore’s            An important historical confounder we
 underground market. As an example, federal           could not control for was the uprising and civil
 and local law enforcement announced the ar-          unrest in April 2015 following the death of
 rest of a gun trafficking ring in December 2015      Freddie Gray, who died of injuries sustained in
 that was allegedly bringing thirty guns per          a BPD van after being arrested. The unrest was
 week from Tennessee, where gun sales laws are        followed initially by a decrease in arrests, in-
 much weaker than in Maryland, to gangs in            cluding a decline in handgun violations, and a
 Baltimore (Anderson 2015).                           historically steep rise in homicides and nonfa-
     Additionally, the share of Baltimore crime       tal shootings. Weapon arrests subsequently in-
 handguns from states other than Maryland did         creased and the rate of increase of homicides
 increase steadily each year from 55 percent in       and shootings slowed (Morgan and Pally 2016).
 2012 (last full year before the FSA) to 64 percent   These events likely influenced Baltimore resi-
 through the first three quarters of 2015. The        dents’ purchases of handguns and the proba-
 point estimate from our regression analysis in-      bility that police would arrest someone for il-
 dicated a 20 percent increase in out-­of-­state      legally carrying or using a handgun during the
 crime handguns recovered in Baltimore coin-          last five months of the study period, which
 cident with the FSA, but the change was not          could influence the relationship between the
 statistically significant. However, the nearly       FSA and recovery of crime guns. Additionally,
 two-­thirds of crime handguns in Baltimore           although this is a longitudinal study, the lack
 traced to original out-of-state retail sales in      of an appropriate comparison group limits our
 2015 further support the existence of notable        ability to draw causal inference regarding the
 constraints in the local supply lines to Balti-      effect of the FSA on Baltimore’s underground
 more’s underground gun market (ATF 2016a).           gun market.
     The limited crime gun trace data publicly            In the future, additional years of post-­FSA
 released by ATF greatly hampers the ability to       data should be examined to assess whether the
 draw conclusions about the effects of gun sales      ratio of in-­state to out-­of-­state source crime
 regulations, especially when juxtaposed against      guns continues to trend toward more out-­of-­
 what our research team could do with the gran-       state crime guns. When Missouri repealed its
 ular crime gun data used for this study, as well     handgun purchaser licensing law in 2007, the
 as in studies by other researchers using gun-­       share of in-­state to out-­of-­state crime guns
 level crime gun trace data supplied by local po-     shifted gradually but steadily over time, such
 lice (Cook et al. 2007; Cook et al. 2014). Discus-   that in-­state crime guns rose from 56 percent
 sions of the restrictions Congress has placed        during 2006 to 74 percent in 2014 (ATF 2016b).
 on access to ATF’s crime gun trace data often        This increase coincided with an increase in
 focus on limiting law enforcement access and         gun homicide rates and police officers shot in
 accountability of gun sellers, but these restric-    the line of duty, suggesting that laws somewhat
 tions also hinder research that can inform gun       similar to the FSA affect criminal access to and
 policy decisions and enforcement efforts (Web-       use of guns (on rate change, Webster et al. 2014;
 ster et al. 2012).                                   on officers killed, Crifasi, Pollack, and Webster
     Although our analyses controlled for the         2015).
 overall number of crime guns being recovered             This study offers an evaluation of the im-
 by BPD and general baseline trends in the out-       pact of the FSA both on indicators of diversion
 comes, as well as monthly gun registration ap-       of handguns for criminal purposes and percep-
 plication approvals before and after passage of      tions of the law’s impact on the underground
 the FSA, we did not have monthly handgun             market by those prohibited from purchasing
 sales data to accurately measure and control         or possessing guns. The FSA appears to have
 for exposure risk for the number of handguns         constrained the local supply of illegal hand-

           r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
Case 1:16-cv-03311-ELH Document 125-11 Filed 11/25/20 Page 161 of 161
    140                                 the underground gun m a rket

    guns in Baltimore. Fewer handguns were being              son, Gray, and Davis: An Analysis of Recorded
    recovered with indicators of diversion (short             Crime Incidents and Arrests in Baltimore City
    TTC and a different purchaser and possessor),             March 2010 through December 2015.” A 21st
    and prohibited purchasers in Baltimore (men               Century Cities Initiative report. Baltimore, Md.:
    on parole or probation) reported increased dif-           Johns Hopkins University Press.
    ficulty in obtaining guns. These findings are          Pierce, Glenn L., Anthony A. Braga, and Garen J.
    consistent with previous literature evaluating            Wintemute. 2015. “Impact of California Firearms
    the effect of state laws designed to reduce di-           Sales Laws and Dealer Regulations on the Illegal
    version of guns to criminals.                             Diversion of Guns.” Injury Prevention 21(3): 179–
                                                              84.
    R e fe r e n c e s                                     Rudolph, Kara E., Elizabeth A. Stuart, Jon S. Vernick,
    Anderson, Jessica. 2015. “Authorities Announce Ar-        and Daniel W. Webster. 2015. “Association Be-
       rests in Illegal Gun Operation Between Tennes-         tween Connecticut’s Permit-­to-­Purchase Hand-
       see and Baltimore.” Baltimore Sun, December            gun Law and Homicides.” American Journal of
       22.                                                    Public Health 105(8): e49–54.
    Braga, Anthony A., Garen J. Wintemute, Glenn L.        StataCorp. 2015. Stata Statistical Software: Release
       Pierce, Philip J. Cook, and Greg Ridgeway. 2012.       14. College Station, Tex.: StataCorp LP.
       “Interpreting the Empirical Evidence on Illegal     Webster, Daniel W., Cassandra K. Crifasi, and Jon S.
       Gun Market Dynamics.” Journal of Urban Health          Vernick. 2014. “Effects of the Repeal of Missouri’s
       89(5): 779–93.                                         Handgun Purchaser Licensing Law on Homi-
    Bureau of Alcohol, Tobacco and Firearms (ATF).            cides.” Journal of Urban Health 91(3): 293–302.
       2002. “Crime Gun Trace Analysis -­2000.”            Webster, Daniel W., Jon S. Vernick, and Maria T.
       Washington: U.S. Department of Justice.                Bulzacchelli. 2009. “Effects of State-­Level Fire-
    Bureau of Alcohol, Tobacco, Firearms and Explosives       arm Seller Accountability Policies on Firearm
       (ATF). 2016a. “Firearms Trace Data -­2015: Mary-       Trafficking.” Journal of Urban Health 86(4): 525–
       land.” Washington: U.S. Department of Justice.         37.
       Accessed July 6, 2017. https://www.atf.gov/about    Webster, Daniel W., Jon S. Vernick, Maria T. Bulzac-
       /firearms-trace-data-2015.                             chelli, and Katherine A. Vittes. 2012. “Temporal
    ———. 2016b. “Firearms Tracing System.” Washing-           Association Between Federal Gun Laws and the
       ton: U.S. Department of Justice.                       Diversion of Guns to Criminals in Milwaukee.”
    Cook, Philip J., Richard J. Harris, Jens Ludwig, and      Journal of Urban Health 89(1): 87–97.
       Harold A. Pollack. 2014. “Some Sources of Crime     Webster, Daniel W., Jon S. Vernick, and Lisa M. Hep-
       Guns in Chicago: Dirty Dealers, Straw Purchas-         burn. 2001. “Relationship Between Licensing,
       ers, and Traffickers.” Journal of Criminal Law &       Registration, and Other Gun Sales Laws and the
       Criminology 104(4): 717.                               Source State of Crime Guns.” Injury Prevention
    Cook, Philip J., Jens Ludwig, Sudhir Venkatesh, and       7(3): 184–89.
       Anthony A. Braga. 2007. “Underground Gun            Webster, Daniel W., Jon S. Vernick, Emma Elizabeth
       Markets.” Economic Journal 117(524): F588–618.         McGinty, Katherine A. Vittes, and Ted Alcorn.
    Cook, Philip J., Susan T. Parker, and Harold A. Pol-      2013. “Preventing the Diversion of Guns to Crim-
       lack. 2015. “Sources of Guns to Dangerous Peo-         inals through Effective Firearm Sales Laws.” In
       ple: What We Learn by Asking Them.” Preventive         Reducing Gun Violence in America: Informing
       Medicine 79 (October): 28–36.                          Policy with Evidence and Analysis, ed. Daniel W.
    Crifasi, Cassandra K., Keshia M. Pollack, and Daniel      Webster and Jon S. Vernick. Baltimore: Johns
       W. Webster. 2015. “Effects of State-­Level Policy      Hopkins University Press.
       Changes on Homicide and Nonfatal Shootings of       Webster, Daniel W., and Garen J. Wintemute. 2015.
       Law Enforcement Officers.” Injury Prevention           “Effects of Policies Designed to Keep Firearms
       22(4): 274–78.                                         from High-­Risk Individuals.” Annual Review of
    Morgan, Stephen L., and Joel A. Pally. 2016. “Fergu-      Public Health 36(1): 21–37.




               r sf: t he russell sage f ou n dat ion jou r na l of t he so ci a l sciences
